EXHIBIT 10.1

 

PRUDENTIAL CENTER

 

LEASE

 

FROM

 

BP PRUCENTER ACQUISITION LLC

 

TO

 

FEDERAL HOME LOAN BANK OF BOSTON

 

--------------------------------------------------------------------------------


 

INDEX TO LEASE

 

ARTICLE I BASIC LEASE PROVISIONS AND ENUMERATIONS OF EXHIBITS

1

ARTICLE II PREMISES

5

ARTICLE III LEASE TERM

9

ARTICLE IV CONSTRUCTION

11

ARTICLE V ANNUAL FIXED RENT, ELECTRICITY AND SPECIAL ALLOWANCES

22

ARTICLE VI TAXES AND OPERATING EXPENSES

24

ARTICLE VII LANDLORD’S REPAIRS AND SERVICES

33

ARTICLE VIII TENANT’S REPAIRS

36

ARTICLE IX ALTERATIONS

36

ARTICLE X PARKING

40

ARTICLE XI CERTAIN TENANT COVENANTS

42

ARTICLE XII ASSIGNMENT AND SUBLETTING

46

ARTICLE XIII INDEMNITY AND COMMERCIAL GENERAL LIABILITY INSURANCE

51

ARTICLE XIV FIRE, CASUALTY AND TAKING

54

ARTICLE XV DEFAULT

57

ARTICLE XVI MISCELLANEOUS PROVISIONS

61

16.1.

WAIVER

61

16.2.

CUMULATIVE REMEDIES

61

16.3.

QUIET ENJOYMENT

62

16.4.

SURRENDER

62

16.5.

BROKERAGE

62

16.6.

INVALIDITY OF PARTICULAR PROVISIONS

63

16.7.

PROVISIONS BINDING, ETC.

63

16.8.

RECORDING.

63

16.9.

NOTICES AND TIME FOR ACTION

63

16.10.

WHEN LEASE BECOMES BINDING

64

16.11.

PARAGRAPH HEADINGS

64

16.12.

RIGHTS OF MORTGAGEE

64

16.13.

RIGHTS OF GROUND LESSOR

65

16.14.

NOTICE OF MORTGAGEE AND GROUND LESSOR

65

16.15.

ASSIGNMENT OF RENTS

66

16.16.

STATUS REPORT AND FINANCIAL STATEMENTS

67

16.17.

SELF-HELP

67

16.18.

HOLDING OVER

68

16.19.

ENTRY BY LANDLORD

68

16.20.

TENANT’S PAYMENTS

69

16.21.

LATE PAYMENT

69

16.22.

COUNTERPARTS

69

16.23.

ENTIRE AGREEMENT

70

16.24.

LANDLORD LIABILITY

70

16.25.

NO PARTNERSHIP

70

16.26.

SECURITY DEPOSIT

71

16.27.

GOVERNING LAW; WAIVER OF TRIAL BY JURY

71

 

i

--------------------------------------------------------------------------------


 

16.28.

SIGNAGE

71

16.29.

INTENTIONALLY OMITTED

71

16.30.

RULES AND REGULATIONS

71

 

ii

--------------------------------------------------------------------------------


 

PRUDENTIAL CENTER

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
known as The Prudential Tower, Boston, Massachusetts  02199.

 

The parties to this instrument hereby agree with each other as follows:

 

ARTICLE I
BASIC LEASE PROVISIONS AND ENUMERATIONS OF EXHIBITS

 

1.1.                              INTRODUCTION.  The following sets forth the
basic data and identifying Exhibits elsewhere hereinafter referred to in this
Lease, and, where appropriate, constitute definitions of the terms hereinafter
listed.

 

1.2.                              BASIC DATA.

 

Date:

October 26, 2010

 

 

Landlord:

BP PRUCENTER ACQUISITION LLC

 

 

Present Mailing Address of Landlord:

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street

Boston, Massachusetts 02199

 

 

Landlord’s Construction Representative:

Jon Randall, or such other party as may be designated by written notice to
Tenant

 

 

Tenant:

Federal Home Loan Bank of Boston, a Federal instrumentality

 

 

Present Mailing Address of Tenant:

111 Huntington Avenue

Boston, Massachusetts 02199

Attn: President

 

With a copy to:

 

111 Huntington Avenue

Boston, Massachusetts 02199

Attn: General Counsel

 

And a copy to:

 

Andrew M. Pearlstein

Seyfarth Shaw LLP

 

1

--------------------------------------------------------------------------------


 

 

World Trade Center East

Two Seaport Lane, Suite 300

Boston, Ma. 02210

 

 

Tenant’s Construction Representative:

Earl Baucom, or such other party as may be designated by written notice to
Landlord

 

 

Term or Lease Term:
(sometimes called the “Original Lease Term”)

The Lease Term shall commence on the Commencement Date and end on the date
(“Expiration Date”) that is one hundred forty-four (144) calendar months (plus
the partial month, if any) immediately following the later to occur of (x) the
Commencement Date, or (y) January 1, 2012, unless extended or sooner terminated
as hereinafter provided.

 

 

Extension Options:

Two (2) periods of five (5) years each as provided in and on the terms set forth
in Section 3.2 hereof.

 

 

Lease Year:

A twelve (12) month period beginning on the Commencement Date or any anniversary
of the Commencement Date, except that if the Commencement Date does not fall on
the first day of a calendar month, then the first Lease Year shall begin on the
Commencement Date and end on the last day of the month containing the first
anniversary of the Commencement Date, and each succeeding Lease Year shall begin
on the day following the last day of the prior Lease Year. In any event, the
last Lease Year shall end on the Expiration Date.

 

 

Commencement Date:

As defined in Section 3.1 hereof.

 

 

Premises:

 

The entirety of the 9th and 10th floors of the Building, containing, in the
aggregate, approximately 53,972 rentable square feet, as further defined and
limited in Section 2.1 hereof, and as shown on

 

2

--------------------------------------------------------------------------------


 

 

Exhibits D and D-1 attached hereto.

 

 

Rentable Floor Area of the Premises:

53,972 square feet

 

 

Annual Fixed Rent:

(I)            In the event the Commencement Date occurs prior to January 1,
2012, then from and after the Commencement Date through December 31, 2011: At
the agreed upon annual rate of $3,464,118.00.

 

(II)           From the later to occur of (x) the Commencement Date, or
(y) January 1, 2012 through the end of the sixth (6th) Lease Year: At the annual
rate of $2,320,796.00, being the product of (i) $43.00 and (ii) the Rentable
Floor Area of the Premises (hereinabove defined in this Section 1.2), provided,
however, in no event shall the Annual Fixed Rent for the period described in
this clause (II) exceed the annual rate of $2,320,796.00.

 

(III)         Tenant shall be entitled to a rent credit of Sixty-Two Thousand
Five Hundred and 00/100 Dollars ($62,500.00) toward Annual Fixed Rent payable
for the first month after the Commencement Date.

 

(IV)         During Lease Years 7-12: At the annual rate f $2,536,684.00, being
the product of (i) $47.00 and (ii) the Rentable Floor Area of the Premises
(hereinabove defined in this Section 1.2), provided, however, in no event shall
the Annual Fixed Rent for the period described in this clause (III) exceed the
annual rate of $2,536,684.00.

 

 

Tenant Electricity:

See Section 5.2.

 

 

Additional Rent:

All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.

 

 

Initial Minimum Limits of Tenant’s

$5,000,000 combined single limit per

 

3

--------------------------------------------------------------------------------


 

Commercial General Liability Insurance:

occurrence on a per location basis.

 

 

Total Rentable Floor Area of the Building

1,215,527 square feet.

 

 

Building:

For the purposes of this Lease, the Building shall mean the building commonly
known as The Prudential Tower located in the Prudential Center (as hereinafter
defined), as the same may be altered, expanded, reduced or otherwise changed by
Landlord from time to time. The Building does not include any of the retail
space commonly known as the Prudential shopping center.

 

 

Prudential Center:

For purposes of this Lease, the Prudential Center shall mean the land described
on Exhibit A and the buildings, garages and other improvements thereon, commonly
known as Prudential Center, as the same may be altered, expanded, reduced or
otherwise changed from time to time.

 

 

PruOwner:

Each owner of record or tenant under a ground lease, from time to time, of all
or any portion of the Prudential Center.

 

 

Permitted Use:

General office use, including banking operations (non retail), a trading desk
and an employee cafeteria (not open to the general public) and activities
incidental to non-retail banking operations.

 

 

Broker:

Colliers Meredith & Grew

 

 

Security Deposit:

None

 

 

Market Area

The Financial District-Back Bay of Boston, Massachusetts.

 

1.3.                              ENUMERATION OF EXHIBITS.  The following
Exhibits attached hereto are a part of this Lease, are incorporated herein by
reference, and are to be treated as a part of this Lease for all purposes. 
Undertakings contained in such Exhibits are agreements on the part of Landlord
and Tenant, as the case may be, to perform the obligations stated therein to be
performed by Landlord and Tenant, as and where stipulated therein.

 

4

--------------------------------------------------------------------------------


 

Exhibit A

—

Legal Description of the Prudential Center.

 

 

 

Exhibit B-1

—

Tenant Plan and Working Drawing Requirements

 

 

 

Exhibit B-2

—

Plans and Construction Schedule

 

 

 

Exhibit B-3

—

Initial Work

 

 

 

Exhibit B-3A

-

Clean Shell Condition

 

 

 

Exhibit B-3B

-

Building Standard Core Restroom Specifications

 

 

 

Exhibit C

—

Landlord’s Services

 

 

 

Exhibit D

—

Floor Plan (9th Floor)

 

 

 

Exhibit D-1

—

Floor Plan (10th Floor)

 

 

 

Exhibit E

—

Form of Commencement Date Agreement

 

 

 

Exhibit F

—

Memorandum Re: Procedure for Allocation of Electricity Costs

 

 

 

Exhibit G

—

Broker Determination of Prevailing Market Rent

 

 

 

Exhibit H

—

Parking Plan

 

 

 

Exhibit I

—

Pre-Dated Rights

 

 

 

Exhibit J

—

Space Plans and Specifications for Submission to General Contractors with RFP

 

ARTICLE II
PREMISES

 

2.1.                              DEMISE AND LEASE OF PREMISES.

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Building, excluding exterior faces of
exterior walls, the common stairways and stairwells, elevators and elevator
walls, mechanical rooms, electric and telephone closets, janitor closets, and
pipes, ducts, shafts, conduits, wires and appurtenant fixtures serving
exclusively or in common other parts of the Building, and if the Premises
includes less than the entire rentable area of any floor, excluding the common
corridors, elevator lobbies and toilets located on such floor.

 

2.2.                              RIGHT OF FIRST OFFER.

 

(A)          Definitions.  With reference to the rights and obligations of
Tenant referred to in this Section 2.2, it is agreed that the terms used herein
are as defined as follows:

 

5

--------------------------------------------------------------------------------


 

(i)            “Available ROFO Space” means any separately demised office space
on Floors 8 and 11 of the Building, which, from time to time during the Lease
Term, becomes “available for reletting” (as hereinafter defined).  Available
ROFO Space shall be deemed “available for reletting” when Landlord reasonably
determines, subject to the provisions of subsection (iii) below, that the then
current tenant or occupant of the Available ROFO Space will vacate such space at
the expiration or earlier termination of such tenant’s lease and when Landlord
intends to offer such Available ROFO Space for lease.  To the extent that any of
portion of the Available ROFO Space is vacant as of the Commencement Date of
this Lease, the parties agree that no such vacant Available ROFO Space shall be
deemed “available for reletting” until each such vacant Available ROFO Space has
been leased to a third party and thereafter Landlord determines that such third
party tenant of such Available ROFO Space will vacate such Available ROFO Space
and when Landlord intends to again offer such Available ROFO Space for lease.

 

(ii)           “ROFO Premises” means any Available ROFO Space incorporated by
Tenant into the Premises pursuant to Section 2.2.

 

(iii)          “Prior Rights” means (x) any rights of first offer, first
refusal, expansion, renewal, extension or other rights to lease that encumber
what would otherwise have been Available ROFO Space which rights were granted
prior to the date hereof, which rights (“Pre-dated Rights”) are listed on
Exhibit I attached hereto; (y) solely in the case of extension or renewal rights
for tenants occupying the Available ROFO Space, any such rights granted by
Landlord at any time whether prior to or subsequent to the date hereof (i.e.
regardless of whether the existing leases for such space currently provide the
existing tenants thereunder with any such right to renew or extend); and (z) any
Permitted Later-Generation Option Rights, as hereinafter defined, which Landlord
may grant to other later-generation tenants of premises in the Building.

 

(iv)          “Permitted Later-Generation Option Rights” shall be defined as: 
(w) extension options, (x) renewal options, and (y) expansion options, rights of
first offer, and rights of first refusal granted to a tenant who leases all or
any portion of premises which were previously offered to Tenant as Available
ROFO Space but for which Tenant rejects Landlord’s ROFO Notice or fails timely
to give Tenant’s ROFO Exercise Notice (in which event Tenant shall be deemed to
have rejected Landlord’s ROFO Notice).

 

(B)           Right of First Offer Conditions.  During the Term, on the
conditions (which conditions Landlord may waive by written notice to Tenant)
that at the time that any Available ROFO Space first becomes available for
reletting: (i) there exists no Event of Default, (ii) Tenant has not subleased
50% or more of the Rentable Floor Area of the Premises, and (iii) this Lease is
still in full force and effect, prior to accepting any offer to lease Available
ROFO Space to a third party other than a third party with Prior Rights,

 

6

--------------------------------------------------------------------------------


 

Landlord will first offer such Available ROFO Space to Tenant for lease pursuant
to this Section 2.2.

 

(C)           Exercise of Right to Lease Available ROFO Space.  Landlord shall
give Tenant written notice (“Landlord’s ROFO Notice”) at the time that Landlord
determines, as aforesaid, that an Available ROFO Space will become available for
lease to Tenant.  Landlord’s ROFO Notice shall set forth (i) the exact location
of the Available ROFO Space, (ii) Landlord’s quotation of a proposed annual
fixed rent and, if applicable, concessions such as free rent, tenant improvement
allowance, build-out to be performed by Landlord, and so forth for the Available
ROFO Space, and (iii) all other material terms and conditions which will apply
to the Available ROFO Space.  Tenant shall have the right, exercisable upon
written notice (“Tenant’s ROFO Exercise Notice”) given to Landlord within ten
(10) business days after the receipt of Landlord’s ROFO Notice, (i) to lease the
Available ROFO Space, on the terms set forth in Landlord’s ROFO Notice, or
(ii) to reject Landlord’s ROFO Notice.  In the event Tenant rejects such
Landlord’s ROFO Notice or fails timely to give Tenant’s ROFO Exercise Notice (in
which event Tenant shall be deemed to have rejected Landlord’s ROFO Notice),
then except as set forth in Section 2.2(F) below, Tenant shall have no further
right to lease such Available ROFO Space or any portion thereof pursuant to this
Section 2.2 unless such Available ROFO Space again become available for
reletting after occupancy thereof by a third party.  Upon the timely giving of
such Tenant’s ROFO Exercise Notice, Landlord shall lease and demise to Tenant
and Tenant shall hire and take from Landlord, such Available ROFO Space, upon
all of the same terms and conditions of the Lease except as hereinafter set
forth.

 

(D)          Lease Provisions Applying to ROFO Premises

 

The leasing to Tenant of such ROFO Premises shall be upon all of the same terms
and conditions of the Lease, except as follows:

 

(i)            Term Commencement Date.  The Term Commencement Date in respect of
such ROFO Premises shall be the later of:  (x) the commencement date in respect
of such ROFO Premises specified in Landlord’s ROFO Notice, or (y) the date that
Landlord delivers such ROFO Premises to Tenant.

 

(ii)           Fixed Annual Rent.  The Fixed Annual Rent rental rate in respect
of such ROFO Premises shall be as set forth in Landlord’s ROFO Notice.

 

(iii)          Condition of ROFO Premises.  Tenant shall take such ROFO Premises
in the condition specified in Landlord’s ROFO Notice, and if no condition is
specified in Landlord’s ROFO Notice, Tenant shall take such ROFO Premises
“as-is” in its then (i.e. as of the date of delivery) state of construction,
finish, and decoration, without any obligation on the part of Landlord to
construct or prepare any ROFO Premises for Tenant’s occupancy.

 

(E)           Notwithstanding anything to the contrary provided in
Section 2.2(B) above:

 

7

--------------------------------------------------------------------------------


 

(i)            Tenant’s lease of any Available ROFO Space shall be coterminous
with Tenant’s lease of the remainder of the Premises.

 

(ii)           Tenant’s rights under this Section 2.2 shall expire on the date
twenty-four (24) months prior to the expiration of the Term (as the same may be
extended).

 

(F)           Landlord’s Obligation to Re-Offer:  If Tenant rejects Landlord’s
ROFO Notice with respect to a particular ROFO Premises, and Landlord later
desires to lease such ROFO Premises to a third party at a net effective rent,
averaged over the term taking into account free rent and tenant improvements,
which is ninety percent (90%) or less of the net effective rent, averaged over
the term taking into account free rent and tenant improvements, in Landlord’s
ROFO Notice, Landlord must first re-offer such ROFO Premises to Tenant at the
lower net effective rent.  Such re-offer shall be on all the terms and
conditions of this Section 2.2.

 

(G)           Time is of the Essence.  Time is of the essence of this
Section 2.2.

 

2.3.          APPURTENANT RIGHTS AND RESERVATIONS.

 

(A)          Subject to Landlord’s or any other PruOwner’s right to change or
alter any of the following in its discretion as herein provided, Tenant shall
have, as appurtenant to the Premises, the non-exclusive right to use in common
with others, but not in a manner or extent that would materially interfere with
the normal operation and use of the Building as a multi-tenant office building
and subject to reasonable rules of general applicability to tenants of the
Building from time to time made by Landlord or any other PruOwner of which
Tenant is given notice:  (a) the common lobbies, corridors, stairways, and
elevators of the Building, and the pipes, ducts, shafts, conduits, wires and
appurtenant meters and equipment serving the Premises in common with others,
(b) the loading areas serving the Building and the common walkways and driveways
necessary for access to the Building, (c) if the Premises include less than the
entire rentable floor area of any floor, the common toilets, corridors and
elevator lobby of such floor and (d) the plazas and other common areas of the
Prudential Center as Landlord or any other PruOwner as the case may be, makes
the same available from time to time; and no other appurtenant rights and
easements.  Notwithstanding anything to the contrary herein, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or to the Premises, but Landlord shall not be
unreasonable in denying such access; however Landlord shall not deny access to
the particular telecommunications service providers who are providing service to
Tenant’s trading desk or in connection with Tenant’s banking operations. 
Notwithstanding the foregoing, Landlord agrees that Tenant’s telecommunications
service provider shall not be assessed a fee (or an incremental fee) based upon
its provision of services to Tenant.

 

(B)           Landlord reserves for its benefit and of any other PruOwner the
right from time to time, without unreasonable interference with Tenant’s use: 
(a) to install, use, maintain, repair, replace and relocate for service to the
Premises and other parts of the Building, or either, pipes, ducts, conduits,
wires and appurtenant fixtures, wherever located in the

 

8

--------------------------------------------------------------------------------


 

Premises or the Building, and (b) to alter or relocate any other common
facility, provided that substitutions are substantially equivalent or better,
provided that any such alteration shall not materially reduce the Rentable Floor
Area of the Premises.  Installations, replacements and relocations referred to
in clause (a) above shall be located so far as practicable in the central core
area of the Building, above ceiling surfaces, below floor surfaces or within
perimeter walls of the Premises.  Except in the case of emergencies, Landlord
agrees to use all reasonable efforts (i) to give, or cause such PruOwner to
give, Tenant reasonable advance notice of any of the foregoing activities which
require work in the Premises, and (ii) to use (or cause such PruOwner to use)
reasonable efforts to minimize any disruption to the operation of Tenant’s
business in the Premises when making any entry into the Premises permitted under
this Lease, other than for regularly-scheduled cleaning activities.

 

(C)          Landlord reserves and excepts for its benefit and the benefit of
any other PruOwner all rights of ownership and use in all respects outside the
Premises, including without limitation, the Building and all other structures
and improvements and plazas and common areas in the Prudential Center, except
that at all times during the term of this Lease Tenant shall have a reasonable
means of access from a public street to the Premises.  Without limitation of the
foregoing reservation of rights by Landlord, it is understood that in its sole
discretion Landlord or any other PruOwner, as the case may be, shall have the
right to change and rearrange the plazas and other common areas, to change,
relocate and eliminate facilities therein, to erect new buildings thereon, to
permit the use of or lease all or part thereof for exhibitions and displays and
to sell, lease or dedicate all or part thereof to public use; and further that
Landlord or any other PruOwner, as the case may be, shall have the right to make
changes in, additions to and eliminations from the Building and other structures
and improvements in the Prudential Center, the Premises excepted, but the costs
thereof shall not be included in Operating Expenses hereinafter defined;
provided however that Tenant, its employees, agents, clients, customers, and
invitees shall at all times have reasonable access to the Building and
Premises.  Landlord is not under any obligation to permit individuals without
proper building identification to enter the Building after 6:00 p.m.

 

ARTICLE III
LEASE TERM

 

3.1.         TERM.  The Term of this Lease shall be the period specified in
Section 1.2 hereof as the “Lease Term”, unless sooner terminated.  If
Section 1.2 provides for a fixed Commencement Date, then the Commencement Date
of the Lease Term hereof shall be such date.  Otherwise, the Lease Term hereof
shall commence on, and the Commencement Date shall be, the first to occur of:

 

(a)           The later of (i) January 1, 2012, or (ii) the day on which the
Premises are delivered by Landlord to Tenant in accordance with the terms
hereof; or

 

(b)           The date upon which Tenant commences beneficial use of the
Premises.  Notwithstanding the foregoing, if (i) Tenant commences occupancy of
only a portion of the Premises for the Permitted Use prior to January 1, 2012,
and (ii)

 

9

--------------------------------------------------------------------------------


 

Tenant is still occupying, and paying rent for, the 111 Premises under the 111
Lease (as both terms are defined in Section 16.31) for such period (conditions
(i) and (ii) being collectively referred to as a “Partial Early Occupancy”),
then such Partial Early Occupancy shall trigger the Commencement Date, but
Tenant shall not be required to pay any Annual Fixed Rent, Tax Excess or
Operating Cost Excess with respect to such Partial Early Occupancy prior to
January 1, 2012.

 

In the case where Landlord is to perform work to the Premises as provided in
Article IV, the Premises shall be considered delivered by Landlord to Tenant on
the Substantial Completion Date, as defined in Section 4.1 hereof.

 

As soon as may be convenient after the Commencement Date has been determined,
Landlord and Tenant agree to join with each other in the execution, in the form
of Exhibit E hereto, of a written Commencement Date Agreement in which the
Commencement Date and specified Lease Term of this Lease shall be stated.  If
Tenant shall fail to execute such Agreement, the Commencement Date and Lease
Term shall be as reasonably determined by Landlord in accordance with the terms
of this Lease.

 

3.2.         EXTENSION OPTIONS.

 

(A)          Exercise of Option.  On the conditions (which conditions Landlord
may waive by written notice to Tenant) that at the time of exercise of the
herein described options to extend (i) there exists no “Event of Default”
(defined in Section 15.1), and (ii) this Lease is still in full force and
effect, Tenant shall have the right, by giving written notice (“Extension
Notice”) to Landlord on or before the date (“Notice Date”) that is sixteen (16)
months prior to the expiration of the Term of this Lease (as it may have been
previously extended) to extend the Term hereof upon all the same terms,
conditions, covenants and agreements herein contained (except for the Annual
Fixed Rent which, with respect to the first Extended Term (as hereinafter
defined) shall be equal to ninety-five percent (95%) of the Prevailing Market
Rent and with respect to the second Extended Term shall be equal to one hundred
percent (100%) of the Prevailing Market Rent, in each case as determined in
accordance with clause (B) hereof and except that there shall be no further
option to extend beyond the options set forth herein) for two (2) periods of
five (5) years each as hereinafter set forth.  Each option period is sometimes
herein referred to as the “Extended Term.”  Notwithstanding the foregoing, the
Base Operating Expenses, as defined in Section 6.2 (including, without
limitation, the paragraph thereof titled “Gross Up Provision”) shall be equal to
the actual amount of Operating Expenses for the calendar year immediately
preceding the calendar year in which the applicable Extended Term commences. 
Notwithstanding any implication to the contrary Landlord has no obligation to
make any additional payment to Tenant in respect of any construction allowance
or the like or to perform any work to the Premises as a result of the exercise
by Tenant of any such option.

 

(B)          Determination of Prevailing Market Rent.  “Prevailing Market Rent”
shall be determined based on the use of the Premises as first class office space
utilizing properties of a similar character in comparable first-class office
buildings within the Market Area.  Within 30 days after receipt of Tenant’s
Extension Notice, Landlord shall designate the

 

10

--------------------------------------------------------------------------------


 

Annual Fixed Rent payable in respect of the Extended Term in question
(“Landlord’s Determination”), but Landlord shall not be required to make such
designation more than seventeen (17) months prior to the commencement of the
Extended Term in question.  The Annual Fixed Rent for the first Extended Term
shall be equal to 95% of the Prevailing Market Rent.  The Annual Fixed Rent for
the second Extended Term shall be equal to 100% of the Prevailing Market Rent. 
If Tenant disagrees with Landlord’s Determination, the parties shall negotiate
in good faith for thirty (30) days (“Negotiation Period”) to reach agreement on
the Prevailing Market Rent.  If the parties have not reached an agreement on the
Prevailing Market Rent by the end of the Negotiation Period, then Tenant shall
have the right, within five (5) days after the expiration of the Negotiation
Period, to (i) give Landlord a written notice (“Broker Determination Notice”)
requesting a broker determination (the “Broker Determination”) of the Prevailing
Market Rent for such Extended Term, which Broker Determination shall be made in
the manner set forth in Exhibit G, or (ii) to rescind its Extension Notice by
delivering written notice thereof (a “Rescission Notice”) to Landlord.  If
Tenant fails timely to request the Broker Determination or timely to issue a
Rescission Notice, then the Term of the Lease shall be extended for the
applicable Extended Term and the Annual Fixed Rent for such Extended Term shall
be equal to Landlord’s Determination.

 

(C)          Confirmation of Exercise.  Upon the giving of the Extension Notice
by Tenant to Landlord exercising Tenant’s applicable option to extend the Lease
Term in accordance with the provisions of Section 3.2 (A) above, then unless
Tenant timely issues a Rescission Notice as aforesaid, this Lease and the Lease
Term hereof shall automatically be deemed extended, for the applicable Extended
Term, without the necessity for the execution of any additional documents,
except that Landlord and Tenant agree to enter into an instrument in writing
setting forth the Annual Fixed Rent for the applicable Extended Term as
determined in the relevant manner set forth in this Section 3.2; and in such
event all references herein to the Lease Term or the Term of this Lease shall be
construed as referring to the Lease Term, as so extended, unless the context
clearly otherwise requires, and except that there shall be no further option to
extend the Lease Term, beyond the options set forth herein.  Notwithstanding
anything contained herein to the contrary, in no event shall Tenant have the
right to exercise more than one extension option at a time and, further, Tenant
shall not have the right to exercise its second extension option unless it has
duly exercised its first extension option.

 

(D)          No Prior Rights.  Tenant’s rights under this Section 3.2 are not
subject to any Prior Rights or Permitted Later Generation Option Rights, as
those terms are defined in Article II hereof.

 

ARTICLE IV
CONSTRUCTION

 

4.1.         DEFINITIONS.

 

(A)          Landlord’s Work.  Landlord, at Landlord’s sole cost and expense,
and not as part of the Special Allowance (as hereinafter defined) shall perform
the work listed on Exhibit B-3 hereto (“Initial Work”).  Landlord shall perform
the work for the

 

11

--------------------------------------------------------------------------------


 

preparation of the Premises for Tenant’s occupancy described on Tenant’s final
approved plans (“Tenant Improvement Work”).  The cost of the Tenant Improvement
Work shall be paid in accordance with Section 4.4 below.  The Initial Work and
the Tenant Improvement Work are sometimes referred to collectively as
“Landlord’s Work”.  Landlord shall perform the demolition portion of Landlord’s
Work promptly after execution hereof.  Subject to delays due to governmental
regulation, unusual scarcity of or inability to obtain labor or materials, labor
difficulties, casualty or other causes reasonably beyond Landlord’s control
(collectively “Landlord’s Force Majeure”) or attributable to Tenant’s action or
inaction, Landlord shall use reasonable speed and diligence in the construction
of Landlord’s Work so as to cause the Substantial Completion Date occur on or
before November 1, 2011, but Tenant shall have no claim against Landlord for
failure so to complete construction of Landlord’s Work, except as expressly set
forth in this Article IV.  Landlord shall commence Landlord’s Work promptly
after Tenant gives Landlord the Authorization to Proceed Notice, as set forth in
Section 4.1(E).

 

(B)          Substantial Completion Date.  The “Substantial Completion Date”
shall be defined as the date on which: (i) the Initial Work and the Tenant
Improvement Work are (or would have been, but for Tenant Delay, as hereinafter
defined) substantially complete as certified by Landlord’s architect, other than
Punch List Items, as hereinafter defined, and (ii) Landlord has obtained a
certificate of occupancy (or other like governmental approval) permitting Tenant
to legally occupy the Premises (except that Landlord shall, subject to the
provisions of Section 4.4 hereof, be relieved of its responsibility for
obtaining such certificate of occupancy (or such other like governmental
approval) to the extent that Landlord’s failure to obtain such certificate of
occupancy (or such other like governmental approval) is based upon (i) Tenant
Delay, or (ii) if Tenant engages its own contractors to perform any portion of
the work to be performed in the initial preparation of the Premises, any aspect
of the work performed by Tenant’s contractors).

 

(C)          Punch List Items.  “Punch List Items” shall be defined as those
items of work and adjustment of equipment and fixtures in the Premises, the
incompleteness of which do not cause material interference with Tenant’s use of
the Premises and access thereto, and which can be completed after Tenant
commences its occupancy of the Premises without causing material interference
with Tenant’s use of the Premises and access thereto.  The Punch List Items
shall be set forth in a so-called punch list prepared and signed by Tenant and
Landlord (provided, however, that Landlord shall give Tenant reasonable advance
notice of the time when Landlord intends to walk through the Premises and
compile the punch list, and if Tenant does not accompany Landlord on such
walk-through, Tenant shall be bound by the punch list compiled by Landlord). 
Landlord shall use diligent efforts to complete, as soon as conditions
practically permit, all Punch List Items, and Tenant shall cooperate with
Landlord in providing access during the performance as may be required to
complete such work in a normal manner.  Notwithstanding the foregoing, after
Tenant opens for business in the Premises, the completion of all Punch List
Items, other than work which does not materially interfere with Tenant’s use of
the Premises or access thereto, will be performed after the Building’s business
hours, to the extent reasonably possible.

 

12

--------------------------------------------------------------------------------


 

(D)          Tenant Delay.  A “Tenant Delay” shall be defined as any delay in
the performance of Landlord’s Work to the extent that such delay is:

 

(a)           caused by Tenant’s failure to timely comply with the Plans and
Construction Schedule set forth in Exhibit B-2 except where due to Landlord’s
delay; or

 

(b)           due to special work (i.e., long-lead items (as evidenced by advice
from the suppliers, contractors or the like) of which Landlord advises Tenant in
writing at the time that Landlord approves Tenant’s plans); or

 

(c)           due to changes, alterations or additions required or made by
Tenant in the layout or finish of the Premises or any part thereof after
Landlord approves Tenant’s plans; or

 

(d)           caused by delay and/or default on the part of Tenant or its
contractors including, without limitation, the entities furnishing
communications, data processing or other service or equipment, except to the
extent caused by Landlord’s failure to comply with its obligations under this
Article IV.  With respect to any Tenant Delay under this subparagraph (d), no
period of time prior to the date that Landlord notifies Tenant of a Tenant Delay
shall be considered to be a Tenant Delay; or

 

(e)           caused by Tenant or Tenant’s Construction Representatives, as
defined in Section 1.2, taking any action or failing to take any action which
Tenant is specifically required to take pursuant to the terms hereof.

 

(E)           Effect of Delay in Authorization to Proceed.  If Landlord has
complied, as appropriate, with its obligations under this Article IV as of the
Authorization to Proceed Date set forth on Exhibit B-2 and Tenant fails to give
Landlord a written and unconditional authorization to proceed with the Tenant
Improvement Work (“Authorization to Proceed Notice”) on or before such
Authorization to Proceed Date, then each day between the Authorization to
Proceed Date and the date that Tenant gives Landlord such authorization to
proceed shall be deemed to be a day that Landlord is delayed as the result of a
Tenant Delay, provided that the number of days of Tenant Delay pursuant to this
sentence shall not exceed the number of days by which the actual substantial
completion of Landlord’s Work occurs after November 1, 2011.

 

(F)           Effect of Tenant Delay.  Except as set forth in the immediately
preceding sentence, Tenant shall not be responsible for any delays in Landlord’s
Work, including the Tenant Improvement Work, except to the extent that Landlord
is delayed solely as the result of a Tenant Delay.  Furthermore, if Tenant
delivers full construction documents to Landlord on or before the Final Plans
Date, as set forth in Exhibit B-2, then Tenant’s failure to deliver schematic
plans on or before the Initial Plans Submission Date, or failure to deliver
design development plans on or before the Interim Plans Submission Date, both as
set forth in Exhibit B-2, shall not be considered a Tenant Delay.

 

13

--------------------------------------------------------------------------------


 

4.2.         TERMINATION RIGHTS AND REMEDIES BASED ON DELAYS IN LANDLORD’S WORK.

 

(A)          Tenant’s Termination Right for Delay in Commencement Date.  If both
(i) the Substantial Completion Date has not occurred on or before October 31,
2011, and (ii) Tenant has not requested to occupy the Premises for the Permitted
Use prior to the Substantial Completion Date and, such request being granted,
actually so occupied, on or before October 31, 2011, then Tenant shall have the
right to terminate this Lease as follows:  Tenant shall notify Landlord of its
desire to terminate this Lease by written notice (“Tenant’s Lease Termination
Notice”) to Landlord given between November 1, 2011 and November 30, 2011. If a
Tenant’s Lease Termination Notice is timely delivered, then this Lease shall
terminate immediately.  If Tenant does not timely give Tenant’s Lease
Termination Notice, then Tenant shall have no further right to terminate this
Lease pursuant to this Section 4.2(A).

 

(B)          Termination for Catastrophic Event.  For purposes hereof, a
“Catastrophic Event” shall mean damage or destruction to the Building sufficient
to require the demolition thereof, or damage to the Premises or the means of
access thereto that (i) prevents use of a substantial portion of the Premises,
or prevents or substantially restricts the means of access thereto, and (ii) is
reasonably estimated to require more than twelve (12) months to repair and
restore.  The determination of whether or not a Catastrophic Event has occurred
shall be made by Landlord’s architect.  In the event a Catastrophic Event occurs
prior to the Commencement Date, Landlord and Tenant shall each have the right,
by written notice (“Catastrophic Termination Notice”) to the other within thirty
(30) days after the Catastrophic Event, to terminate this Lease.  If a
Catastrophic Termination Notice is timely delivered, then this Lease shall
terminate immediately.

 

(C)          Tenant’s Remedies.  If this Lease is terminated pursuant to
Section 4.2(A) or Section 4.2(B) above, Tenant shall have the following remedies
(collectively, “Tenant’s Termination Remedies”):

 

(a)           Relocation Remedy.

 

(i)            If Tenant desires to possibly relocate to other premises in a
building owned by Landlord or an affiliate of Landlord in the Market Area
(collectively, “Landlord Portfolio Buildings”), Tenant shall so notify Landlord
in a notice (“Relocation Request”) given not later than ten (10) days after the
effective date of the termination under Section 4.2(A) or Section 4.2(B).

 

(ii)           If Tenant delivers a Relocation Request, Landlord shall within
fifteen (15) days notify Tenant (“Relocation Premises Notice”) whether, in
Landlord’s reasonable judgment, there will be any space containing approximately
54,000 square feet of Rentable Floor Area in a Landlord Portfolio Building
available for lease, and finished or able to be finished to a level commensurate
with the finish level of Landlord’s Work (“Comparable Finish Condition”), on or
before August 31, 2012 (“Relocation Premises”), and if so identifying such
Relocation Premises, the date upon which Landlord reasonably estimates that it
will be available for lease to

 

14

--------------------------------------------------------------------------------


 

Tenant in the Comparable Finish Condition, and the Relocation Rent, as
hereinafter defined, applicable thereto.

 

(iii)          For purposes hereof, “Relocation Rent” shall be the same rental
rate, on a per square foot basis, as is payable from time to time hereunder
(including the same Special Allowance hereunder and a calculation of Base
Operating Expenses using calendar year 2012 and a calculation of Base Taxes
using fiscal year 2012).  Notwithstanding the foregoing, if the Relocation
Premises are not comparable to the Premises, then the Relocation Rent shall be
based upon the Prevailing Market Rent for the market area in which Relocation
Premises are situated (including the same Special Allowance hereunder and a
calculation of Base Operating Expenses using calendar year 2012 and a
calculation of Base Taxes using fiscal year 2012), discounted by ten percent
(10%).

 

(iv)          If Landlord identifies Relocation Premises, then Tenant shall have
the right, by written notice (“Relocation Premises Acceptance Notice”) to
Landlord given within 20 days after receipt of Landlord’s Relocation Premises
Notice, to lease the Relocation Premises.  Tenant shall have the right, by so
specifying in its Relocation Premises Acceptance Notice, to submit the
Relocation Rent to a Broker Determination in accordance with the provisions of
Exhibit G hereof.  If Tenant does not request a Broker Determination of the
Relocation Rent in its Relocation Premises Acceptance Notice, then the
Relocation Rent shall be as specified by Landlord in its Relocation Premises
Notice.

 

(v)           Upon the giving of the Relocation Premises Acceptance Notice by
Tenant to Landlord exercising Tenant’s option to lease the Relocation Premises
in accordance with the provisions of this Section 4.2(C), then Landlord (or the
affiliate of Landlord which owns the Landlord Portfolio Building containing the
Relocation Premises) and Tenant shall enter into a new lease for the Relocation
Premises on all of the terms and conditions of Tenant’s lease of the Premises
hereunder, except that the Annual Fixed Rent shall be the Relocation Rent,
determined as aforesaid.

 

(vi)          If Tenant does not elect to lease the Relocation Premises as
aforesaid, then Landlord shall pay the reasonable cost of moving Tenant’s
property from the 111 Premises, as defined in Section 16.31, to Tenant’s new
premises, at the expiration of the 111 Lease.

 

(vii)         If Tenant does not timely submit a Relocation Request, or having
timely submitted a Relocation Request, does not timely submit a Relocation
Premises Acceptance Notice, then Tenant shall have no further right to lease the
Relocation Premises, time being of the essence hereof.

 

15

--------------------------------------------------------------------------------


 

(b)           Termination Fee.

 

(i)            If Tenant does not lease the Relocation Premises (whether because
Tenant does not submit a Relocation Request, or because Tenant does not submit a
Relocation Premises Acceptance Notice, or because Landlord indicates that no
Relocation Premises are available), then provided the Termination Fee
Conditions, as hereinafter defined, are met, Landlord shall pay to Tenant a fee
(“Termination Fee”) in the amount of Eight Hundred Thousand and 00/100 Dollars
($800,000.00).  Landlord shall pay the Termination Fee to Tenant within thirty
(30) days after the Termination Fee Conditions have been satisfied.

 

(ii)           If the Termination Fee Conditions are not met, Landlord shall
have no obligation to pay the Termination Fee to Tenant.

 

(iii)          The “Termination Fee Conditions” shall mean both of the
following:  (x) this Lease is terminated pursuant to Section 4.2(A) or
Section 4.2(B) above, and (y) Tenant timely vacates the 111 Premises in
accordance with the provisions of the 111 Lease (as defined in Section 16.31).

 

(iv)          The Termination Fee shall be payable within thirty (30) days of
the satisfaction of the Termination Fee Conditions.

 

(v)           Except in the case of Landlord’s willful breach of its obligations
under this Article IV, the remedies set forth in this Section 4.2(C) shall be
Tenant’s sole remedies under this Lease in the case of a termination of this
Lease pursuant to Section 4.2(A).  In the case of Landlord’s willful breach of
its obligations under this Article IV, Tenant shall retain the right to claim
its actual damages as a result thereof in accordance with the terms of this
Lease, but the Termination Fee shall be offset against such actual damages.

 

(vi)          The remedies under this Section 4.2(C) shall be Tenant’s sole
remedies under this Lease in the case of a termination of this Lease pursuant to
Section 4.2(B).

 

4.3.         PRE-CONSTRUCTION PROCESS.

 

(A)          Selection of General Contractor:  Landlord and Tenant hereby agree
on the following list of general contractors:  Shawmut, Lee Kennedy, Commodore,
Turner, and Structuretone.  Landlord and Tenant agree not to unreasonably
withhold, delay or condition their consent to a change in such list requested by
the other party on or before October 25, 2010.  Such list, as so modified if
applicable, shall be called the “Final List”.

 

On or before the “RFP Submission Date” set forth in Exhibit B-2, Landlord shall
submit an RFP to the general contractors on the Final List, together with the
space plans and specifications attached hereto as Exhibit J.  The RFP shall ask
each general contractor to specify, based on the material provided, (i) a budget
to complete the work shown on the plan (that is, the amount (which may be stated
as a percentage) such general contractor would charge for General Conditions,
profit and overhead above the

 

16

--------------------------------------------------------------------------------


 

total cost of subcontractor bids for the work), and (ii) the amount of time that
the general contractor estimates would be required to complete the work
(“Completion Time”).  Landlord shall promptly communicate the response (“RFP
Response”) that it receives from each general contractor to Tenant, and shall
consult with Tenant about the merits of the RFP Responses in an effort to reach
mutual agreement on the selection of the general contractor for the performance
of the Tenant Improvement Work.  However, if the parties do not agree, Landlord
shall be entitled, without Tenant’s consent, to choose the general contractor
with the lowest cost RFP Response or any RFP Response that is within ten percent
(10%) of the lowest cost RFP Response (any such RFP Response, a “Low GC Bid”). 
If none of the Low GC Bid(s) includes a Completion Time of twenty-one (21) weeks
or less, Landlord shall be entitled to eliminate those RFP Responses which
propose a Completion Time of more than twenty-one (21) weeks, and select a Low
GC Bid from the remaining bids.  If Landlord desires to choose a general
contractor other than one with a Low GC Bid, Tenant’s consent shall be required
as hereinafter provided.  Landlord shall provide Tenant with the reasons that it
desires to do so, and Tenant’s consent thereto shall not be unreasonably
withheld, conditioned or delayed.  In this manner, the general contractor for
the performance of the Tenant Improvement Work (“Approved GC”) shall be selected
on or before the “GC Selection Date” set forth in Exhibit B-2.

 

(B)          Planning Process.

 

(a)           Tenant shall select an architect (“Tenant’s Architect”) for the
preparation of Tenant’s plans.  Tenant’s Architect shall be licensed by the
Commonwealth of Massachusetts and subject to Landlord’s prior written approval,
not to be unreasonably withheld, delayed or conditioned.  Landlord hereby
approves Visnick & Caulfield as Tenant’s Architect.  Tenant shall direct
Tenant’s Architect in the preparation of Tenant’s plans, and Landlord shall have
no direct relationship with Tenant’s Architect and no responsibility for the
timing, manner or content of the production of Tenant’s plans, all of which
shall be Tenant’s sole responsibility.  Landlord shall, at Tenant’s direction,
enter into a contract with Tenant’s Architect for the preparation of Tenant’s
plans, but Tenant acknowledges that the sole purpose of Landlord entering into
such a contract on Tenant’s behalf is to facilitate use of the Special Allowance
(as hereinafter defined) to pay the fees of Tenant’s Architect (“Tenant’s
Architect’s Fees”).

 

(b)           Tenant shall, on or before the dates set forth in Exhibit B-2,
submit to Landlord for Landlord’s approval an initial set of plans (“Initial
Plans”), progress plans from time to time (“Interim Plans”) and a full set of
construction drawings (“Final Plans”) for Tenant Improvement Work (collectively
“the Plans”).  The Plans shall contain at least the information required by, and
shall conform to the requirements of, Exhibit B-1.

 

(c)           Landlord’s approval of the Initial Plans and the Interim Plans
(and the Final Plans, provided that the Final Plans are consistent with the
Initial Plans and the Interim Plans and contain at least the information
required by, and conform to the requirements of, said Exhibit B-1), shall not be
unreasonably withheld,

 

17

--------------------------------------------------------------------------------


 

conditioned or delayed and shall comply with the requirements to avoid aesthetic
or other conflicts with the design and function of the balance of the Building. 
Landlord’s approval is solely given for the benefit of Landlord under this
Article IV and neither Tenant nor any third party shall have the right to rely
upon Landlord’s approval of Tenant’s plans for any other purpose whatsoever. 
Without limiting the foregoing, Tenant shall be responsible for all elements of
the design of Tenant’s plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.

 

(d)           Landlord agrees to respond to any Initial Plans within twenty-one
days (21) of receipt thereof and to Interim Plans and the Final Plans within
twenty-one (21) days of receipt thereof.  If Landlord shall fail to respond to
any Initial Plans, Interim Plans or the Final Plans within twenty-one (21) days
of receipt thereof, then Tenant may, at any time after the expiration of
eighteen (18) days after Tenant’s submission of the plans in question give
Landlord another request (“Second Request”) therefor, which shall clearly
identify the plans in question and state in bold face, capital letters at the
top thereof:  “WARNING:  SECOND REQUEST.  FAILURE TO RESPOND TO THIS REQUEST
WITHIN THREE (3) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL THEREOF.”  If
Landlord does not respond within three (3) business days after receipt of the
Second Request, Tenant’s submission shall be deemed approved.

 

(e)           If Landlord disapproves of any Plans, then Tenant shall, within
ten (10) days of receipt of such disapproval, have the Plans revised by its
Tenant’s Architect to incorporate all reasonable objections and conditions
presented by Landlord and resubmitted to Landlord (provided, however, that
Tenant shall have fourteen (14) days to resubmit the Plans in the case a major
redesign is required as the result of such disapproval) or such shorter period
of time as may be required to meet the time frames set forth in the Plans and
Construction Schedule attached hereto as Exhibit B-2.  Such process shall be
followed until the Plans shall have been approved by Landlord without objection
or condition.  Landlord shall respond to the resubmission of any Plans by Tenant
within five (5) days of Landlord’s receipt thereof (or fourteen (14) days in the
case of a major redesign).

 

(f)            Tenant shall prepare the Plans within the time frames set forth
in the Plans and Construction Schedule attached hereto as Exhibit B-2.  If no
time period is specified in Exhibit B-2 or elsewhere in this Article IV for any
action which must be taken by Tenant in connection with the approval of the
Plans or the performance of the Tenant Improvement Work, Tenant shall be
required to take such action within five (5) business days after Tenant receives
a written request from Landlord to take such action.  Time is of the essence of
Tenant’s obligation to prepare the Plans in accordance with the Plans and
Construction Schedule, except to the extent that Tenant is delayed by Landlord’s
failure to act in a timely manner in accordance with this Article IV.  To the
extent Tenant is delayed by

 

18

--------------------------------------------------------------------------------


 

Landlord’s failure to act in a timely manner in accordance with this Article IV,
no such Tenant Delay shall be deemed to have occurred.

 

(C)          Preliminary Price Estimates.  Landlord shall advise Tenant of
preliminary price estimates (including breakdowns by trade) as promptly as
possible but in any event within the following time periods:  (i) fifteen (15)
business days after Landlord’s receipt of the Initial Plans, (ii) twenty (20)
business days after Landlord’s receipt of the Interim Plans, and (iii) thirty
(30) business days after Landlord’s receipt of the Final Plans.  All Preliminary
Price Estimates shall include an estimate of Tenant’s Architect’s Fees.

 

(D)          Selection of Subcontractors.  Following Landlord’s approval of the
Final Plans, Landlord shall cause the Approved GC to obtain at least three
(3) subcontractor bids for each trade expected to cost in excess of One Hundred
Thousand and 00/100 Dollars ($100,000.00) (“Major Trade”) in connection with the
Tenant Improvement Work, and at least one (1) subcontractor bid for all other
trades.  Tenant shall have the right to propose one subcontractor for each Major
Trade and to consult with Landlord and the Approved GC regarding the preparation
of the bid packages.  All subcontractors shall be subject to Landlord’s prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Approved GC may bid on portions of the Tenant Improvement Work
that would be performed by a subcontractor, such as rough carpentry.  Landlord
and Tenant shall prequalify each subcontractor for each Major Trade on the bid
list.  The bid packages shall require bids to identify all long lead items and
to specify delivery dates therefor.  The Approved GC under the direction of
Landlord will solicit the bids from the subcontractors and administer the bid
solicitation process consistent with the time periods provided for in
Exhibit B-2.  Tenant shall reasonably cooperate with Landlord’s efforts to
expedite the bid process.  Upon the conclusion of the bid solicitation process,
Landlord will provide Tenant with a copy of the bids received from the
subcontractors, including an analysis of such bids and recommendations for
Tenant’s review, and meet with Tenant to determine which of the subcontractors
shall be awarded the subcontract for each Major Trade within the Tenant
Improvement Work.  Tenant shall make such determination within ten (10) days
after receiving the bids in question.  Notwithstanding the foregoing, provided
that Tenant performs all of its obligations with respect thereto set out in this
Article IV in a timely fashion, if the bid solicitation and selection process is
not completed within the time-frames set forth herein, such failure to complete
shall not constitute a Tenant Delay.

 

(E)           Final Cost Proposal.  After Landlord and Tenant meet to evaluate
the results of the bid solicitation process described above, Landlord shall
calculate and furnish to Tenant a “Cost Proposal” which shall constitute the
aggregate of (i) Tenant’s Architect’s Fees (to the extent known by Landlord),
(ii) the amounts payable under the subcontracts selected (and, subject to
Section 4.3(D) above, where the Approved GC is performing work that would be
performed by a subcontractor, the cost of such work) in the bid process and to
be set upon approval of the Cost Proposal, broken down by trade (“Direct
Costs”), and (iii) the amount of the Approved GC’s fee and indirect costs, as
set forth in its RFP Response.  The components of the Cost Proposal other than
Tenant’s Architect’s Fees shall (subject to Change Orders) be fixed at the rates
set forth therein.

 

19

--------------------------------------------------------------------------------


 

(F)           Tenant Approval of Cost Proposal; Redesign Period.  Tenant shall
approve or reject the Cost Proposal in writing to Landlord on or before the
later to occur of (i) ten business days after being furnished the same, or
(ii) the Authorization to Proceed Date set forth on Exhibit B-2.  If Tenant
fails to give Landlord notice approving of the Cost Proposal within the period
required under the preceding sentence, Tenant shall be deemed to have rejected
the Cost Proposal. If Tenant rejects or is deemed to have rejected the Cost
Proposal, (i) no Tenant Improvement Work will commence until a Cost Proposal has
been approved by Tenant, and (ii) within fifteen (15) business days after the
expiration of Tenant’s response period under the first sentence of this
Section 4.3(F), Tenant shall make such revisions to the Final Plans as Tenant
desires to make to change the cost of the Tenant Improvement Work and resubmit
the same to Landlord for approval pursuant to the process set forth above.  In
such event, Landlord shall direct the Approved GC to re-price the Tenant
Improvement Work based upon the revised Final Plans and shall submit a revised
Cost Proposal to Tenant within ten (10) business days (or twenty-one (21)
business days in the case of a major redesign) after receipt of revised Final
Plans.  Tenant shall give Landlord written notice accepting or rejecting the
revised Cost Proposal on or before the later of (x) five (5) business days after
Tenant’s receipt thereof or (y) the Authorization to Proceed Date, and failure
to give such notice within such period shall be deemed a rejection thereof.

 

(G)          Authorization to Proceed; Release of Long Lead Items.  In any
event, the cost of any change in or cancellation of any long lead time items
after the “Long Lead Items Release Date” (as set forth on Exhibit B-2) shall be
Tenant’s responsibility; and Tenant’s failure, on or before the Authorization to
Proceed Date, to approve a Cost Proposal acceptable to Landlord and to
authorize, in writing, Landlord to commence the performance of the Tenant
Improvement Work shall be deemed to be a Tenant Delay, except to the extent that
such failure is based upon Landlord’s failure to timely satisfy its obligations
under this Article IV.

 

(H)          If either party fails to take any action required of it within the
time-frames set forth in this Article IV, then for each day of such failure,
there shall be a corresponding day for day extension in the time periods under
Exhibit B-2 relating to the other party’s obligations which are related to the
first party’s delay, to the extent applicable.  By way of example only, if
Landlord delays in approving Tenant’s Initial Plans for three days, then the
Interim Plans Submission Date will be extended for three days, but if Tenant
delays in submitting the Initial Plans, the Interim Plans Submission Date will
not be adjusted.

 

4.4.         PERFORMANCE OF LANDLORD’S WORK; COST OF TENANT IMPROVEMENT WORK AND
OF LANDLORD’S BASE BUILDING WORK

 

(A)          Landlord shall enter into a contract with the Approved GC to
perform the Tenant Improvement Work (the “TI Contract”).  The cost of the Tenant
Improvement Work shall be the approved Cost Proposal.

 

(B)          In determining the cost of the Tenant Improvement Work to be paid
by Tenant (if any) pursuant to Section 4.4(F), any savings accruing to Landlord
under the TI Contract shall reduce the cost of the Tenant Improvement Work to be
paid by Tenant.  The

 

20

--------------------------------------------------------------------------------


 

Approved GC shall be required to submit separate certificates for payment under
the TI Contract from the certificates for payment which it submits to Landlord
in connection with the Initial Work.

 

(C)           Landlord shall receive no construction management fee in
connection with the performance of the Tenant Improvement Work.

 

(D)          Tenant shall have the right, in accordance herewith, to submit for
Landlord’s approval (which shall not be unreasonably withheld) change proposals
subsequent to Landlord’s approval of the Final Plans and Tenant’s approval of
the Cost Proposal (each, a “Change Order”).  Landlord agrees to respond to any
such change proposal (which response shall include any information necessary for
Tenant to evaluate such change order) within such time as is reasonably
necessary (taking into consideration the information contained in such change
proposal) after the submission thereof by Tenant, advising Tenant in writing of
any anticipated costs (“Change Order Costs”) associated with such change
proposal, as well as an estimate of any delay which would likely result in the
completion of the Tenant Improvement Work if a Change Order is made pursuant
thereto.  Tenant shall have the right to then approve or withdraw such change
proposal within five (5) business days after receipt of such information.  If
Tenant approves such change proposal and a Change Order is made, then the Change
Order Costs associated with the approved change order shall be deemed additions
to the Cost Proposal.

 

(E)           Landlord’s Initial Work shall be performed by Landlord at
Landlord’s expense.  However, in the event that the cost of Landlord’s Initial
Work is increased as the result of any Tenant Delays, Tenant shall, within
thirty (30) days of billing therefor, pay to Landlord, as Additional Rent, the
cost of any such increase.  Landlord shall give notice to Tenant that Landlord
anticipates that a Tenant Delay will increase the cost of Landlord’s Initial
Work as soon as reasonably possible after Landlord has identified that such
delay will cause such increase even though the amount of such increase has not
been identified.

 

(F)           The Tenant Improvement Work shall, subject to application of the
Special Allowance (as defined in Section 5.3), be performed by Landlord at
Tenant’s sole cost and expense.  If the cost of the Tenant Improvement Work
exceeds the Special Allowance (such excess costs are hereinafter referred to as
“Excess Costs”), then Landlord shall first expend the Special Allowance in the
performance of the Tenant Improvement Work and thereafter Tenant shall pay to
Landlord, as Additional Rent, the amount of such Excess Costs as they are
incurred under the TI Contract, within thirty (30) days after billing therefor.

 

(G)           Tenant acknowledges and agrees that Tenant’s Construction
Representative shall have full power and authority to act on behalf of Tenant
and any action taken by Tenant’s Construction Representative shall be fully
binding upon Tenant.

 

4.5.          QUALITY AND PERFORMANCE OF WORK.  All construction work required
or permitted by this Lease shall be done in a good and workmanlike manner and in
compliance with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions, and orders and requirements of all public authorities
(“Legal

 

21

--------------------------------------------------------------------------------


 

Requirements”) and all Insurance Requirements (as defined in Section 9.1
hereof).  All of Tenant’s work shall be coordinated with any work being
performed by or for Landlord and in such manner as to maintain harmonious labor
relations.  Each party may inspect the work of the other at reasonable times and
shall promptly give notice of observed defects.  Each party authorizes the other
to rely in connection with design and construction upon approval and other
actions on the party’s behalf by any Construction Representative of the party
named in Section 1.2 or any person hereafter designated in substitution or
addition by notice to the party relying.  Except to the extent to which Tenant
shall have given Landlord notice of respects in which Landlord has not performed
Landlord’s construction obligations under this Article IV no later than eleven
months after the Commencement Date Tenant shall be deemed conclusively to have
approved Landlord’s construction and shall have no claim that Landlord has
failed to perform any of Landlord’s obligations under this Article IV.  Landlord
agrees to correct or repair at its expense items which are then incomplete or do
not conform to the work contemplated under the Plans and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid.

 

4.6.          EARLY ENTRY.  Landlord hereby grants to Tenant a license to enter
the Premises prior to the Substantial Completion Date in order to perform such
installation or work to the Premises as Tenant shall require and as shall be
permitted by the terms of this Lease; provided, however, that (i) no such entry
shall be made until Landlord has determined that such entry may made be made in
a safe manner, (ii) no such entry or work shall delay Landlord in the
performance of its work in the Premises and any such delay shall be a Tenant
Delay, and Landlord may revoke such license if any such delay shall occur or be
threatened, and (iii) any such access or work shall be at Tenant’s sole risk
and, prior to making any such access, Tenant shall deliver to Landlord
certificates for the insurance required under this Lease.  All of the terms and
conditions of this Lease, except for the payment of rent and other charges,
shall apply during such period of early access.

 

ARTICLE V
ANNUAL FIXED RENT, ELECTRICITY AND SPECIAL ALLOWANCES

 

5.1.          FIXED RENT.  Tenant agrees to pay to Landlord, or as directed by
Landlord at such place as Landlord shall from time to time designate by notice
(1) on the Commencement Date, and thereafter monthly, in advance, on the first
day of each and every calendar month during the Lease Term, a sum equal to
one-twelfth (1/12) of the Annual Fixed Rent specified in Section 1.2 and (2) on
the first day of each and every calendar month during each Extended Term (if
exercised), a sum equal to one-twelfth of the Annual Fixed Rent as determined in
Section 3.2 for the applicable Extended Term.  Until notice of some other
designation is given, fixed rent and all other charges for which provision is
herein made shall be paid by remittance to or for the order of Boston Properties
Limited Partnership either (i) by mail to P.O. Box 3557, Boston, Massachusetts
02241-3557, (ii) by wire transfer to Bank of America in Dallas, Texas, Bank
Routing Number 0260-0959-3 or (iii) by ACH transfer to Bank of America in
Dallas, Texas, Bank Routing Number 111 000 012, and in the case of (ii) or
(iii) referencing Account Number 3756454460, Account Name of Boston Properties,
LP, Tenant’s name and the Prudential Center address. All remittances received by
BOSTON PROPERTIES LIMITED

 

22

--------------------------------------------------------------------------------


 

PARTNERSHIP, as Agents as aforesaid, or by any subsequently designated
recipient, shall be treated as a payment to Landlord.

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date shall be other than
the first day of a calendar month, the first payment of Annual Fixed Rent which
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such monthly Annual Fixed Rent for the partial month from the Commencement
Date to the first day of the succeeding calendar month.

 

Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the Commencement
Date and other provisions of this Lease calling for monthly payments shall be
read as incorporating this undertaking by Tenant.

 

The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or
abatement, except as may be expressly provided in this Lease.

 

5.2.          ALLOCATION OF ELECTRICITY CHARGES.  With respect to any portion of
the Premises located below the 19th floor of the Building, Landlord shall
reallocate the cost of electricity to tenants of the Building (including, but
not limited to, Tenant herein) in accordance with the procedure contained in
Exhibit F, and Tenant shall pay for electricity as provided in said Exhibit F.

 

With respect to any portion of the Premises located on or above the 19th floor
of the Building, such portion of the Premises shall be separately metered for
electricity, and Tenant shall pay for all electricity charges directly to the
supplier of the same. Upon Landlord’s request, Tenant shall, at its cost,
install a meter in such portion of the Premises prior to the Commencement Date
in order to monitor usage as aforesaid. Tenant’s failure to make payment when
due to the utility company shall be considered to be a failure in the payment of
rent hereunder for which Landlord shall have all its rights and remedies under
this Lease and at law and in equity.

 

5.3.          SPECIAL ALLOWANCE.  Landlord shall provide Tenant with a special
allowance (“Special Allowance”) in the amount of Four Million Eight Hundred
Fifty Seven Thousand Four Hundred Eighty and 00/100 Dollars ($4,857,480.00)
(being Ninety and 00/100 Dollars ($90.00) per square foot of Rentable Floor Area
of the Premises) to be applied against the costs of the Tenant Improvement Work
(the “Tenant Costs”).  In the event that the Tenant Costs are less than the
Special Allowance, Tenant shall be entitled to use the remaining amount toward
soft costs incurred by Tenant, including without limitation (i) architectural,
engineering, legal and consulting fees, (ii) installation of cabling in the
Premises, (iii) telecommunications and audio/visual equipment and furniture to
be used in the Premises, and (iv) moving expenses once the Tenant Costs have
been paid.  Landlord shall reimburse such costs within thirty (30) days of
Landlord’s receipt of approved invoices from Tenant evidencing such costs. 
Tenant shall

 

23

--------------------------------------------------------------------------------


 

not be entitled to any unused Special Allowance remaining after the date
eighteen (18) months after the Commencement Date.  Landlord shall not be
entitled to deduct from the Special Allowance any construction management fee
for Landlord’s oversight of Landlord’s Work.

 

ARTICLE VI
TAXES AND OPERATING EXPENSES

 

6.1.          DEFINITIONS.  With reference to the real estate taxes referred to
in this Article VI, it is agreed that terms used herein are defined as follows:

 

(a)           “Tax Year” means the 12-month period beginning July 1 each year
during the Lease Term or if the appropriate Governmental tax fiscal period shall
begin on any date other than July 1, such other date.

 

(b)           “Landlord’s Tax Expenses Allocable to the Premises” means the same
proportion of Landlord’s Tax Expenses as Rentable Floor Area of Tenant’s
Premises bears to the Total Rentable Floor Area of the Building.

 

(c)           “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate “real estate taxes” (hereinafter defined) with respect to that Tax
Year, reduced by any net abatement receipts with respect to that Tax Year.

 

(d)           “Real estate taxes” means all taxes and special assessments of
every kind and nature and user fees and other like fees assessed by any
Governmental authority on, or, subject to the provisions of this paragraph
(d) allocable to, (i) the Building, or (ii) the land, open areas, public areas
and amenities, plazas, common areas and other non-leasable areas of the
Prudential Center (for the purposes of this subsection (d) “Tax Common Areas”),
which Landlord shall be obligated to pay because of or in connection with the
ownership, leasing or operation of the Building and reasonable expenses of any
proceedings for abatement of taxes (which expenses, in the case of legal fees,
shall not be greater than the amount of abatement or refund actually received). 
The amount of special taxes or special assessments to be included shall be
limited to the amount of the installment (plus any interest other than penalty
interest payable thereon) of such special tax or special assessment required to
be paid during the year in respect of which such taxes are being determined. 
There shall be excluded from such taxes all income, estate, succession,
inheritance and transfer taxes; provided, however, that if at any time during
the Lease Term the present system of ad valorem taxation of real property shall
be changed so that in lieu of, or in addition to, the whole or any part of the
ad valorem tax on real property, there shall be assessed on Landlord a capital
levy or other tax on the gross rents received with respect to the Building, or a
Federal, State, County, Municipal, or other local income, franchise, excise or
similar tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Prudential Center is located) measured by or based, in
whole or in part, upon any such gross rents, then any and all of such taxes,
assessments, levies or charges, to the extent so measured or based, shall be

 

24

--------------------------------------------------------------------------------


 

deemed to be included within the term “real estate taxes” but only to the extent
that the same would be payable if the Building, were the only property of
Landlord.  For the purposes of this Lease, real estate taxes shall include any
payment in lieu of taxes or any payments made under Chapter 121A of the
Massachusetts General Laws or any similar law.  To the extent that the Building
is not separately assessed for real estate tax purposes, but is assessed as part
of a larger parcel, then Landlord shall make a reasonable allocation as to the
amount of the real estate taxes (i.e. so far as such taxes are imposed on the
land of the Prudential Center and the open areas, public areas and amenities,
plazas, common areas and other non-leasable areas of the Prudential Center) that
shall be allocated to the Building for the purposes of determination of Tenant’s
share of increases in real estate taxes under this Lease.  In such event,
Landlord agrees that it will not allocate to the Building any real estate taxes
associated with the retail space commonly known as the Prudential shopping
center.

 

(e)           “Base Taxes” means Landlord’s Tax Expenses for fiscal tax year
2012 (that is, the period beginning July 1, 2011 and ending June 30, 2012).

 

(f)            “Base Taxes Allocable to the Premises” means the same proportion
of Base Taxes as the Rentable Floor Area of the Premises bears to the Total
Rentable Floor Area of the Building, provided that Base Taxes Allocable to the
Premises for any calendar year shall be appropriately adjusted if the Rentable
Floor Area of the Premises increases or decreases during such calendar year.

 

(g)           If during the Lease Term the Tax Year is changed by applicable law
to less than a full 12-month period, the Base Taxes and Base Taxes Allocable to
the Premises shall each be proportionately reduced.

 

6.2.          TENANT’S SHARE OF REAL ESTATE TAXES.  If with respect to any full
Tax Year or fraction of a Tax Year falling within the Lease Term, Landlord’s Tax
Expenses Allocable to the Premises for a full Tax Year exceed Base Taxes
Allocable to the Premises or for any such fraction of a Tax Year exceed the
corresponding fraction of Base Taxes Allocable to the Premises (such amount
being hereinafter referred to as the “Tax Excess”), then Tenant shall pay to
Landlord, as Additional Rent, the amount of such Tax Excess.  Payments by Tenant
on account of the Tax Excess shall be made monthly at the time and in the
fashion herein provided for the payment of Annual Fixed Rent.  The amount so to
be paid to Landlord shall be an amount from time to time reasonably estimated by
Landlord to be sufficient to provide Landlord, in the aggregate, a sum equal to
the Tax Excess, at least ten (10) days before the day on which tax payments by
Landlord would become delinquent.  Not later than ninety (90) days after
Landlord’s Tax Expenses Allocable to the Premises are determinable for the first
such Tax Year or fraction thereof and for each succeeding Tax Year or fraction
thereof during the Lease Term, Landlord shall render Tenant a statement in
reasonable detail certified by a representative of Landlord showing for the
preceding year or fraction thereof, as the case may be, real estate taxes
allocated to the Building, abatements and refunds, if any, of any such taxes and
assessments, expenditures incurred in seeking such abatement or refund, the
amount of the Tax Excess, the amount thereof already paid by Tenant and the
amount

 

25

--------------------------------------------------------------------------------


 

thereof overpaid by, or remaining due from, Tenant for the period covered by
such statement.  Within thirty (30) days after the receipt of such statement,
Tenant shall pay any sum remaining due.  Any balance shown as due to Tenant
shall be credited against Annual Fixed Rent next due, or refunded to Tenant if
the Lease Term has then expired and Tenant has no further obligation to
Landlord.  Expenditures for legal fees and for other expenses incurred in
obtaining an abatement or refund may be charged against the abatement or refund
before the adjustments are made for the Tax Year.

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by Landlord shall be rendered and payments made on account of such
installments.

 

6.3.          OPERATING COSTS DEFINED.  “Operating Expenses Allocable to the
Premises” means the same proportion of the Operating Expenses for the Building
(as hereinafter defined) as Rentable Floor Area of the Premises bears to 95% of
the Total Rentable Floor Area of the Building.  “Base Operating Expenses” means
Operating Expenses for the Building for calendar year 2012 (that is, the period
beginning January 1, 2012 and ending December 31, 2012).  Base Operating
Expenses shall not include market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in
Section 14.1), boycotts, strikes, conservation surcharges, embargoes or
shortages.  “Base Operating Expenses Allocable to the Premises” means the same
proportion of Base Operating Expenses as the Rentable Floor Area of the Premises
bears to 95% of the Total Rentable Floor Area of the Building, provided that
Base Operating Expenses Allocable to the Premises for any calendar year shall be
appropriately adjusted if the Rentable Floor Area of the Premises increases or
decreases during such calendar year.  “Operating Expenses for the Building”
means the cost of operation of the Building and the Building’s share of the cost
of operating other areas of the Prudential Center as more specifically provided
below in this Section 6.3, including those incurred in discharging the
obligations under Section 7.2 and 7.3; however there shall be excluded from the
Operating Expenses for the Building the cost of operation of the Garage.  In
addition, such costs shall exclude payments of debt service and any other
mortgage charges, brokerage commissions, salaries of executives and owners not
directly employed in the management or operation of the Building, the general
overhead and administrative expenses of the home office of Landlord or
Landlord’s managing agent, and costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation:

 

(a)           compensation, wages and all fringe benefits, workmen’s
compensation insurance premiums and payroll taxes paid to, for or with respect
to all persons for their services in the operating, maintaining, managing,
insuring or cleaning of the Building or, as allocated under clause (i) below,
the Operating Common Areas;

 

(b)           payments under service contracts with independent contractors for
operating, maintaining or cleaning of the Building or, as allocated under clause
(i) below, the Operating Common Areas;

 

26

--------------------------------------------------------------------------------


 

(c)           steam, water, sewer, gas, oil, electricity and telephone charges
(excluding such utility charges separately chargeable to tenants for additional
or separate services and electricity charges paid by Tenant in the manner set
forth in Section 5.2) and costs of maintaining letters of credit or other
security as may be required by utility companies as a condition of providing
such services;

 

(d)           cost of maintenance, cleaning and repairs and replacements (other
than repairs reimbursed from contractors under guarantees);

 

(e)           cost of snow removal and care of landscaping;

 

(f)            cost of building and cleaning supplies and equipment;

 

(g)           premiums for insurance carried with respect to the Building or, as
allocated under clause (i) below, the Operating Common Areas (including, without
limitation, liability insurance, insurance against loss in case of fire or
casualty and of monthly installments of Annual Fixed Rent and any Additional
Rent which may be due under this Lease and other leases of space in the Building
for not more than twelve (12) months in the case of both Annual Fixed Rent and
Additional Rent and, if there be any first mortgage on the Building, including
such insurance as may be required by the holder of such first mortgage);

 

(h)           management fees at rates comparable to those in effect for
self-managed buildings in the Market Area consistent with the type of occupancy
and the services rendered;

 

(i)            the cost of operating, maintaining, cleaning and insuring the
open areas, public areas and amenities, plazas, common areas, common facilities
and other non-leasable areas of the Prudential Center that are used in common by
tenants of the Prudential Center (“Operating Common Areas”) and other mixed use
common area maintenance costs incurred by Landlord or any other PruOwner and
allocated to the Building, and any shuttle buses for the use by tenants of the
Building either alone or in common with tenants of other buildings in the
Prudential Center (but see subparagraph (xxi) below for limitations on the
inclusion of subsidies for amenities).  For the purposes of this Section 6.3,
the Operating Common Areas of the Prudential Center shall not include the
lobbies within any building now or hereafter located at the Prudential Center or
the Garage;

 

(j)            depreciation for capital improvements (x) to reduce Operating
Expenses if Landlord reasonably shall have determined that the annual reduction
in Operating Expenses shall exceed depreciation therefor or (y) to comply with
Legal Requirements first enacted or applied to the Building after the Execution
Date (plus, in the case of both (x) and (y), an interest factor, reasonably
determined by Landlord, as being the interest rate then charged for long term
mortgages by institutional lenders on like properties within the general
locality in which the Building is located), and in the case of both (x) and
(y) depreciation shall be determined by dividing the original cost of such
capital expenditure by the

 

27

--------------------------------------------------------------------------------


 

number of years of useful life of the capital item acquired, which useful life
shall be determined reasonably by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item; provided, however, if Landlord reasonably concludes on the basis
of engineering estimates that a particular capital expenditure will effect
savings in other Operating Expenses, including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal (such depreciation being hereinafter
referred to as the “Permitted Depreciation”); and

 

(k)           all other reasonable and necessary expenses paid in connection
with the operating, cleaning and maintenance of the Building or as allocated
under clause (i) above, the Operating Common Areas and properly chargeable
against income.

 

Notwithstanding the foregoing, the following shall be excluded from Operating
Expenses for the Building:

 

(i)            The costs of the initial construction of the Building, and repair
costs in connection with other buildings in the Prudential Center;

 

(ii)           Capital expenditures and depreciation, except as otherwise
explicitly provided in this Section 6.3;

 

(iii)          Leasing fees or commissions, advertising and promotional
expenses, legal fees, the cost of tenant improvements, build out allowances,
moving expenses, assumption of rent under existing leases and other concessions
incurred in connection with leasing space in the Building or in Prudential
Center;

 

(iv)          Interest on indebtedness, debt amortization, ground rent, and
refinancing costs for any mortgage or ground lease of the Building or the
Prudential Center, provided however, that the foregoing shall not exclude the
inclusion of the amortization and interest permitted to be included in Operating
Expenses on account of capital improvements under Section 6.3(j) above;

 

(v)           Legal, auditing, consulting and professional fees and other costs,
(other than those legal, auditing, consulting and professional fees and other
costs incurred in connection with the normal and routine maintenance and
operation of the Building and/or the Operating Common Areas of

 

28

--------------------------------------------------------------------------------


 

Prudential Center), including, without limitation, those: (i) paid or incurred
in connection with financings, refinancings or sales of any Landlord’s interest
in the Building or the Prudential Center, (ii) relating to specific disputes
with tenants, and (iii) relating to any special reporting required by securities
laws;

 

(vi)          Costs incurred in performing work or furnishing services for any
tenant (including Tenant), whether at such tenant’s or Landlord’s expense, to
the extent that such work or services is in excess of any work or service that
Landlord is obligated to furnish to Tenant at Landlord’s expense (e.g., if
Landlord agrees to provide extra cleaning to another tenant, the cost thereof
would be excluded since Landlord is not obligated to furnish extra cleaning to
Tenant);

 

(vii)         The cost of any item or service to the extent reimbursed or
reimbursable to Landlord by insurance required to be maintained under the Lease,
by any tenant, or by any third party, such as the cost of supplying electricity
for plugs and lights in a tenant’s premises;

 

(viii)        The cost of repairs or replacements incurred by reason of fire or
other casualty or condemnation other than costs not in excess of a reasonable
deductible on any insurance maintained by Landlord which provides a recovery for
such repair or replacement;

 

(ix)           Insurance premiums to the extent any tenant causes Landlord’s
existing insurance premiums to increase or requires Landlord to purchase
additional insurance because of such tenant’s use of the Building for other than
office purposes;

 

(x)            Any advertising, promotional or marketing expenses for the
Building or the Prudential Center;

 

(xi)           The cost of any service or materials provided by any party
related to Landlord, to the extent such costs exceed the reasonable cost for
such service or materials absent such relationship in buildings similar to the
Building in the vicinity of the Building (provided, however, that this clause
(xi) shall not apply to the management fee, which shall be governed by
Section 6.3(g) above);

 

(xii)         Payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased to the extent
that such payments exceed the amount which could have been included in Operating
Expenses had Landlord purchased such equipment rather than leasing such
equipment;

 

(xiii)        Penalties, damages, and interest for late payment or violations of
any obligations of Landlord, including, without limitation, taxes, insurance,
equipment leases and other past due amounts;

 

29

--------------------------------------------------------------------------------


 

(xiv)        Contributions to charitable organizations;

 

(xv)         Costs incurred in removing the property of former tenants or other
occupants of the Building;

 

(xvi)        The cost of testing, remediation or removal of “Hazardous
Materials” (as defined in Section 11.2) in the Building or on the Prudential
Center required by “Hazardous Materials Laws” (as defined in Section 11.2),
provided however, that with respect to the testing, remediation or removal of
any material or substance which, as of the Commencement Date, was not
considered, as a matter of law, to be a Hazardous Material, but which is
subsequently determined to be a Hazardous Material as a matter of law, the costs
thereof shall be included in Operating Expenses, subject, however, to
Section 6.3(j) to the extent that such cost is treated as a capital expenditure.

 

(xvii)       The cost of acquiring, installing, moving or restoring objects of
art;

 

(xviii)     Wages, salaries, or other compensation paid to any executive
employees above the grade of general manager at the Prudential Center, except
that if any such employee performs a service which would have been performed by
an outside consultant, the compensation paid to such employee for performing
such service shall be included in Operating Expenses, to the extent only that
the cost of such service does not exceed competitive cost of such service had
such service been rendered by an outside consultant;

 

(xix)        Operating Costs for the Garage, the retail portions of the
Prudential Center (other than as expressly provided above), or any building now
or hereafter located at the Prudential Center (other than the Building and the
Operating Common Areas of the Prudential Center, as set forth above);

 

(xx)         The net (i.e. net of the reasonable costs of collection) amount
recovered by Landlord under any warranty or service agreement from any
contractor or service provider shall be credited against Operating Costs;

 

(xxi)        The cost of installation of, space preparation for, and rent
applicable to any amenities of the Prudential Center (the parties hereby
agreeing that this clause (xxi) shall not be deemed to exclude the cost of
subsidizing the operation of those amenities of the Prudential Center that are
not businesses, a health club being an example of such an amenity);

 

(xxii)       Cost or expenses due to the willful misconduct or gross negligence
of Landlord;

 

(xxiii)      Bad debt expenses;

 

(xxiv)      General corporate overhead expenses and general administrative
expenses; or

 

30

--------------------------------------------------------------------------------


 

(xxv)                       Cost of correcting violation of laws currently in
effect.

 

Gross-Up Provision.  Notwithstanding the foregoing, in determining the amount of
Operating Expenses for the Building for any calendar year or portion thereof
falling within the Lease Term, or the Base Operating Expenses applicable to the
Premises, if less than ninety-five percent (95%) of the Rentable Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, Operating Expenses which vary according
to occupancy for such period shall be adjusted to equal the amount that such
Operating Expenses would have been for such period had occupancy been
ninety-five percent (95%) throughout such period.

 

6.4.                              TENANT’S ESCALATION PAYMENTS

 

(A)          If with respect to any calendar year falling within the Lease Term,
or fraction of a calendar year falling within the Lease Term at the beginning or
end thereof, the Operating Expenses Allocable to the Premises (as defined in
Section 6.3) for a full calendar year exceed Base Operating Expenses Allocable
to the Premises (as defined in Section 6.3) or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter referred to as the
“Operating Cost Excess”), then Tenant shall pay to Landlord, as Additional Rent,
on or before the thirtieth (30th) day following receipt by Tenant of the
statement referred to below in this Section 6.4, the amount of such excess.

 

(B)           Payments by Tenant on account of the Operating Cost Excess shall
be made monthly at the time and in the fashion herein provided for the payment
of Annual Fixed Rent.  The amount so to be paid to Landlord shall be an amount
from time to time reasonably estimated by Landlord to be sufficient to cover, in
the aggregate, a sum equal to the Operating Cost Excess for each calendar year
during the Lease Term.

 

(C)           No later than one hundred twenty (120) days after the end of the
first calendar year or fraction thereof ending December 31 and of each
succeeding calendar year during the Lease Term or fraction thereof at the end of
the Lease Term, Landlord shall render Tenant a statement in reasonable detail
and according to usual accounting practices certified by a representative of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Operating Expenses for the Building and the Operating Expenses
Allocable to the Premises.  Said statement to be rendered to Tenant also shall
show for the preceding year or fraction thereof, as the case may be, the amounts
already paid by Tenant on account of Operating Cost Excess and the amount of
Operating Cost Excess remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement.

 

(D)          If such statement shows a balance remaining due to Landlord, Tenant
shall pay same to Landlord on or before the thirtieth (30th) day following
receipt by Tenant of said statement.  Any balance shown as due to Tenant shall
be credited against Annual Fixed Rent next due, or refunded to Tenant if the
Lease Term has then expired and Tenant has no further obligation to Landlord. 
Any payment by Tenant for the Operating Cost Excess

 

31

--------------------------------------------------------------------------------


 

shall not be deemed to waive any rights of Tenant to claim that the amount
thereof was not determined in accordance with the provisions of this Lease.

 

(E)           Subject to the provisions of this paragraph, provided that Tenant
is not in default beyond any applicable cure period in the payment of (i) Annual
Fixed Rent, or (ii) any other amounts due from Tenant to Landlord hereunder
(except, with respect to such other amounts, to the extent that Tenant has
notified Landlord in writing within thirty (30) days of billing therefor that it
objects in good faith to the amount claimed to be due by Landlord), Tenant shall
have the right, at Tenant’s cost and expense, to examine all documentation and
calculations prepared in the determination of Operating Cost Excess:

 

1.                                       Such documentation and calculation
shall be made available to Tenant at the offices where Landlord keeps such
records during normal business hours within a reasonable time after Landlord
receives a written request from Tenant to make such examination.

 

2.                                       Tenant shall have the right to make
such examination no more than once in respect of any period for which Landlord
has given Tenant a statement of the actual amount of Operating Expenses.

 

3.                                       Any request for examination in respect
of any calendar year may be made no more than one (1) year after Landlord
advises Tenant of the actual amount of Operating Expenses in respect of such
calendar year and provides to Tenant the year-end statement required under
Paragraph C of this Section 6.4, provided however, if such examination results
in a determination that Tenant was overcharged with respect to a calendar year,
then Tenant shall have the right to review Landlord’s books as to the erroneous
items for the two calendar years immediately prior to the calendar year in
question, and if such examination results in a determination that Landlord
committed a fraud with respect to a calendar year, then Tenant shall have the
right to review Landlord’s books for the three (3) calendar years immediately
prior to the calendar year in question. If such examination results in the
determination that Tenant was overcharged with respect to a calendar year by
more than five percent (5%), then Landlord shall reimburse Tenant for the
reasonable cost of such examination.

 

4.                                       Such examination may be made only by an
independent certified public accounting firm or other hourly consultant approved
by Landlord, which approval shall not be unreasonably withheld.  Without
limiting Landlord’s approval rights, Landlord may withhold its approval of any
examiner of Tenant who is being paid by Tenant on a contingent fee basis.

 

5.                                       As a condition to performing any such
examination, Tenant and its examiners shall be required to execute and deliver
to Landlord an agreement, in form reasonably acceptable to Landlord, agreeing to
keep confidential any information which it discovers about Landlord or the

 

32

--------------------------------------------------------------------------------


 

Building in connection with such examination, provided however, that Tenant
shall be permitted to share such information with each of its permitted
subtenants so long as such subtenants execute and deliver to Landlord similar
confidentiality agreements.  Without limiting the foregoing, if Tenant uses any
examiner which is other than a nationally recognized accounting firm, Tenant’s
examiner shall be required to agree that it will not represent any other tenant
in the Building or in other buildings located in the Prudential Center which is
owned by Landlord or an affiliate of Landlord in connection with reviewing
operating expenses for such tenant.

 

6.5.                              111 LEASE ESCALATIONS.  Notwithstanding
anything to the contrary contained in this Lease, for the period (if any)
between the Commencement Date through December 31, 2011 (the “Early Period”),
Tenant shall not be required to pay the amounts due under this Article VI.  In
lieu thereof, Tenant shall pay, as Additional Rent, such amounts that otherwise
would have been payable with respect to such Early Period under Article VI of
the 111 Lease had such 111 Lease not been terminated.

 

ARTICLE VII
LANDLORD’S REPAIRS AND SERVICES

 

7.1.                              STRUCTURAL REPAIRS.  Except for (a) normal and
reasonable wear and use and (b) damage caused by fire or casualty and by eminent
domain, Landlord shall, throughout the Lease Term, at Landlord’s sole cost and
expense, keep and maintain, or cause to be kept and maintained, in good order,
condition and repair the following portions of the Building:  the structural
portions of the roof, the exterior and load bearing walls, the foundation, the
structural columns and floor slabs and other structural elements of the
Building; provided however, that Tenant shall pay to Landlord, as Additional
Rent, the cost of any and all such repairs which may be required as a result of
repairs, alterations, or installations made by Tenant or any subtenant,
assignee, licensee or concessionaire of Tenant or any agent, servant, employee
or contractor of any of them or to the extent of any loss, destruction or damage
caused by the negligence or willful misconduct of Tenant, any assignee or
subtenant or any agent, servant, employee, or contractor of any of them.  The
provisions of this Section 7.1 are subject to the provisions of Section 13.5
hereof.

 

7.2.                              OTHER REPAIRS TO BE MADE BY LANDLORD.  Except
for (a) normal and reasonable wear and use and (b) damage caused by fire or
casualty and by eminent domain, and except as otherwise provided in this Lease,
and subject to provisions for reimbursement by Tenant as contained in
Section 6.3, Landlord agrees to keep and maintain, or cause to be kept and
maintained, in good order, condition and repair the common areas and facilities
of the Building, including heating, ventilating, air conditioning, plumbing and
other Building systems equipment servicing the Premises, except that Landlord
shall in no event be responsible to Tenant for (a) the condition of glass in and
about the Premises (other than for glass in exterior walls for which Landlord
shall be responsible unless the damage thereto is attributable to Tenant’s
negligence or misuse, in which event the responsibility therefor shall be
Tenant’s, subject to the

 

33

--------------------------------------------------------------------------------


 

provisions of Section 13.5 hereof), or (b) subject to the provisions of
Section 13.5 hereof, any condition in the Premises or the Building caused by the
negligence or willful misconduct of Tenant or any agent, employee, contractor,
assignee, subtenant, licensee, or concessionaire of Tenant.  Without limitation,
Landlord shall not be responsible to make any improvements or repairs to the
Building or the Premises other than as expressly provided in Section 7.1 or in
this Section 7.2, unless expressly otherwise provided in this Lease.

 

7.3.                              SERVICES TO BE PROVIDED BY LANDLORD.  In
addition, and except as otherwise provided in this Lease and subject to
provisions for reimbursement by Tenant as contained in Sections 6.2 and 6.4 and
Tenant’s responsibilities in regard to electricity as provided in Section 5.2,
Landlord agrees to furnish services, utilities, facilities and supplies as set
forth in Exhibit C hereto equal in quality comparable to those customarily
provided by landlords in high quality buildings in the Market Area.  In
addition, Landlord agrees to furnish, at Tenant’s expense, reasonable additional
Building operation services which are usual and customary in similar buildings
in the Market Area, and such additional special services as may be mutually
agreed upon by Landlord and Tenant, upon reasonable and equitable rates from
time to time established by Landlord.

 

7.4.                              NO DAMAGE

 

(A)          No Liability.          Except to the extent caused by the gross
negligence or willful malfeasance of Landlord, Landlord shall not be liable to
Tenant for any compensation or reduction of rent by reason of inconvenience or
annoyance or for loss of business arising from the necessity of Landlord or its
agents entering the Premises for any purposes in this Lease authorized, or for
repairing the Premises or any portion of the Building or Prudential Center
however the necessity may occur, but such entry shall be subject to the
provisions of Section 2.3 hereof.  The foregoing sentence is not intended to
apply to damage to property or physical injury to persons, as to which the
remaining provisions of this Lease shall apply.  In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including, without limitation, strike, lockout, breakdown, accident, order or
regulation of or by any Governmental authority, or failure of supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts or
employees necessary to furnish such services, or because of war or other
emergency, or for any cause due to any act or neglect of Tenant or Tenant’s
servants, agents, employees, licensees or any person claiming by, through or
under Tenant, Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in this Lease, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, nor shall the same give rise
to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.

 

(B)           Stoppage of Service.  Landlord reserves the right to stop any
service or utility system, when necessary by reason of accident or emergency, or
until necessary repairs have been completed; provided, however, that in each
instance of stoppage, Landlord shall exercise reasonable diligence to eliminate
the cause thereof.  Except in case of

 

34

--------------------------------------------------------------------------------


 

emergency repairs, Landlord will give Tenant reasonable advance notice of any
contemplated stoppage and will use reasonable efforts to avoid unnecessary
inconvenience to Tenant by reason thereof.

 

(C)           Rent Abatement.  Notwithstanding anything to the contrary in this
Lease contained, if due to (i) any repairs, alterations, replacements, or
improvements made by Landlord, (ii) Landlord’s failure to make any repairs,
alterations, or improvements required to be made by Landlord hereunder, or to
provide any service required to be provided by Landlord hereunder, (iii) failure
of electric supply caused by Landlord, or (iv) the presence of any Hazardous
Materials not introduced or caused by Tenant or anyone for whom Tenant is
legally responsible, any portion of the Premises is so adversely affected
thereby so that for the Premises Untenantability Cure Period, as hereinafter
defined, the continued operation in the ordinary course of Tenant’s business is
adversely affected, then, provided that Tenant ceases to use the affected
portion of the Premises during the entirety of the Premises Untenantability Cure
Period by reason of such adverse effect, and that such adverse effect and
Landlord’s inability to cure such condition is not caused by the fault or
neglect of Tenant or Tenant’s agents, employees or contractors, Annual Fixed
Rent and Operating Cost Excess shall thereafter be abated, retroactively back to
the beginning of the Premises Untenantability Cure Period, in proportion to such
adverse effect and its impact on the continued operation in the ordinary course
of Tenant’s business until the day such condition is completely corrected.  For
the purposes hereof, the “Premises Untenantability Cure Period” shall be defined
as three (3) consecutive business days after Landlord’s receipt of written
notice from Tenant of the condition causing such adverse effect in the Premises,
provided however, that the Premises Untenantability Cure Period shall be
five(5) consecutive business days after Landlord’s receipt of written notice
from Tenant of such condition causing such adverse effect in the Premises if
either the condition was caused by causes beyond Landlord’s control or Landlord
is unable to cure such condition as the result of causes beyond Landlord’s
control.  The provisions of this clause (C) shall not apply in the event of such
adverse effect caused by fire or other casualty, or taking (see Article XIV).

 

7.5.                              LANDLORD’S INSURANCE.  Landlord shall maintain
fire and extended coverage insurance on the Building with commercially
responsible insurers and such other insurance as is required under any
mortgage.  Such insurance shall cover the Tenant Improvement Work to the extent
of the Special Allowance under Section 5.3. Landlord shall maintain insurance
against loss or damage with respect to the Building on an “all risk” type
insurance form, with customary exceptions, subject to such deductibles as
Landlord may determine, in an amount equal to at least the replacement value of
the Building.  Landlord shall also maintain such insurance with respect to any
improvements, alterations, and fixtures of Tenant located at the Premises to the
extent paid for by Landlord. The cost of such insurance shall be treated as a
part of Operating Expenses for the Building. Such insurance shall be maintained
with an insurance company selected by Landlord. Payment for losses thereunder
shall be made solely to Landlord.

 

35

--------------------------------------------------------------------------------


 

ARTICLE VIII
TENANT’S REPAIRS

 

8.1.                              TENANT’S REPAIRS AND MAINTENANCE.  Tenant
covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, excepting only for those repairs for which
Landlord is responsible under the terms of Article VII of this Lease and damage
by fire or casualty and as a consequence of the exercise of the power of eminent
domain.  Tenant shall not permit or commit any waste, and, subject to the
provisions of Section 13.5, Tenant shall be responsible for the cost of repairs
which may be made necessary by reason of damages to common areas in the Building
or Prudential Center by Tenant, Tenant’s agents, employees, contractors,
sublessees, licensees, or concessionaires.  Tenant shall maintain all its
equipment, furniture and furnishings in good order and repair.  Without limiting
the foregoing, in the event that there is a leakage or other escape of water in
the Premises which Tenant is required to repair or restore, Tenant shall do so
promptly, and shall perform such mold testing and/or remediation in connection
therewith as may be reasonably requested by Landlord.

 

If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant’s stock or business by reason
thereof.  If Landlord makes or causes such repairs to be made, Tenant agrees
that Tenant will forthwith on demand, pay to Landlord as Additional Rent the
cost thereof together with interest thereon at the rate specified in
Section 16.21, and if Tenant shall default in such payment, Landlord shall have
the remedies provided for non-payment of rent or other charges payable
hereunder.

 

ARTICLE IX
ALTERATIONS

 

9.1.                              LANDLORD’S APPROVAL.  Tenant covenants and
agrees not to make alterations, additions or improvements to the Premises,
whether before or during the Lease Term, except in accordance with plans and
specifications therefor first approved by Landlord in writing, which approval
shall not be unreasonably withheld or delayed.  However, Landlord’s
determination of matters relating to aesthetic issues relating to alterations,
additions or improvements which are visible outside the Premises shall be in
Landlord’s sole discretion.  Without limiting such standard, Landlord shall not
be deemed unreasonable:

 

(a)                                  for withholding approval of any
alterations, additions or improvements which (i) in Landlord’s opinion might
affect any structural or exterior element of the Building, any area or element
outside of the Premises or any facility or base building mechanical system
serving any area of the Building outside of the Premises, or (ii) involve or
affect the exterior design, size, height or other exterior

 

36

--------------------------------------------------------------------------------


 

dimensions of the Building, or (iii) enlarge the Rentable Floor Area of the
Premises, or (iv) are inconsistent, in Landlord’s judgment, with alterations
satisfying Landlord’s standards for new alterations in the Building.

 

(b)                                 for making its approval conditional on
Tenant’s agreement to restore the Premises to its condition prior to such
alteration, addition, or improvement at the expiration or earlier termination of
the Lease Term.

 

Landlord agrees to respond to any submission by Tenant under this Article IX
(the “First Request”) within fourteen (14) days of Landlord’s receipt thereof. 
If Landlord shall fail to respond to Tenant within fourteen (14) days of the
First Request, then Tenant may, at any time after the expiration of eleven (11)
days, give Landlord another request (“Second Request”) therefor, which shall
clearly identify the plans in question and state in bold face, capital letters
at the top thereof:  “WARNING:  SECOND REQUEST.  FAILURE TO RESPOND TO THIS
REQUEST WITHIN THREE (3) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL
THEREOF.”  If Landlord does not respond within three (3) business days after
receipt of the Second Request, Tenant’s submission shall be deemed approved.

 

Landlord’s review and approval of any such plans and specifications or under
Section 4.1 and consent to perform work described therein shall not be deemed an
agreement by Landlord that such plans, specifications and work conform with
applicable Legal Requirements and requirements of insurers of the Building
(herein called “Insurance Requirements”) nor deemed a waiver of Tenant’s
obligations under this Lease with respect to applicable Legal Requirements and
Insurance Requirements nor impose any liability or obligation upon Landlord with
respect to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements.

 

Tenant acknowledges that Tenant is acting for its own benefit and account and
that Tenant will not be acting as Landlord’s agent in performing any Tenant
Work; accordingly, no contractor, subcontractor or supplier shall have a right
to lien Landlord’s interest in the Prudential Center in connection with any such
work.  Within 30 days after receipt of an invoice from Landlord, Tenant shall
pay to Landlord, as a fee for Landlord’s review of any plans or work (excluding
any review respecting initial improvements performed pursuant to Section 4.1
hereof for which a fee had previously been paid but including any review of
plans or work relating to any assignment or subletting), as Additional Rent, an
amount equal to the sum of :  (i) $150/hour for time spent by senior staff, and
$100/hour for time spent by junior staff, plus (ii) reasonable third party
expenses (without mark-up) incurred by Landlord for the services of engineers to
review the structural and MEP portions of Tenant’s plans and Tenant’s work. 
There shall be no charge for Landlord’s review of plans pursuant to Article 4
hereof.

 

9.2.                              CERTAIN ALTERATIONS.  Notwithstanding the
terms of Section 9. 1, Tenant shall have the right, without obtaining the prior
consent of Landlord, but upon at least five (5) business days’ prior written
notice to Landlord, to make alterations, additions or improvements to the
Premises where:

 

37

--------------------------------------------------------------------------------


 

(i)                                    the same are within the interior of the
Premises within the Building, and do not affect the exterior of the Premises and
the Building;

 

(ii)                               the same do not affect the roof, any
structural element of the Building, the mechanical, electrical, plumbing,
heating, ventilating, air-conditioning and fire protection systems of the
Building;

 

(iii)                            the cost of any individual alteration, addition
or improvement shall not exceed $100,000.00 in each instance; and

 

(iv)                              Tenant shall comply with the provisions of
this Lease and if such work increases the cost of insurance or taxes or of
services, Tenant shall pay for any such increase in cost.

 

9.3.                              CONFORMITY OF WORK.  Tenant covenants and
agrees that any alterations, additions, improvements or installations made by it
to or upon the Premises shall be done in a good and workmanlike manner and in
compliance with all applicable Legal Requirements and Insurance Requirements now
or hereafter in force, that materials of first and otherwise good quality shall
be employed therein, that the structure of the Building shall not be endangered
or impaired thereby and that the Premises shall not be diminished in value
thereby.

 

9.4.                              PERFORMANCE OF WORK, GOVERNMENTAL PERMITS AND
INSURANCE.  All of Tenant’s alterations and additions and installation of
furnishings and voice and data cabling shall be coordinated with any work being
performed by or for Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Building or Prudential Center or interfere with
Building construction or operation and, except for installation of furnishings,
shall be performed by Landlord’s general contractor or by contractors or workmen
first approved by Landlord.  Except for work by Landlord’s general contractor,
Tenant shall procure all necessary governmental permits before making any
repairs, alterations, other improvements or installations.  Tenant agrees to
save harmless and indemnify Landlord from any and all injury, loss, claims or
damage to any person or property occasioned by or arising out of the doing of
any such work whether the same be performed prior to or during the Term of this
Lease.  At Landlord’s election, Tenant shall cause its contractor to maintain a
payment and performance bond in such amount and with such companies as Landlord
shall reasonably approve.  In addition, Tenant shall cause each contractor to
carry workmen’s compensation insurance in statutory amounts covering the
employees of all contractors and subcontractors, and commercial general
liability insurance or comprehensive general liability insurance with a broad
form comprehensive liability endorsement with such limits as Landlord may
require reasonably from time to time during the Term of this Lease, but in no
event less than the minimum amount of commercial general liability insurance or
comprehensive general liability insurance Tenant is required to maintain as set
forth in Section 1.2 hereof and as the same may be modified as provided in
Section 13.3 hereof (all such insurance to be written in companies approved
reasonably by Landlord and insuring Landlord, Landlord’s managing agent and
Tenant as additional insureds as well as contractors) and to deliver to Landlord
certificates of all such insurance.  Except with respect to work

 

38

--------------------------------------------------------------------------------


 

performed pursuant to Section 9.2 hereof, Tenant shall also prepare and submit
to Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor.  Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any alterations, additions or improvements in
or to the Building that are required in order to comply with Legal Requirements
as a result of any work performed by Tenant.  Landlord shall have the right to
provide such rules and regulations relative to the performance of any
alterations, additions, improvements and installations by Tenant hereunder and
Tenant shall abide by all such reasonable rules and regulations and shall cause
all of its contractors to so abide including, without limitation, payment for
the costs of using Building services.

 

9.5.                              LIENS.  Tenant covenants and agrees to pay
promptly when due the entire cost of any work done on the Premises by Tenant,
its agents, employees or contractors, and not to cause or permit any liens for
labor or materials performed or furnished in connection therewith to attach to
the Premises or the Building or the Prudential Center and immediately to
discharge any such liens which may so attach.

 

9.6.                              NATURE OF ALTERATIONS.  All work,
construction, repairs, alterations, other improvements or installations made to
or upon the Premises (including, but not limited to, the construction performed
by Landlord under Article IV), shall become part of the Premises and shall
become the property of Landlord and remain upon and be surrendered with the
Premises as a part thereof upon the expiration or earlier termination of the
Lease Term, except as follows:

 

(a)                                  All trade fixtures whether by law deemed to
be a part of the realty or not, installed at any time or times by Tenant or any
person claiming under Tenant shall remain the property of Tenant or persons
claiming under Tenant and may be removed by Tenant or any person claiming under
Tenant at any time or times during the Lease Term or any occupancy by Tenant
thereafter and shall be removed by Tenant at the expiration or earlier
termination of the Lease Term.  Tenant shall repair any damage to the Premises
occasioned by the removal by Tenant or any person claiming under Tenant of any
such property from the Premises.

 

(b)                                 At the expiration or earlier termination of
the Lease Term, unless otherwise agreed in writing by Landlord, Tenant shall
remove (i) any wiring, cable or other installations appurtenant thereto for
Tenant’s computer, telephone and other communication systems and equipment
whether located in the Premises or in any other portion of the Building;
including any risers or conduits (collectively, “Cable”) and, (ii) at Landlord’s
election, any alterations, additions and improvements made with Landlord’s
consent during the Lease Term which would be unusually expensive to demolish or
remove.  Landlord agrees to make such election at the time Landlord approves
Tenant’s plans for such alterations, additions or improvements (or at the time
Tenant gives Landlord plans and specifications for work performed pursuant to
Section 9.1.1).  Upon such removal

 

39

--------------------------------------------------------------------------------


 

Tenant shall restore the Premises to their condition prior to such alterations,
additions and improvements and repair any damage occasioned by such removal and
restoration.  If Tenant has an interior staircase installed within the Premises
then Tenant shall at the expiration or earlier termination of the Lease Term
remove such interior staircase and close up the openings and restore all damage,
all in accordance with plans and specifications prepared by Tenant and approved
by Landlord, such approval not to be unreasonably withheld, delayed or
conditioned, unless no later than thirty (30) days prior to such expiration or
earlier termination date, Landlord informs Tenant that such staircase is not to
be removed, in which case such staircase shall not be removed and shall remain
in place. If Tenant has the obligation to remove the staircase and has not
removed the same by the expiration or earlier termination date, then Landlord
may remove the same at Tenant’s cost and Tenant shall pay to Landlord the costs
incurred by Landlord in effecting such removal promptly upon billing therefor.

 

(c)                                  If Tenant shall make any alterations,
additions or improvements to the Premises for which Landlord’s approval is
required under Section 9.1 without obtaining such approval, then at Landlord’s
request at any time during the Lease Term, and at any event at the expiration or
earlier termination of the Lease Term, Tenant shall remove such alterations,
additions and improvements and restore the Premises to their condition prior to
same and repair any damage occasioned by such removal and restoration. Nothing
herein shall be deemed to be a consent to Tenant to make any such alterations,
additions or improvements, the provisions of Section 9.1 being applicable to any
such work.

 

9.7.                            INCREASES IN TAXES.  Tenant shall pay, as
Additional Rent, one hundred percent (100%) of any increase in real estate taxes
on the Building which shall, at any time after the Commencement Date, result
from alterations, additions or improvements to the Premises made by Tenant if
the taxing authority specifically determines such increase results from such
alterations, additions or improvements made by Tenant.

 

ARTICLE X
PARKING

 

10.1.                      PARKING PRIVILEGES.  Commencing on the Commencement
Date, Landlord shall provide to Tenant monthly parking privileges in the portion
of the Prudential Center Garage designated for the Building (the “Garage”) of up
to one (1) pass for each 2,000 Rentable Square Feet of Premises leased by Tenant
(including any premises demised to Tenant pursuant to Tenant’s right of first
offer rights as set forth in Section 2.2 hereof) (the “Maximum Parking Amount”)
for the parking of motor vehicles in unreserved stalls in the Garage by Tenant’s
employees (“Unreserved Passes”).  In addition, commencing on the Commencement
Date, Landlord shall provide to Tenant monthly parking privileges of one
(1) pass for the parking of motor vehicles in reserved spaces in the Garage by
Tenant’s employees (“Reserved Space”), which reserved space will be located in
one of the areas shown hatched on Exhibit H.  Tenant shall designate the number
of Unreserved Passes (not more than the Maximum Parking Amount) that it desires
to Landlord by not later than thirty (30) days after the Commencement Date.

 

40

--------------------------------------------------------------------------------


 

Thereafter, Tenant shall have the right from time to time, on thirty (30) days’
prior written notice, (i) to give up any such Unreserved Passes taken by Tenant,
and (ii) to take any Unreserved Passes not initially taken by Tenant, and any
Unreserved Passes so taken but later given up, but Tenant’s right to take
Unreserved Passes under this subsection (ii) shall be subject to availability.

 

10.2.                       PARKING CHARGES.   With respect to the Unreserved
Spaces, Tenant shall pay for such parking privileges at the prevailing monthly
rates from time to time charged by the operator or operators of the Garage, for
unreserved spaces whether or not such operator is an affiliate of Landlord. 
With respect to the Reserved Space, Tenant shall pay for such parking privileges
at the prevailing monthly rates from time to time charged by the operator or
operators of the Garage for reserved spaces, whether or not such operator is an
affiliate of Landlord.  Such monthly parking charges for parking privileges
shall constitute Additional Rent and shall be payable monthly as directed by
Landlord upon billing therefor by Landlord or such operator. Tenant acknowledges
that said monthly charges to be paid under this Section are for the use by
Tenant of the parking privileges referred to herein, and not for any other
service.

 

10.3.                       GARAGE OPERATION.  Unless otherwise determined by
Landlord or the operator of the Garage (the “Garage Operator”), the Garage is to
be operated on a self-parking basis, and Tenant shall be obligated to park and
remove its own automobiles, and, other than in connection with the Reserved
Passes, Tenant’s parking shall be on an unreserved basis, Tenant having the
right to park in any available stalls.  Tenant’s access and use privileges with
respect to the Garage shall be in accordance with regulations of uniform
applicability to the users of the Garage from time to time established by
Landlord or the Garage Operator.  Tenant shall receive one (1) identification
sticker or pass and one (1) magnetic card so-called, or other suitable device
providing access to the Garage, for each parking privilege paid for by Tenant. 
Tenant shall supply Landlord with an identification roster listing, for each
identification sticker or pass, the name of the employee and the make, color and
registration number of the vehicle to which it has been assigned, and shall
provide a revised roster to Landlord from time to time (but not more often than
monthly) on request indicating changes thereto.  Any automobile found parked in
the Garage during normal business hours without appropriate identification will
be subject to being towed at said automobile owner’s expense.  The parking
privileges granted herein are non-transferable (other than to a permitted
assignee or subtenant pursuant to the applicable provisions of Article XII
hereof).  Landlord or the Garage Operator may institute a so-called valet
parking program for the Garage, and in such event Tenant shall cooperate in all
respects with such program.  Landlord reserves for itself and any other PruOwner
the right to alter the Garage as it sees fit and in such case to change the
Garage including the reduction in area of the same, Tenant acknowledging that in
connection with the potential expansion of buildings in the Prudential Center or
the addition of other buildings thereto, it may be necessary to make significant
changes to the Garage which may result in the reduction of the amount of parking
available in the Garage and the change of location of such parking or may change
the access to or egress from the Garage, all of which Landlord or any other
PruOwner may perform in its sole and exclusive discretion, without limitation to
its other rights in respect thereof. 

 

41

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall the number of Tenant’s Reserved
Passes or Unreserved Passes be reduced during the Term.

 

10.4.                       LIMITATIONS.  Tenant agrees that it and all persons
claiming by, through and under it, shall at all times abide by all reasonable
rules and regulations promulgated by Landlord or the Garage Operator with
respect to the use of the Garage, but such rules and regulations shall not be
inconsistent with this Lease.  Except to the extent of gross negligence or
willful acts, neither Landlord nor the Garage Operator assumes any
responsibility whatsoever for loss or damage due to fire or theft or otherwise
to any automobile or to any personal property therein, however caused, and
Tenant agrees, upon request from Landlord, from time to time, to notify its
officers, employees and agents then using any of the parking privileges provided
for herein, of such limitation of liability.  Tenant further acknowledges and
agrees that a license only is hereby granted, and no bailment is intended or
shall be created.

 

ARTICLE XI
CERTAIN TENANT COVENANTS

 

Tenant covenants during the Lease Term and for such further time as Tenant
occupies any part of the Premises:

 

11.1.                        To pay when due all Annual Fixed Rent and
Additional Rent and all charges for utility services rendered to the Premises
and service inspections therefor except as otherwise provided in Exhibit C and,
as further Additional Rent, all charges for additional and special services
rendered pursuant to Section 7.3.

 

11.2.                        (a)                                  To use and
occupy the Premises for the Permitted Use only, and not to injure or deface the
Premises or the Building or Prudential Center and not to permit in the Premises
any auction sale, or flammable fluids or chemicals (except for standard office
and cleaning supplies stored, handled and disposed of in accordance with all
applicable laws), or nuisance, or the emission from the Premises of any
objectionable noise or odor, and not to use or devote the Premises or any part
thereof for any purpose other than the Permitted Use, nor any use thereof which
is (i)  inconsistent with the maintenance of the Building as an office building
of the first-class in the quality of its maintenance, use and occupancy, or (ii)
improper or offensive, or (iii) contrary to law or ordinance or (iv) liable to
invalidate or increase the premiums for any insurance on the Building or its
contents or (v) liable to render necessary any alteration or addition to the
Building.

 

(b)                                 Further, (i) Tenant shall not, nor shall
Tenant permit its employees, invitees, agents, independent contractors,
contractors, assignees or subtenants to,  keep, maintain, store or dispose of
(into the sewage or waste disposal system or otherwise except for standard
office and cleaning supplies stored, handled and disposed of in accordance with
all applicable laws) or engage in any activity which might produce or generate
any substance which is or may hereafter be classified as a hazardous material,
waste or substance (collectively “Hazardous Materials”), under federal, state or
local laws, rules and regulations, including,

 

42

--------------------------------------------------------------------------------


 

without limitation, 42 U.S.C. Section 6901 et seq., 42 U.S.C. Section 9601 et
seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C. Section 1802 et seq. and
Massachusetts General Laws, Chapter 21E and the rules and regulations
promulgated under any of the foregoing, as such laws, rules and regulations may
be amended from time to time (collectively “Hazardous Materials Laws”), (ii)
Tenant shall immediately notify Landlord of any incident in, on or about the
Premises, the Building or the Prudential Center that would require the filing of
a notice under any Hazardous Materials Laws, (iii) Tenant shall comply and shall
cause its employees, invitees, agents, independent contractors,  contractors,
assignees and subtenants to comply with each of the foregoing and (iv) Landlord
shall have the right to make such inspections (including testing) as Landlord
shall elect from time to time to determine that Tenant is complying with the
foregoing.

 

(c)                                  Landlord shall indemnify Tenant and hold it
harmless against any claims, damages, losses or liabilities (including
reasonable attorneys’ and expert consultants’ fees) arising in the event that
Landlord, Landlord’s agents, employees or contractors release Hazardous
Materials onto the Building or the Prudential Center; provided however, the
foregoing indemnity shall not apply to:  (i) any material or substance existing
on the Prudential Center as of the Execution Date of this Lease which, as of the
Date of this Lease, was not considered, as a matter of law, to be a Hazardous
Material, but which is subsequently determined to be a Hazardous Material as a
matter of law or (ii) any material or substance released or installed or placed
on the Prudential Center after the Execution Date of this Lease which, as of the
date of such release, installation or placement, was not considered, as a matter
of law, to be a Hazardous Material but which is later determined, as a matter of
law, to be a Hazardous Material.  In addition, if Hazardous Materials are
discovered in the Building or the Premises which are not caused by Tenant, its
employees, invitees, agents, independent contractors, contractors, assignees or
subtenants, then Landlord shall, if and as required by law, assess, remediate or
remove the same, or cause the same to be assessed, remediated or removed at no
cost to Tenant, except if and to the extent any such costs may be included in
Operating Expenses for the Building in accordance with the provisions of Article
IX.

 

11.3.                       Not to obstruct in any manner any portion of the
Building not hereby leased or any portion thereof or of the Prudential Center
used by Tenant in common with others; not without prior consent of Landlord to
permit the painting or placing of any signs, curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises; and to
comply with all Rules and Regulations (as set forth in Section 16.30) now or
hereafter made by Landlord, of which Tenant has been given notice, for the care
and use of the Building and the Prudential Center and their facilities and
approaches, but Landlord shall not be liable to Tenant for the failure of other
occupants of the Building to conform to such rules and regulations.

 

11.4.                       To keep the Premises equipped with all safety
appliances required by law or ordinance or any other regulation of any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of any

 

43

--------------------------------------------------------------------------------


 

use made by Tenant other than normal office use, and to procure all licenses and
permits so required because of such use and, if requested by Landlord, to do any
work so required because of such use, it being understood that the foregoing
provisions shall not be construed to broaden in any way Tenant’s Permitted Use.

 

11.5.                       Not to place a load upon any floor in the Premises
exceeding an average rate of 70 pounds of live load (including partitions) per
square foot of floor area, except where the floor has been shored up by Tenant
in accordance with plans and specifications approved by Landlord, and
notwithstanding such approval or shoring up, Tenant shall remain responsible for
any damage to the Premises or Building caused by any overloading; and not to
move any safe, vault or other heavy equipment in, about or out of the Premises
except in such manner and at such time as Landlord shall in each instance
authorize.  Tenant’s business machines and mechanical equipment shall be placed
and maintained by Tenant at Tenant’s expense in settings sufficient to absorb
and prevent vibration or noise that may be transmitted to the Building structure
or to any other space in the Building.

 

11.6.                       To pay promptly when due all taxes which may be
imposed upon personal property (including, without limitation, fixtures and
equipment) in the Premises to whomever assessed.

 

11.7.                       To pay, as Additional Rent, all reasonable costs,
counsel and other fees incurred by Landlord in connection with the successful
enforcement by Landlord of any obligations of Tenant under this Lease or in
connection with any bankruptcy case involving Tenant or any guarantor.

 

11.8.                       Not to do or permit anything to be done in or upon
the Premises, or bring in anything or keep anything therein, which shall
increase the rate of insurance on the Premises or on the Building above the
standard rate applicable to premises being occupied for the use to which Tenant
has agreed to devote the Premises; and Tenant further agrees that, in the event
that Tenant shall do any of the foregoing, Tenant will promptly pay to Landlord,
on demand, any such increase resulting therefrom, which shall be due and payable
as Additional Rent hereunder.

 

11.9.                       To comply with all applicable Legal Requirements now
or hereafter in force which shall impose a duty on Landlord or Tenant relating
to or as a result of the use or occupancy of the Premises other than for general
office purposes; provided that Tenant shall not be required to make any
alterations or additions to the structure, roof, exterior and load bearing
walls, foundation, structural floor slabs and other structural elements of the
Building unless the same are required by such Legal Requirements as a result of
or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind.  If Tenant receives notice of any violation of law,
ordinance, order or regulation applicable to the Premises, it shall give prompt
notice thereof to Landlord.  Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.9.  Landlord, subject to inclusion of the
cost of compliance as Operating Costs to the extent permitted by the provisions
of Section 6.3 of this Lease, shall comply with (i) all Laws which relate to the
structure of the Building, unless the need for such compliance arises

 

44

--------------------------------------------------------------------------------


 

from Tenant’s particular use of the Premises or any alterations made by Tenant,
and (ii) all other Laws applicable to the Building, or the use and occupancy
thereof, other than those Laws for which Tenant is responsible pursuant to this
Section 11.9 or, with respect to another tenant’s premises, for which such
tenant is responsible pursuant to the provisions of its lease with Landlord.

 

11.10.                 The word “Prudential” alone or in any combination other
than “Prudential Center” shall not be used by Tenant for any purpose
whatsoever.  Tenant shall not use the words “Prudential Center” other than as
part of the business address of Tenant and then only in such manner as will not
appear to be part of Tenant’s name.  Tenant shall not use the words “Prudential
Center” in any manner which is undignified, confusing, detrimental or misleading
in Landlord’s opinion and shall give no greater prominence to the words
“Prudential Center” than to any other part of the business address of Tenant and
shall give less prominence to the words “Prudential Center” than to Tenant’s
name.  Tenant shall not utilize signage or advertising which contains (a) any
description of the Prudential Center or the description of the location of the
Premises other than “Prudential Center”, “at Prudential Center”, or an official
street address such as “Boylston Street” or “Huntington Avenue” or a regional
locator such as “Boston” or “Back Bay” and (b) any name of a building, space or
area within the Prudential Center other than “Prudential Tower” if Tenant is
located within the Prudential Tower in order to describe the location of the
Premises.

 

In order to reduce peak-hour trip generation of employees at the Prudential
Center, Landlord encourages all employers at the Prudential Center to adopt
flexible work schedules for its employees.  Landlord encourages all employers at
the Prudential Center to participate in the Corporate Pass Program of the
Massachusetts Bay Transit Authority which is designed to encourage the use of
mass transit by persons working in Boston.  As of June 1988, one hundred and
twenty-five greater Boston companies provided subsidies for the purchase by
their employees of monthly transit passes through this program with subsidies
ranging from 10% to 100% of the cost of the transit pass.  The provision of
transit pass subsidies may also offer certain benefits to employers under tax
law.  Landlord encourages all employers at the Prudential Center to participate
in this program and to inform their employees of the benefits of using monthly
transit passes.

 

11.11.                 Any vendors engaged by Tenant to perform services in or
to the Premises including, without limitation, janitorial contractors and moving
contractors shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations and not to
damage the Building or Prudential Center or interfere with Building construction
or operation and shall be performed by vendors first approved by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed.

 

11.12.                 As an inducement to Landlord to enter into this Lease,
Tenant hereby represents and warrants that: (i) Tenant is not, nor is it owned
or controlled directly or indirectly by, any person, group, entity or nation
named on any list issued by the Office of Foreign Assets Control of the United
States Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or
any similar list or any law, order, rule or regulation or any

 

45

--------------------------------------------------------------------------------


 

Executive Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled, directly
or indirectly, by any person, group, entity or nation which is) acting directly
or indirectly for or on behalf of any Prohibited Person; and (iii) neither
Tenant (nor any person, group, entity or nation which owns or controls Tenant,
directly or indirectly) has conducted or will conduct business or has engaged or
will engage in any transaction or dealing with any Prohibited Person, including
without limitation any assignment of this Lease or any subletting of all or any
portion of the Premises or the making or receiving of any contribution or funds,
goods or services to or for the benefit of a Prohibited Person. In connection
with the foregoing, it is expressly understood and agreed that (x) any breach by
Tenant of the foregoing representations and warranties shall be deemed an Event
of Default by Tenant under Section 15.1(d) of this Lease and shall be covered by
the indemnity provisions of Section 13.1 below, and (y) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease.

 

ARTICLE XII
ASSIGNMENT AND SUBLETTING

 

12.1.                       RESTRICTIONS ON TRANSFER. Except as otherwise
expressly provided herein, Tenant covenants and agrees that it shall not assign,
mortgage, pledge, hypothecate or otherwise transfer this Lease and/or Tenant’s
interest in this Lease or sublet (which term, without limitation, shall include
granting of concessions, licenses or the like) the whole or any part of the
Premises.  Any assignment, mortgage, pledge, hypothecation, transfer or
subletting not expressly permitted in or consented to by Landlord under this
Article XII shall be void, ab initio; shall be of no force and effect; and shall
confer no rights on or in favor of third parties. In addition, Landlord shall be
entitled to seek specific performance of, and other equitable relief with
respect to, the provisions hereof.

 

12.2.                       EXCEPTIONS. Notwithstanding the foregoing provisions
of Section 12.1 above and the provisions of Section 12.4 below, but subject to
the provisions of Sections 12.5, 12.6 and 12.7 below, Tenant shall have the
right to assign this Lease or to sublet the Premises (in whole or in part) to
any parent or subsidiary corporation of Tenant or to any controlling corporation
of Tenant or to any corporation controlled by Tenant or to any corporation under
common control with Tenant (such parent or subsidiary corporation or corporation
under common control with Tenant being hereinafter called a “Tenant Affiliate”)
or to any corporation, limited liability partnership or limited liability
company or other entity into which Tenant may be converted or with which it may
merge, or to any entity purchasing or leasing all or substantially all of
Tenant’s assets, provided that the entity to which this Lease is so assigned or
which so sublets the Premises has a net worth (e.g. assets on a pro forma basis
using generally accepted accounting principles consistently applied and using
the most recent financial statements) equal to (or more than) the net worth of
Tenant immediately before such transaction.  If any Tenant Affiliate to which
this Lease is assigned or the Premises sublet (in whole or in part) shall cease
to be such a Tenant Affiliate, and if such cessation was contemplated at the
time of the assignment or

 

46

--------------------------------------------------------------------------------


 

subletting, such cessation shall be considered an assignment or subletting
requiring Landlord’s consent.

 

12.3.                       LANDLORD’S TERMINATION RIGHT.  Notwithstanding the
provisions of Section 12.1 above, in the event Tenant desires to assign this
Lease or to sublet the whole or any part of the Premises, Tenant shall notify
Landlord thereof in writing (“Assignment/Sublease Notice”) and Landlord shall
have the right at its sole option, to be exercised by written notice (“Recapture
Notice”) given within thirty (30) days after receipt of Tenant’s
Assignment/Sublease Notice, to terminate this Lease (provided however, that if
Tenant proposes to sublet less than the entire Premises and/or such proposed
subletting is for less than the balance of the Term, Landlord shall have the
right to terminate the Lease only with respect to the portion of the Premises
proposed to be sublet and for the term of the proposed subletting) as of a date
specified in the Recapture Notice, which date shall not be earlier than sixty
(60) days nor later than one hundred and twenty (120) days after the date of
Landlord’s Recapture Notice; provided, however, that upon the termination date
as set forth in Landlord’s Recapture Notice, all obligations relating to the
period after such termination date (but not those relating to the period before
such termination date) shall cease and promptly upon being billed therefor by
Landlord, Tenant shall make final payment of all Annual Fixed Rent and
Additional Rent due from Tenant through the termination date.  Notwithstanding
the foregoing, Tenant shall have the right, by written notice to Landlord given
within five (5) business days after receipt of the Recapture Notice, to withdraw
Tenant’s Assignment/Sublease Notice, whereupon Landlord’s Recapture Notice shall
be of no further force and effect, this Lease shall remain in full force and
effect, and Tenant shall not have the right to assign or sublet as set forth in
Tenant’s Assignment/Sublease Notice.  In the event that Landlord shall not
exercise its termination rights as aforesaid, or shall fail to give any or
timely notice pursuant to this Section the provisions of Sections 12.4-12.7
shall be applicable.  This Section 12.3 shall not be applicable to an assignment
or sublease pursuant to Section 12.2.

 

12.4.                       CONSENT OF LANDLORD.  Notwithstanding the provisions
of Section 12.1 above, but subject to the provisions of this Section 12.4 and
the provisions of Sections 12.5, 12.6 and 12.7 below, in the event that Landlord
shall not have exercised the termination right as set forth in Section 12.3, or
shall have failed to give any or timely notice under Section 12.3, then for a
period of one hundred fifty (150) days (i) after the receipt of Landlord’s
notice stating that Landlord does not elect the termination right, or (ii) after
the expiration of the thirty (30) day period referred to in Section 12.3 in the
event Landlord shall not give any or timely notice under Section 12.3, as the
case may be, Tenant shall have the right to assign this Lease or sublet the
whole or any part of the Premises in accordance with Tenant’s notice to Landlord
given as provided in Section 12.5 provided that, in each instance, Tenant first
obtains the express prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed.  Without limiting the foregoing standard,
Landlord shall not be deemed to be unreasonably withholding its consent to such
a proposed assignment or subleasing if:

 

(a)                                  the proposed assignee or subtenant is a
tenant in the Building or elsewhere in the Prudential Center or is (or within
the previous sixty (60) days has been) in active

 

47

--------------------------------------------------------------------------------


 

negotiation with Landlord or Landlord’s affiliate for premises in the Building
or elsewhere in the Prudential Center (and at Tenant’s written request Landlord
shall furnish Tenant with a list of such entities with which Landlord or its
affiliate is (or within 60 days has been) in active negotiation) or is not of a
character consistent with the operation of a first class office building (by way
of example Landlord shall not be deemed to be unreasonably withholding its
consent to an assignment or subleasing to any governmental or quasi-governmental
agency).  Notwithstanding the foregoing, Landlord will not withhold its consent
solely because the proposed subtenant or assignee is an occupant of the Building
or elsewhere in the Prudential Center, if Landlord or Landlord’s affiliate does
not have space available for lease in the Building or elsewhere in the
Prudential Center that is comparable to the space Tenant desires to sublet or
assign.  For purposes hereof, Landlord or such affiliate shall be deemed to have
comparable space if it has space available on any floor of the Building or
elsewhere in the Prudential Center that is approximately the same size as the
space Tenant desires to sublet or assign within six (6) months of the proposed
commencement of the proposed sublease or assignment, or

 

(b)                                 the proposed assignee or subtenant is not of
good character and reputation, or

 

(c)                                  the proposed assignee or subtenant does not
possess adequate financial capability to perform the Tenant obligations as and
when due or required, or

 

(d)                                 the assignee or subtenant proposes to use
the Premises (or part thereof) for a purpose other than the purpose for which
the Premises may be used as stated in Section 1.2 hereof, or

 

(e)                                  the character of the business to be
conducted or the proposed use of the Premises by the proposed subtenant or
assignee shall (i) be likely to increase Operating Expenses for the Building
beyond that which Landlord now incurs for use by Tenant; (ii) be likely to
increase the burden on elevators or other Building systems or equipment over the
burden prior to such proposed subletting or assignment; or (iii) violate or be
likely to violate any provisions or restrictions contained herein relating to
the use or occupancy of the Premises, or

 

(f)                                    there shall be existing an Event of
Default (defined in Section 15.1); or

 

(g)                                 any part of the rent payable under the
proposed assignment or sublease shall be based in whole or in part on the income
or profits derived from the Premises or if any proposed assignment or sublease
shall potentially have any adverse effect on the real estate investment trust
qualification requirements applicable to Landlord and its affiliates.

 

12.5.                       TENANT’S NOTICE. Tenant shall give Landlord prior
notice of any proposed sublease or assignment, and said notice shall specify the
provisions of the proposed assignment or subletting, including (a) the name and
address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 12.4, such

 

48

--------------------------------------------------------------------------------


 

information as to the proposed assignee’s or proposed subtenant’s net worth and
financial capability and standing as may reasonably be required for Landlord to
make the determination referred to in Section 12.4 above (provided, however,
that Landlord shall hold such information confidential having the right to
release same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 12.4, all other information necessary to make
the determination referred to in Section 12.4 above and (e) in the case of a
proposed assignment or subletting pursuant to Section 12.2 above, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said Section
12.2.

 

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease the whole or any
part of the Premises or assign pursuant to Tenant’s notice, as given hereunder;
provided, however, that if such assignment or sublease shall not be executed and
delivered to Landlord within one hundred fifty (150) days after the date of
Landlord’s consent, the consent shall be deemed null and void and the provisions
of Section 12.3 shall be applicable.

 

12.6.                       PROFIT ON SUBLEASING OR ASSIGNMENT. In addition, in
the case of any assignment or subleasing as to which Landlord may consent (other
than an assignment or subletting permitted under Section 12.2 hereof) such
consent shall be upon the express and further condition, covenant and agreement,
and Tenant hereby covenants and agrees that, in addition to the Annual Fixed
Rent, Additional Rent and other charges to be paid pursuant to this Lease, fifty
percent (50%) of the “Assignment/Sublease Profits” (hereinafter defined), if any
shall be paid to Landlord.

 

The “Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent, Additional Rent and other charges provided in this Lease (provided,
however, that for the purpose of calculating the Assignment/Sublease Profits in
the case of a sublease, appropriate proportions in the applicable Annual Fixed
Rent, Additional Rent and other charges under this Lease shall be made based on
the percentage of the Premises subleased and on the terms of the sublease).  The
“Assignment/Sublease Net Revenues” shall be the fixed rent, additional rent and
all other charges and sums payable either initially or over the term of the
sublease or assignment plus all other profits and increases to be derived by
Tenant as a result of such subletting or assignment, less the reasonable costs
of Tenant incurred in such subleasing or assignment (the definition of which
shall include but not necessarily be limited to rent concessions, brokerage
commissions and alteration allowances) amortized over the term of the sublease
or assignment.

 

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

49

--------------------------------------------------------------------------------


 

12.7.                       ADDITIONAL CONDITIONS

 

(A)                              It shall be a condition of the validity of any
assignment or subletting permitted under Section 12.2 above, or consented to
under Section 12.4 above, that both Tenant and the assignee or sublessee agree
directly with Landlord in a separate written instrument reasonably satisfactory
to Landlord which contains terms and provisions reasonably required by Landlord,
including, without limitation, the agreement of the assignee or sublessee to be
bound by all the obligations of Tenant under this Lease (including any
amendments or extensions thereof), including, without limitation, the obligation
to pay the Annual Fixed Rent, Additional Rent, and other amounts provided for
under this Lease (but in the case of a partial subletting pursuant to Section
12.2, such subtenant shall agree on a pro rata basis to be so bound) including
the provisions of Sections 12.1 through 12.7 hereof, but such assignment or
subletting shall not relieve the Tenant named herein of any of the obligations
of the Tenant hereunder, Tenant shall remain fully and primarily liable therefor
and the liability of Tenant and such assignee (or subtenant, as the case may be)
shall be joint and several.  Further, and notwithstanding the foregoing, the
provisions hereof shall not constitute a recognition of the assignment or the
assignee thereunder or the sublease or the subtenant thereunder, as the case may
be, and at Landlord’s option, upon the termination of the Lease, the assignment
or sublease shall be terminated.

 

(B)                                As Additional Rent, Tenant shall reimburse
Landlord promptly for reasonable out of pocket legal and other expenses incurred
by Landlord in connection with any request by Tenant for consent to assignment
or subletting, up to the Maximum Cost.  For purposes hereof, the “Maximum Cost”
shall be $1,500.00 per request in Lease Years 1 through 5; $2,000.00 per request
in Lease Years 6 through 10; and increased by $500.00 per request for each five
(5) year period thereafter.

 

(C)                                If this Lease be assigned, Landlord may upon
prior notice to Tenant, at any time and from time to time, collect Annual Fixed
Rent, Additional Rent, and other charges from the assignee and apply the net
amount collected to the Annual Fixed Rent, Additional Rent and other charges
herein reserved, but no such assignment or collection shall be deemed a waiver
of this covenant, or a waiver of the provisions of Sections 12.1 through 12.6
hereof, or the acceptance of the assignee as a tenant or a release of Tenant
from the further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

 

(D)                               If the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time after an Event of Default hereunder and from time to time
thereafter while such Event of Default remains uncured, collect all of the rent
and other charges due under such sublease from the sublessee or occupant and
apply the net amount collected to the Annual Fixed Rent, Additional Rent and
other charges herein reserved, but no such subletting, occupancy or collection
shall be deemed a waiver of this covenant, or a waiver of the provisions of
Sections 12.1 through 12.6 hereof, or the acceptance of the sublessee or
occupant as a tenant or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained, the Tenant herein
named to remain primarily liable under this Lease.

 

50

--------------------------------------------------------------------------------


 

(E)           No assignment or subletting under any of the provisions of
Sections 12.2 or 12.4 shall in any way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.

 

(F)           Without limiting Tenant’s obligations under Article IX, Tenant
shall be responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

 

ARTICLE XIII
INDEMNITY AND COMMERCIAL GENERAL LIABILITY INSURANCE

 

13.1.                        TENANT’S INDEMNITY.  To the maximum extent this
agreement may be made effective according to law and except as expressly
provided in Section 13.2 or 13.5, Tenant agrees to indemnify and save harmless
Landlord from and against all claims of whatever nature arising from or claimed
to have arisen from any breach of Sections 9.5, 11.2(a)(iii), 11.2(b), 11.9 and
16.5 of this Lease by Tenant or negligence of Tenant, Tenant’s contractors,
agents, servants, or employees; any accident, injury or damage whatsoever caused
to any person, or to the property of any person, occurring in or about the
Premises after the date that possession of the Premises is first delivered to
Tenant and until the end of the Lease Term and thereafter, provided that during
any such period after the Lease Term Tenant or anyone acting by, through or
under Tenant is in occupancy of the Premises or any portion thereof; or any
accident, injury or damage occurring outside the Premises but within the
Building, the Garage or on the Prudential Center, where such accident, injury or
damage results, or is claimed to have resulted, from any negligence on the part
of Tenant or Tenant’s contractors, agents, servants, or employees, except in
each case to the extent caused by the negligence or willful malfeasance of
Landlord or Landlord’s contractors, agents, servants, or employees or to the
extent caused by conditions in the Prudential Center as of the Execution Date.

 

This indemnity and hold harmless agreement shall include indemnity against all
costs, expenses and liabilities incurred in or in connection with any such claim
or proceeding brought thereon, and the defense thereof.

 

13.2.                        LANDLORD’S INDEMNITY.  Subject to the limitations
on Landlord’s liability set forth in this Lease, Landlord agrees to indemnify,
defend and save harmless Tenant from and against any claim arising from any
accident, injury or damage occurring in the Premises, in the Building or on the
Prudential Center after the date that possession of the Premises is first
delivered to Tenant and until the expiration or earlier termination of the Lease
Term, to the extent that such accident, injury or damage results from any
negligence of Landlord or Landlord’s contractors, agents, servants, or
employees.

 

Subject to the limitations on Landlord’s liability set forth in this Lease, this
indemnity and hold harmless agreement shall include indemnity against all costs,
expenses and liabilities incurred in or in connection with any such claim or
proceeding brought thereon, and the defense thereof.

 

51

--------------------------------------------------------------------------------


 

13.3.                        COMMERCIAL GENERAL LIABILITY INSURANCE.  Tenant
agrees to maintain in full force from the date upon which Tenant first enters
the Premises for any reason throughout the Lease Term of this Lease, and
thereafter, so long as Tenant is in occupancy of any part of the Premises, a
policy of commercial general liability or comprehensive general liability
insurance written on an occurrence basis with a broad form comprehensive
liability endorsement under which Landlord and Landlord’s managing agent (and
such other persons as are in privity of estate with Landlord and Landlord’s
managing agent as may be set out in notice from time to time) are named as
additional insured parties and Tenant is named as insured, and under which the
insurer agrees to indemnify and hold Landlord and Landlord’s managing agent, and
those in privity of estate with Landlord and Landlord’s managing agent, harmless
from and against all cost, expense and/or liability arising out of or based upon
any and all claims, accidents, injuries and damages mentioned in Section 13.1 of
this Article XIII, in the broadest form of such coverage from time to time
available in the jurisdiction in which the Premises are located.  To the extent
that the following is available from Tenant’s insurance issuer, each such policy
shall provide that the issuer thereof shall endeavor to provide at least thirty
(30) days’ prior notice to Landlord before canceling or amending the same in a
manner that materially adversely affects the coverage provided thereunder to
Landlord and Landlord’s said designees.  Upon Landlord’s written request, Tenant
shall provide a duplicate original or certificate of any such policy.  As of the
Commencement Date hereof, the minimum limits of liability of such insurance
shall be as specified in Section 1.2 and from time to time during the Lease Term
for such higher limits, if any, as are carried customarily in the Market Area
with respect to similar properties, provided, however, that in no event shall
such limits be increased more frequently than once every five (5) years or
during the first five years of the term hereof. In addition, in the event Tenant
hosts a function in the Premises, Tenant agrees to obtain and maintain, and
cause any persons or parties providing services for such function to obtain, the
appropriate insurance coverages as determined by Landlord (including liquor
liability, if applicable) and provide Landlord with evidence of the same.  All
insurance required to be maintained by Tenant pursuant to this Lease shall be
maintained with responsible companies qualified to do business, and in good
standing, in the Commonwealth of Massachusetts and which have a rating of at
least “A-” and are within a financial size category of not less than
“Class VIII” in the most current Best’s Key Rating Guide or such similar rating
as may be reasonably selected by Landlord if such Guide is no longer published.

 

13.4.                        TENANT’S PROPERTY INSURANCE.  Tenant, at Tenant’s
expense, shall maintain at all times during the Term of the Lease insurance
against loss or damage covered by the so-called “all risk” type insurance
coverage with respect to Tenant’s fixtures, equipment, goods, wares and
merchandise, tenant improvements made by or paid for by Tenant, and other
property of Tenant (collectively “Tenant’s Property”).  Such insurance shall be
in an amount at least equal to the full replacement cost of Tenant’s Property. 
In addition, during such time as Tenant is performing work in or to the
Premises, Tenant, at Tenant’s expense, shall also maintain builder’s risk
insurance for the full insurable value of such work.

 

52

--------------------------------------------------------------------------------


 

13.5.                        WAIVER OF SUBROGATION.  Notwithstanding any other
provisions of this Lease to the contrary, the parties hereto waive and release
any and all rights of recovery against the other, and agree not to seek to
recover from the other or to make any claim against the other, and in the case
of Landlord, against all “Tenant Parties” (hereinafter defined), and in the case
of Tenant, against all “Landlord Parties” (hereinafter defined), for any loss or
damage incurred by the party that incurred the loss or damage (the “Damaged
Party”) to the extent such loss or damage (i) is insured under any property or
workers’ compensation insurance policy carried by the Damaged Party, or
(ii) would have been so insured had the Damaged Party carried the insurance it
was required to carry hereunder. Tenant shall obtain from its subtenants and
other occupants of the Premises a similar waiver and release of claims against
any or all of Tenant Parties or Landlord Parties. In addition, the parties
hereto (and in the case of Tenant, its subtenants and other occupants of the
Premises) shall procure an appropriate clause in, or endorsement on, any
insurance policy required by this Lease pursuant to which the insurance company
waives subrogation. The insurance policies required by this Lease shall contain
no provision that would invalidate or restrict the parties’ waiver and release
of the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.  In addition to the foregoing, Tenant agrees that, if
Tenant fails to maintain any liability insurance required to be maintained by
Tenant under this Lease or fails to name Landlord and any Additional Insureds as
additional insureds under any such policy, then Tenant waives and releases any
and all rights of recovery against Landlord and the Additional Insureds for any
claims that are or would have been covered by any such policy.

 

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
mortgagee (if any), each ground lessor (if any), and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives. For the purposes of this Lease, the term
“Tenant Party” or “Tenant Parties” shall mean Tenant, any affiliate of Tenant,
any permitted subtenant or any other permitted occupant of the Premises, and
each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents or representatives.

 

13.6.                        TENANT’S RISK.  To the maximum extent that this
agreement may be made effective according to law, Tenant agrees to use and
occupy the Premises and to use such other portions of the Building, the Garage
or the Prudential Center as Tenant is herein given the right to use at Tenant’s
own risk; and Landlord shall have no responsibility or liability for any loss of
or damage to fixtures or other personal property of Tenant, unless, subject to
Section 13.4 hereof, such damage or loss is due to the negligence or willful
misconduct of Landlord or its agents, employees or contractors, in which case
Landlord shall bear loss or damage only to “ordinary office property” (as
hereinafter defined).  For the purpose of this Section 13.5, “ordinary office
property” shall mean merchandise, furniture, and other tangible personal
property of the kind and quantity which may customarily be expected to be found
within comparable business offices in the Market Area, and excluding any
unusually valuable or exotic property, works of art, and the like.

 

53

--------------------------------------------------------------------------------


 

ARTICLE XIV
FIRE, CASUALTY AND TAKING

 

14.1.                        REPAIR OF DAMAGE CAUSED BY CASUALTY.  Unless the
Lease is terminated pursuant to the provisions of this Article XIV, if any
portion of the Premises, the Garage or the means of access thereto or egress
therefrom, or covered access to Boylston Street shall be damaged by fire or
other casualty, Landlord shall proceed with diligence, subject to the then
applicable statutes, building codes, zoning ordinances and regulations of any
governmental authority, and at the expense of Landlord, but only to the extent
of the proceeds that are available from the insurance Landlord is required to
carry under this Lease or would have been available if such insurance were
obtained, to repair or cause to be repaired such damage, including any damaged
portion of the Tenant Improvement Work, provided however, that all repairs to
and replacements of Tenant’s property and any other alterations, additions or
improvements of Tenant (except for the Tenant Improvement Work) shall be made by
and at the expense of Tenant.  If the Premises or any part thereof shall have
been rendered unfit for use and occupation hereunder by reason of such damage,
the Annual Fixed Rent, Additional Rent and other charges or a just and
proportionate part thereof, according to the nature and extent to which the
Premises shall have been so rendered unfit, shall be suspended or abated until
the Premises (except as to the property which is to be repaired by or at the
expense of Tenant) shall have been restored as nearly as practicably may be to
the condition in which they were in immediately prior to such fire or other
casualty.  Landlord shall not be liable for delays in the making of any such
repairs nor shall Landlord be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting from delays in repairing
such damage.

 

14.2.                        LANDLORD’S TERMINATION RIGHTS.

 

If, after the Commencement Date, all or any portion of the Building is damaged
by fire or other casualty (i) at any time by an occurrence which is not covered
by the insurance Landlord is required to obtain under this Lease and the cost to
repair such damage exceeds five percent (5%) of the then fair market value of
the Building immediately before such casualty, or (ii) Landlord elects to
demolish the Building and terminate the leases for substantially all of the
space in the Building, or (iii) at any time during the last eighteen (18) months
of the term taking into account any extension option term which has not lapsed
unexercised, if Landlord reasonably estimates that the time to repair such
damage would exceed six (6) months or (iv) such fire or casualty requires such
substantial alteration or reconstruction of the Building that the damage cannot,
in the ordinary course, reasonably be expected to be repaired within twelve (12)
months from the date of such fire or casualty as reasonably determined by
Landlord and Landlord terminates the leases for substantially all of the space
in the Building, then, in any such events, this Lease and the Term hereof may be
terminated at the election of Landlord by a notice in writing of its election so
to terminate which shall be given by Landlord to Tenant within sixty (60) days
following such fire or other casualty, the effective termination date of which
shall be not less than thirty (30) days after the day on which such termination
notice is received by Tenant.

 

54

--------------------------------------------------------------------------------


 

14.3.                        TENANT’S TERMINATION RIGHTS.

 

(A)          If any portion of the Premises or any portion of the Building shall
be damaged or destroyed by fire or other casualty to the extent that the
operation of Tenant’s business in the Premises in the normal course is
materially adversely affected, then, within sixty (60) days of such fire or
other casualty, Landlord shall submit to Tenant a reasonable engineering
estimate as to the estimated length of time to complete such repairs together
with a statement of whether or not Landlord will receive sufficient proceeds
from insurance to repair such damage.  If the time period (“Estimated
Restoration Period”) set forth in such estimate shall exceed ten (10) months
from the date of such casualty or if Landlord advises Tenant in such notice that
Landlord will not receive sufficient proceeds from insurance to repair such
damage, Tenant may elect, by a notice sent within sixty (60) days after notice
of such estimate is sent to Tenant, to terminate this Lease.  If such estimate
shall fall within the ten (10) month limit and if Landlord advises Tenant in
such notice that Landlord will receive sufficient proceeds from insurance to
repair such damage, Tenant shall have no such right to terminate pursuant to
this Paragraph (A).

 

(B)           In the event that the Premises or the Building are damaged by fire
or other casualty to the extent that the operation of Tenant’s business in the
Premises in the normal course is materially adversely affected and the Lease is
not terminated by either Landlord or Tenant pursuant to Section 14.2 or
Paragraph (A) of this Section 14.3, and if Landlord shall fail to substantially
complete said repairs or restoration on or before the date (“Restoration
Deadline Date”) which is the greater of:  (1) the end of the Estimated
Restoration Period and (2) ten (10) months after the date of such fire or other
casualty (which ten (10) month period shall be automatically extended for up to
an additional two (2) months for such periods of time as Landlord is prevented
from proceeding with or completing the same by reason of matters beyond
Landlord’s reasonable control) for any reason other than Tenant’s fault, Tenant
may terminate this Lease by giving Landlord written notice as follows:

 

(i)                                     Said notice shall be given after the
Restoration Deadline Date.

 

(ii)                                  Said notice shall set forth an effective
date which is not earlier than thirty (30) days after Landlord receives said
notice.

 

(iii)                               If said repairs or restoration are
substantially complete on or before the date thirty (30) days (which
thirty-(30)-day period shall be extended by the length of any delays caused by
Tenant or Tenant’s contractors) after Landlord receives such notice, said notice
shall have no further force and effect.

 

(iv)                              If said repairs or restoration are not
substantially complete on or before the date thirty (30) days (which
thirty-(30)-day period shall be extended by the length of any delays caused by
Tenant or Tenant’s contractors) after Landlord receives such notice, the Lease
shall terminate as of said effective date.

 

55

--------------------------------------------------------------------------------


 

14.4.                        GENERAL PROVISIONS RELATING TO ANY CASUALTY
TERMINATION.  In the event of any termination under this Article XIV, this Lease
and the Term hereof shall expire as of such effective termination date as though
that were the termination date of the Lease and the Annual Fixed Rent,
Additional Rent and other charges payable under this Lease shall be apportioned
as of such date.

 

14.5.                        RIGHTS OF TERMINATION FOR TAKING.  If the Building,
the Garage, or such portion thereof or access thereto as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable or inadequate for Tenant’s purposes, shall be taken by condemnation
or right of eminent domain, Landlord or Tenant shall have the right to terminate
this Lease by notice to the other of its desire to do so, provided that such
notice is given not later than thirty (30) days after Tenant has been deprived
of possession.  If either party shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

Further, if so much of the Building, the Garage, or access to either shall be so
taken that continued operation of the Building would be uneconomic, Landlord
shall have the right to terminate this Lease by giving notice to Tenant of
Landlord’s desire to do so not later than thirty (30) days after Tenant has been
deprived of possession of the Premises (or such portion thereof as may be
taken).  If Landlord shall give such notice, then this Lease shall terminate as
of the date of such notice with the same force and effect as if such date were
the date originally established as the expiration date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Premises as part of the demised premises allows the net
condemnation proceeds to be applied to the restoration of the Building, Landlord
agrees that after the determination of the net amount of condemnation proceeds
available to Landlord, Landlord shall use due diligence to put what may remain
of the Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property).  Notwithstanding the foregoing, Landlord shall
not be obligated to expend for such repair and restoration any amount in excess
of the net condemnation proceeds made available to it.

 

If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, Additional Rent and other charges due under the
Lease shall be justly and equitably abated and reduced according to the nature
and extent of the loss of use thereof suffered by Tenant; and in case of a
taking which permanently reduces the Rentable Floor Area of the Premises, a just
proportion of the Annual Fixed Rent, Additional Rent and other charges due under
the Lease shall be abated for the remainder of the Lease Term.

 

56

--------------------------------------------------------------------------------


 

14.6.                        AWARD.  Except as otherwise provided in this
Section 14.6, Landlord shall have and hereby reserves and excepts, and Tenant
hereby grants and assigns to Landlord, all rights to recover for damages to the
Building, the Prudential Center, and the Garage and the leasehold interest
hereby created, and compensation accrued or hereafter to accrue by reason of
such taking, damage or destruction, as aforesaid, and by way of confirming the
foregoing, Tenant hereby grants and assigns, and covenants with Landlord to
grant and assign to Landlord, all rights to such damages or compensation.

 

However, nothing contained herein shall be construed to prevent Tenant from
prosecuting in any such proceedings a claim for its trade fixtures so taken or
relocation, moving and other dislocation expenses, provided that such action
shall not affect the amount of compensation otherwise recoverable by Landlord
from the taking authority.

 

ARTICLE XV
DEFAULT

 

15.1.                        TENANT’S DEFAULT.  This Lease and the term of this
Lease are subject to the limitation that Tenant shall be in default if, at any
time during the Lease Term, any one or more of the following events (herein
called an “Event of Default” a “default of Tenant” or similar reference) shall
occur and not be cured prior to the expiration of the grace period (if any)
herein provided, as follows:

 

(a)                                  Tenant shall fail to pay any installment of
the Annual Fixed Rent, or any Additional Rent or any other monetary amount due
under this Lease on or before the date on which the same becomes due and
payable, and such failure continues for ten (10) days after notice from Landlord
thereof; or

 

(b)                                 Landlord having rightfully given the notice
specified in (a) above to Tenant twice in any twelve (12) month period, Tenant
shall fail thereafter to pay the Annual Fixed Rent, Additional Rent or any other
monetary amount due under this Lease on or before the date on which the same
becomes due and payable; or

 

(c)                                  Tenant shall fail to perform or observe
some term or condition of this Lease which, because of its character, would
immediately jeopardize Landlord’s interest (such as, but without limitation,
failure to maintain general liability insurance, or the employment of labor and
contractors within the Premises which interfere with Landlord’s work, in
violation of Section 4.3 or Section 9.3), and such failure continues for five
(5) days after notice from Landlord to Tenant thereof; or

 

(d)                                 Tenant shall fail to perform or observe any
other requirement, term, covenant or condition of this Lease (not hereinabove in
this Section 15.1 specifically referred to) on the part of Tenant to be
performed or observed and such failure shall continue for thirty (30) days after
notice thereof from Landlord to Tenant, or if said default shall reasonably
require longer than thirty (30) days to cure, if Tenant shall fail to commence
to cure said default within thirty (30) days after notice thereof and/or fail to
continuously prosecute the curing of the same to completion with due diligence;
or

 

57

--------------------------------------------------------------------------------


 

(e)                                  The estate hereby created shall be taken on
execution or by other process of law; or

 

(f)                                    Tenant shall make an assignment or trust
mortgage arrangement, so-called, for the benefit of its creditors; or

 

(g)                                 Tenant shall judicially be declared bankrupt
or insolvent according to law; or

 

(h)                                 a receiver, guardian, conservator, trustee
in involuntary bankruptcy or other similar officer is appointed to take charge
of all or any substantial part of Tenant’s property by a court of competent
jurisdiction; or

 

(i)                                     any petition shall be filed against
Tenant in any court, whether or not pursuant to any statute of the United States
or of any State, in any bankruptcy, reorganization, composition, extension,
arrangement or insolvency proceeding, and such proceedings shall not be fully
and finally dismissed within sixty (60) days after the institution of the same;
or

 

(j)                                     Tenant shall file any petition in any
court, whether or not pursuant to any statute of the United States or any State,
in any bankruptcy, reorganization, composition, extension, arrangement or
insolvency proceeding; or

 

(k)                                  Tenant otherwise abandons or vacates the
Premises.

 

15.2.                        TERMINATION; RE-ENTRY.  Upon the happening of any
one or more of the aforementioned Events of Default (notwithstanding any license
of a former breach of covenant or waiver of the benefit hereof or consent in a
former instance), Landlord or Landlord’s agents or servants may give to Tenant a
notice (hereinafter called “notice of termination”) terminating this Lease on a
date specified in such notice of termination (which shall be not less than five
(5) days after the date of the mailing of such notice of termination), and this
Lease and the Lease Term, as well as any and all of the right, title and
interest of Tenant hereunder, shall wholly cease and expire on the date set
forth in such notice of termination (Tenant hereby waiving any rights of
redemption) in the same manner and with the same force and effect as if such
date were the date originally specified herein for the expiration of the Lease
Term, and Tenant shall then quit and surrender the Premises to Landlord.

 

In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter re-enter the Premises
and remove therefrom Tenant, its agents, employees, servants, licensees, and any
subtenants and other persons, and all or any of its or their property therefrom,
and repossess and enjoy the Premises, together with all additions, alterations
and improvements thereto; but, in any event under this Section 15.2, Tenant
shall remain liable as hereinafter provided.

 

The words “re-enter” and “re-entry” as used throughout this Article XV are not
restricted to their technical legal meanings.

 

58

--------------------------------------------------------------------------------


 

15.3.                        CONTINUED LIABILITY; RE-LETTING.  If this Lease is
terminated or if Landlord shall re-enter the Premises as aforesaid, or in the
event of the termination of this Lease, or of re- entry, by or under any
proceeding or action or any provision of law by reason of an Event of Default
hereunder on the part of Tenant, Tenant covenants and agrees forthwith to pay
and be liable for, on the days originally fixed herein for the payment thereof,
amounts equal to the several installments of Annual Fixed Rent, all Additional
Rent and other charges reserved as they would, under the terms of this Lease,
become due if this Lease had not been terminated or if Landlord had not entered
or re-entered, as aforesaid, and whether the Premises be relet or remain vacant,
in whole or in part, or for a period less than the remainder of the Lease Term,
or for the whole thereof, but, in the event the Premises be relet by Landlord,
Tenant shall be entitled to a credit in the net amount of rent and other charges
received by Landlord in reletting, after deduction of all reasonable expenses
incurred in reletting the Premises (including, without limitation, remodeling
costs, brokerage fees and the like), and in collecting the rent in connection
therewith, in the following manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant.  Further, Tenant shall not be
entitled to any credit of any kind for any period after the date when the term
of this Lease is scheduled to expire according to its terms.

 

15.4.                        LIQUIDATED DAMAGES.  Landlord may elect, as an
alternative, to have Tenant pay liquidated damages, which election may be made
by notice given to Tenant at any time after the termination of this Lease under
Section 15.2, above, and whether or not Landlord shall have collected any
damages as hereinbefore provided in this Article XV, and in lieu of all other
such damages beyond the date of such notice.  Upon such notice, Tenant shall
promptly pay to Landlord, as liquidated damages, in addition to any damages
collected or due from Tenant from any period prior to such notice and all
expenses which Landlord may have incurred with respect to the collection of such
damages, such a sum as at the time of such notice represents the amount of the
excess, if any, of (a) the discounted present value, at a discount rate of 6%,
of the Annual Fixed Rent, Additional Rent and other charges which would have
been payable by Tenant under this Lease for the remainder of the Lease Term if
the Lease terms had been fully complied with by Tenant, over and above (b) the
discounted present value, at a discount rate of 6%, of the Annual Fixed Rent,
Additional Rent and other charges that would be received by Landlord if the
Premises were re- leased at the time of such notice for the remainder of the
Lease Term at the fair market value (including provisions regarding periodic
increases in Annual Fixed Rent if such are applicable) prevailing at the time of
such notice as reasonably determined by Landlord.

 

59

--------------------------------------------------------------------------------


 

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.4, the total rent shall be
computed by assuming the Tax Excess under Section 6.2 and the Operating Cost
Excess under Section 7.5 to be the same as were payable for the twelve (12)
calendar months (or if less than twelve (12) calendar months have been elapsed
since the date hereof, the partial year) immediately preceding such termination
of re-entry.

 

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceeds in
which, the damages are to be proved, whether or not the amount be greater, equal
to, or less than the amount of the loss or damages referred to above.

 

15.5.                        WAIVER OF REDEMPTION.  Tenant, for itself and any
and all persons claiming through or under Tenant, including its creditors, upon
the termination of this Lease and of the term of this Lease in accordance with
the terms hereof, or in the event of entry of judgment for the recovery of the
possession of the Premises in any action or proceeding, or if Landlord shall
enter the Premises by process of law or otherwise, hereby waives any right of
redemption provided or permitted by any statute, law or decision now or
hereafter in force, and does hereby waive, surrender and give up all rights or
privileges which it or they may or might have under and by reason of any present
or future law or decision, to redeem the Premises or for a continuation of this
Lease for the term of this Lease hereby demised after having been dispossessed
or ejected therefrom by process of law, or otherwise.

 

15.6.                        LANDLORD’S DEFAULT; TENANT’S SELF-HELP.  If a
Landlord Default, as hereinafter defined, shall occur, Tenant may, without the
need of Landlord’s consent, if Landlord fails to cure such Landlord Default
within the Landlord Cure Period, as hereinafter defined, perform the same for
the account of Landlord.  Landlord shall, within thirty (30) days of demand
therefor, reimburse Tenant the sums so paid by Tenant in curing such Landlord
Default, together with interest on such sums at the rate per annum set forth in
Section 16.17 hereof from the date of demand until the date of payment. 
However, in no event shall Tenant have the right to offset against, withhold or
deduct from Annual Fixed Rent or Additional Rent payable under this Lease for
any reason relating to this Section 15.6.  For the purposes of this
Section 15.6, a “Landlord Default” shall be defined as a failure by Landlord to
perform Landlord’s obligation to clean the Premises pursuant to Exhibit C and/or
to perform any of Landlord’s service, maintenance or repair obligations under
the Lease, excluding those maintenance and repair obligations, the cure or
performance of which would adversely affect any other tenant in the Building or
the Prudential Center (e.g., without limitation, Tenant shall have no right to
perform any maintenance or repairs to any common areas or facilities of the
Prudential Center).  For the purposes of this Section 15.6, the “Landlord Cure
Period” shall be defined as follows:

 

1.                                       In the event of an emergency
threatening life or property, or Tenant’s interest in this Lease, three (3) days
after receipt by Landlord of written

 

60

--------------------------------------------------------------------------------


 

notice from Tenant of such default.  Notwithstanding the foregoing, in the event
that Landlord has commenced to cure such Landlord Default within said three
(3) day period, and so long as Landlord thereafter diligently prosecutes such
cure to completion, the three (3) day period shall be extended to such period of
time as Landlord reasonably requires to cure such default;

 

2.                                       In the event of any other Landlord
Default, thirty (30) days after receipt by Landlord of written notice from
Tenant of such Landlord Default.  Notwithstanding the foregoing, in the event
that Landlord has commenced to cure such Landlord Default within said thirty
(30) day period, and so long as Landlord thereafter diligently prosecutes such
cure to completion, the thirty (30) day period shall be extended to such period
of time as Landlord reasonably requires to cure such default.

 

Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against Landlord from rent thereafter due and payable, but shall look
solely to Landlord for satisfaction of such claim.

 

ARTICLE XVI
MISCELLANEOUS PROVISIONS

 

16.1.                        WAIVER.  Failure on the part of Landlord or Tenant
to complain of any action or non-action on the part of the other, no matter how
long the same may continue, shall never be a waiver by Tenant or Landlord,
respectively, of any of its rights hereunder.

 

Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions.  The consent or approval
of Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.  Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.

 

16.2.                        CUMULATIVE REMEDIES.  Except as expressly provided
in this Lease, the specific remedies to which Landlord and Tenant may resort
under the terms of this Lease are

 

61

--------------------------------------------------------------------------------


 

cumulative and are not intended to be exclusive of any other remedies or means
of redress which they may be lawfully entitled to seek in case of any breach or
threatened breach of any provisions of this Lease.  In addition to the other
remedies provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to seek specific
performance of any such covenants, conditions or provisions, provided, however,
that the foregoing shall not be construed as a confession of judgment by Tenant.

 

16.3.                        QUIET ENJOYMENT.  This Lease is subject and
subordinate to all matters of record.  Landlord agrees that, upon Tenant’s
paying the Annual Fixed Rent, Additional Rent and other charges herein reserved,
and performing and observing the covenants, conditions and agreements hereof
upon the part of Tenant to be performed and observed, Tenant shall and may
peaceably hold and enjoy the Premises during the term of this Lease, without
interruption or disturbance from Landlord or persons claiming through or under
Landlord, subject, however, to the terms of this Lease.  This covenant shall be
construed as running with the land to and against subsequent owners and
successors in interest, and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of Landlord’s interest in
the Premises, and this covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and upon such subsequent
owners or successors in interest of Landlord’s interest under this Lease,
including ground or master lessees, to the extent of their respective interests,
as and when they shall acquire same and then only for so long as they shall
retain such interest.

 

16.4.                        SURRENDER.

 

(A)          No act or thing done by Landlord during the Lease Term shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
such surrender shall be valid, unless in writing signed by Landlord.  No
employee of Landlord or of Landlord’s agents shall have any power to accept the
keys of the Premises as an acceptance of a surrender of the Premises prior to
the termination of this Lease; provided, however, that the foregoing shall not
apply to the delivery of keys to Landlord or its agents in its (or their)
capacity as managing agent or for purpose of emergency access.  In any event,
however, the delivery of keys to any employee of Landlord or of Landlord’s
agents shall not operate as a termination of the Lease or a surrender of the
Premises.

 

(B)           Upon the expiration or earlier termination of the Lease Term,
Tenant shall surrender the Premises to Landlord in the condition as required by
Sections 8.1 and 9.5, first removing all goods and effects of Tenant and
completing such other removals as may be permitted or required pursuant to
Section 9.5.

 

16.5.                        BROKERAGE.  Tenant warrants and represents that
Tenant has not dealt with any broker in connection with the consummation of this
Lease other than the broker, person or firm designated in Section 1.2 hereof;
and in the event any claim is made against Landlord relative to dealings with
brokers other than the broker designated in Section 1.2 hereof, Tenant shall
defend the claim against Landlord with counsel of Landlord’s selection and save
harmless and indemnify Landlord on account of loss, cost or damage which may

 

62

--------------------------------------------------------------------------------


 

arise by reason of such claim.  Landlord agrees that it shall be solely
responsible for the payment of brokerage commissions to the broker, person or
firm designated in Section 1.2 hereof.

 

Landlord warrants and represents that Landlord has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm designated in Section 1.2 hereof; and in the event any claim is made
against Tenant relative to Landlord’s dealings with brokers other than the
broker designated in Section 1.2 hereof, Landlord shall defend the claim against
Tenant with counsel of Tenant’s selection and save harmless and indemnify Tenant
on account of loss, cost or damage which may arise by reason of such claim.

 

16.6.                        INVALIDITY OF PARTICULAR PROVISIONS.  If any term
or provision of this Lease, including but not limited to any waiver of
contribution or claims, indemnity obligations, or limitation of liability or
damages, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

16.7.                        PROVISIONS BINDING, ETC.  The obligations of this
Lease shall run with the land, and except as herein otherwise provided, the
terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of Landlord and Tenant and, if Tenant
shall be an individual, upon and to his heirs, executors, administrators,
successors and assigns.  Each term and each provision of this Lease to be
performed by Tenant shall be construed to be both a covenant and a condition. 
The reference contained to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may have later given consent to a particular
assignment as required by the provisions of Article XII hereof.

 

16.8.                        RECORDING.

 

Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease or short form lease in form recordable and complying with applicable law
and reasonably satisfactory to Landlord’s and Tenant’s attorneys.  In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.

 

16.9.                        NOTICES AND TIME FOR ACTION.  Whenever, by the
terms of this Lease, notice shall or may be given either to Landlord or to
Tenant, such notices shall be in writing and shall be sent by hand, registered
or certified mail, or by overnight or other commercial courier which obtains a
receipt for delivery, postage or delivery charges, as the case may be, prepaid
as follows:

 

63

--------------------------------------------------------------------------------


 

If intended for Landlord, addressed to Landlord at the address set forth on the
first page of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord Attention:  Regional General Counsel.  See also Section 16.14.

 

If intended for Tenant, addressed to Tenant at the address set forth on the
first page of this Lease except that from and after the Commencement Date the
address of Tenant shall be the Premises, Attn: President with a copy to Tenant
at the Premises, Attn: General Counsel And a copy to Andrew M. Pearlstein,
Seyfarth Shaw LLP, World Trade Center East, Two Seaport Lane, Suite 300, Boston,
Ma. 02210 (or to such other address or addresses as may from time to time
hereafter be designated by Tenant by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused or (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, or (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of either party or by Landlord’s
managing agent on behalf of Landlord, shall be considered as given by such party
and shall be fully effective.

 

Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.

 

16.10.                  WHEN LEASE BECOMES BINDING.  Employees or agents of
Landlord have no authority to make or agree to make a lease or any other
agreement or undertaking in connection herewith.  The submission of this
document for examination and negotiation does not constitute an offer to lease,
or a reservation of, or option for, the Premises, and this document shall become
effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant.  All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and may be
modified or altered only by written agreement between Landlord and Tenant, and
no act or omission of any employee or agent of Landlord shall alter, change or
modify any of the provisions hereof.

 

16.11.                  PARAGRAPH HEADINGS.  The paragraph headings throughout
this instrument are for convenience and reference only, and the words contained
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this Lease.

 

16.12.                  RIGHTS OF MORTGAGEE.  Landlord hereby represents that
there is no mortgage currently encumbering the Building.  This Lease shall be
subject and subordinate to any

 

64

--------------------------------------------------------------------------------


 

mortgage hereafter on the Building, or any part thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof and all
substitutions therefor, provided that, unless such mortgage provides by its
terms that it is subordinate to this Lease, Landlord shall cause the holder of
such mortgage to agree, by a written instrument in the customary form of such
mortgagee, with such commercially reasonable changes as Tenant and such
mortgagee agree upon, to recognize the right of Tenant to use and occupy the
Premises upon the payment of rent and other charges payable by Tenant under this
Lease and the performance by Tenant of Tenant’s obligations hereunder.  In
confirmation of such subordination and recognition, Tenant shall execute and
deliver promptly such instruments of subordination as such mortgagee may
reasonably request, subject to the delivery by such mortgagee of the recognition
agreement described in the immediately preceding sentence.  In the event that
any mortgagee or its respective successor in title shall succeed to the interest
of Landlord, then this Lease shall nevertheless continue in full force and
effect and Tenant shall and does hereby agree to attorn to such mortgagee or
successor and to recognize such mortgagee or successor as its landlord.  If any
holder of a mortgage which includes the Premises, executed and recorded prior to
the Date of this Lease, shall so elect, this Lease, and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory Notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage.  The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.

 

16.13.                  RIGHTS OF GROUND LESSOR.  If Landlord’s interest in
property (whether land only or land and buildings) which includes the Premises
is acquired by another party and simultaneously leased back to Landlord herein,
the holder of the ground lessor’s interest in such lease shall enter into a
recognition agreement with Tenant simultaneously with the sale and leaseback,
wherein the ground lessor will agree to recognize the right of Tenant to use and
occupy the Premises upon the payment of Annual Fixed Rent, Additional Rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder, and wherein Tenant shall agree to attorn to
such ground lessor as its Landlord and to perform and observe all of the tenant
obligations hereunder, in the event such ground lessor succeeds to the interest
of Landlord hereunder under such ground lease.

 

16.14.                  NOTICE OF MORTGAGEE AND GROUND LESSOR.  After receiving
notice from any person, firm or other entity that it holds a mortgage which
includes the Premises as part of the mortgaged premises, or that it is the
ground lessor under a lease with Landlord as ground lessee, which includes the
Premises as a part of the leased premises, no default notice or other notice of
a material nature from Tenant to Landlord shall be effective unless and until a
copy of the same is given to such holder or ground lessor at the address as
specified in said notice (as it may from time to time be changed), and the
curing of any of Landlord’s defaults by such holder or ground lessor within a
reasonable time after such notice (including a reasonable time to obtain
possession of the premises if the mortgagee

 

65

--------------------------------------------------------------------------------


 

or ground lessor elects to do so) shall be treated as performance by Landlord. 
For the purposes of this Section 16.14, the term “mortgage” includes a mortgage
on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

16.15.                  ASSIGNMENT OF RENTS.  With reference to any assignment
by Landlord of Landlord’s interest in this Lease, or the rents payable
hereunder, conditional in nature or otherwise, which assignment is made to the
holder of a mortgage or ground lease on property which includes the Premises,
Tenant agrees:

 

(a)                                  That the execution thereof by Landlord, and
the acceptance thereof by the holder of such mortgage, or the ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of Landlord hereunder, unless such holder, or ground lessor,
shall, by notice sent to Tenant, specifically otherwise elect; and

 

(b)                                 That, except as aforesaid, such holder or
ground lessor shall be treated as having assumed Landlord’s obligations
hereunder only upon foreclosure of such holder’s mortgage and the taking of
possession of the Premises, or, in the case of a ground lessor, the assumption
of Landlord’s position hereunder by such ground lessor.  In no event shall the
acquisition of title to the Building and the land on which the same is located
by a purchaser which, simultaneously therewith, leases the entire Building or
such land back to the seller thereof be treated as an assumption, by operation
of law or otherwise, of Landlord’s obligations hereunder, but Tenant shall look
solely to such seller-lessee, and its successors from time to time in title, for
performance of Landlord’s obligations hereunder.  In any such event, this Lease
shall be subject and subordinate to the lease to such purchaser provided that
such purchaser-lessor agrees to recognize the right of Tenant to use and occupy
the Premises upon the payment of rent and all other charges payable by Tenant
under this Lease and the performance by Tenant of Tenant’s obligations under
this Lease.  For all purposes, such seller-lessee, and its successors in title,
shall be the landlord hereunder unless and until Landlord’s position shall have
been assumed by such purchaser-lessor.  In addition, (i) no rent payable under
this Lease or under any sublease made by Tenant may be based in whole or in part
on the income or profits derived from the Premises or any subleased premises
except for percentage rent based on gross (not net) receipts or sales; (ii) if
any lender succeeds to Landlord’s interests under this Lease and is advised by
its counsel that all or any portion of the rent payable under this Lease is or
may be deemed to be unrelated business income within the meaning of the Internal
Revenue Code of the 1986, as amended, or the regulations issued thereunder, such
lender may elect to amend unilaterally the calculation of rents under this Lease
so that none of the rents payable to such lender under this Lease will
constitute unrelated business income, provided that such amendment will not
increase Tenant’s payment obligations or other liability under this Lease or
reduce Landlord’s obligations under this Lease; and (iii) if such lender
requests, Tenant will be obligated to execute any document lender may deem
necessary to effect the amendment of this Lease in accordance with the foregoing
subsection (ii).  Further, no Annual Fixed Rent or Additional Rent may be paid
by Tenant more than thirty (30) days in

 

66

--------------------------------------------------------------------------------


 

advance except with such lender’s prior written consent, and any such payment
without such consent shall not be binding on lender.

 

16.16.                  STATUS REPORT AND FINANCIAL STATEMENTS.  Recognizing
that Landlord may find it necessary to establish to third parties, such as
accountants, banks, potential or existing mortgagees, potential purchasers or
the like, the then current status of performance hereunder, Tenant, within ten
(10) days after the request of Landlord made from time to time, will furnish to
Landlord, or any existing or potential holder of any mortgage encumbering the
Premises, the Building or the Prudential Center, or any potential purchaser of
the Premises, the Building, or the Prudential Center (each an “Interested
Party”) a statement of the status of any matter pertaining to this Lease,
including, without limitation, acknowledgments that (or the extent to which)
each party is in compliance with its obligations under the terms of this Lease. 
In addition, during any period of time in which Tenant’s financial information
is not available in the public domain, Tenant shall deliver to Landlord, or any
Interested Party designated by Landlord, financial statements of Tenant, as
reasonably requested by Landlord including, but not limited to, financial
statements for the past three (3) years, provided that (i) in no event shall
Landlord request such statements more often than one (1) time per calendar year,
and (ii) such statements shall be requested by Landlord only in connection with
a sale or financing of the Building.  Such financial statements shall be treated
as confidential and may be disclosed only (i) as required by court order,
(ii) to prospective purchasers and lenders and to financial advisors, investment
bankers, lawyers and accountants, (iii) as may be required by Legal
Requirements, or (iv) in connection with litigation between the parties.  Any
such status statement or financial statement delivered by Tenant pursuant to
this Section 16.16 may be relied upon by any Interested Party.

 

16.17.                  SELF-HELP.  If Tenant shall at any time fail to make any
payment or perform any act which Tenant is obligated to make or perform under
this Lease and (except in the case of emergency) if the same continues unpaid or
unperformed beyond applicable grace periods, then Landlord may, but shall not be
obligated so to do, after ten (10) days’ notice to and demand upon Tenant, or
without notice to or demand upon Tenant in the case of any emergency, and
without waiving, or releasing Tenant from, any obligations of Tenant in this
Lease contained, make such payment or perform such act which Tenant is obligated
to perform under this Lease in such manner and to such extent as may be
reasonably necessary, and, in exercising any such rights, pay any costs and
expenses, employ counsel and incur and pay reasonable attorneys’ fees.  All sums
so paid by Landlord and all reasonable and necessary costs and expenses of
Landlord incidental thereto, together with interest thereon at the annual rate
equal to the sum of (a) the Base Rate from time to time announced by Bank of
America or its successor as its Base Rate and (b) two percent (2%) (but in no
event greater than the maximum rate permitted by applicable law), from the date
of the making of such expenditures by Landlord, shall be deemed to be Additional
Rent and, except as otherwise in this Lease expressly provided, shall be payable
to Landlord on demand, and if not promptly paid shall be added to any rent then
due or thereafter becoming due under this Lease, and Tenant covenants to pay any
such sum or sums with interest as aforesaid, and Landlord shall have (in
addition to any other right or remedy of Landlord) the same rights and remedies
in the event of the

 

67

--------------------------------------------------------------------------------


 

non-payment thereof by Tenant as in the case of default by Tenant in the payment
of Annual Fixed Rent.

 

16.18.                  HOLDING OVER.  Any holding over by Tenant after the
expiration of the Term of this Lease shall be treated as a tenancy at sufferance
and shall be on the terms and conditions as set forth in this Lease, as far as
applicable except that Tenant shall pay as a use and occupancy charge an amount
equal to the greater of (x) the Annual Fixed Rent and charges for electricity
and Operating Expenses, calculated (on a daily basis) at the highest rate
payable under the terms of this Lease (the “Holdover Multiplied Expenses”),
multiplied by 150%, plus 100% of all Additional Rent not included in the
Holdover Multiplied Expenses, or (y) the fair market rental value of the
Premises, in each case for the period measured from the day on which Tenant’s
hold-over commences and terminating on the day on which Tenant vacates the
Premises.  Notwithstanding the foregoing, if such holding over continues for
more than sixty (60) days, effective as of the sixty-first (61st) day, holdover
rent shall increase to the greater of (x) 200% of the Holdover Multiplied
Expenses due for the period immediately preceding such holding over, plus 100%
of all Additional Rent not included in the Holdover Multiplied Expenses, or
(y) the fair market rental value of the Premises.  In addition, if Tenant holds
over for sixty (60) days or more, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages (including, without
limitation, reasonable attorneys’ fees) which Landlord may actually suffer by
reason of any holdover by Tenant following such 60-day period (“Holdover
Damages”).  Nothing in the foregoing nor any other term or provision of this
Lease shall be deemed to permit Tenant to retain possession of the Premises or
hold over in the Premises after the expiration or earlier termination of the
Lease Term.  All property which remains in the Building or the Premises
(i) after the expiration of this Lease or (ii) for more than ten (10) days after
the early termination of this Lease shall, in either case, be conclusively
deemed to be abandoned and may either be retained by Landlord as its property or
sold or otherwise disposed of in such manner as Landlord may see fit.  If any
part thereof shall be sold, then Landlord may receive the proceeds of such sale
and apply the same, at its option against the expenses of the sale, the cost of
moving and storage, any arrears of rent or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under this
Lease and at law and in equity.

 

16.19.                  ENTRY BY LANDLORD.  Landlord, and its duly authorized
representatives, shall, upon reasonable prior notice (except in the case of
emergency) and subject to the provisions of Section 2.3, have the right to enter
the Premises at all reasonable times (except at any time in the case of
emergency) for the purposes of inspecting the condition of same and making such
repairs, alterations, additions or improvements thereto as may be necessary if
Tenant fails to do so as required hereunder (but Landlord shall have no duty
whatsoever to make any such inspections, repairs, alterations, additions or
improvements except as otherwise provided in Sections 4.1, 4.3, 7.1 and 7.2),
and, upon reasonable advance notice to Tenant, to show the Premises to
prospective tenants during the twelve (12) months preceding expiration of the
term of this Lease as it may have been extended and at any reasonable time
during the Lease Term to show the Premises to prospective purchasers and
mortgagees.  Landlord acknowledges that because of the nature of

 

68

--------------------------------------------------------------------------------


 

Tenant’s operation, certain limited areas of the Premises require special
security arrangements, and in that regard, Landlord and its agents shall not
make entry into such areas unless accompanied by a representative of Tenant
provided that:  (i) Landlord and its agents may make such entry in the case of
an emergency or where such a representative is not provided by Tenant after
timely notice and (ii) Landlord shall not be required to abide by the special
security provisions unless Tenant shall have notified Landlord in writing as to
the special areas.  Upon reasonable advance notice to Landlord, Tenant may
change the location of such areas.

 

16.20.                  TENANT’S PAYMENTS.  Each and every payment and
expenditure, other than Annual Fixed Rent, shall be deemed to be Additional Rent
hereunder, whether or not the provisions requiring payment of such amounts
specifically so state, and shall be payable, unless otherwise provided in this
Lease, within ten (10) days after written demand by Landlord, and in the case of
the non-payment of any such amount, Landlord shall have, in addition to all of
its other rights and remedies, all the rights and remedies available to Landlord
hereunder or by law in the case of non-payment of Annual Fixed Rent.  Unless
expressly otherwise provided in this Lease, the performance and observance by
Tenant of all the terms, covenants and conditions of this Lease to be performed
and observed by Tenant shall be at Tenant’s sole cost and expense.  Except as
may be otherwise specifically provided herein, including, without limitation, in
Section 6.4(E), if Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within ninety (90) days after Landlord
has rendered the same to Tenant, then the same shall be deemed to be a final
account between Landlord and Tenant not subject to any further dispute.  Except
in connection with requests in connection with Alterations (as to which the fee
set forth in Article IX shall apply) and requests by Tenant to sublet the
Premises or assign its interest in this Lease (as to which the review fee set
forth in Article XII shall apply), in the event that Tenant shall seek
Landlord’s consent or approval under this Lease, then Tenant shall reimburse
Landlord, upon demand, as Additional Rent, for all reasonable costs and
expenses, including legal costs and expenses, incurred by Landlord in processing
such request, whether or not such consent or approval shall be given.

 

16.21.                  LATE PAYMENT.  If any payment or installment of Annual
Fixed Rent or Additional Rent or other amount due hereunder is not paid within
ten (10) days after the date (the “Due Date”) on which the same first becomes
payable under this Lease, the amount of such payment or installment shall bear
interest from the Due Date through and including the date such payment or
installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America (or its successor) from time to time as its
prime or base rate (or if such rate is no longer available, a comparable rate
reasonably selected by Landlord), plus two percent (2%), or (ii) the maximum
applicable legal rate, if any.  Such interest shall be deemed Additional Rent
and shall be paid by Tenant to Landlord upon demand.

 

16.22.                  COUNTERPARTS.  This Lease may be executed in several
counterparts, each of which shall be deemed an original, and such counterparts
shall constitute but one and the same instrument.

 

69

--------------------------------------------------------------------------------


 

16.23.                  ENTIRE AGREEMENT.  This Lease constitutes the entire
agreement between the parties hereto, Landlord’s managing agent and their
respective affiliates with respect to the subject matter hereof and thereof and
supersedes all prior dealings between them with respect to such subject matter,
and there are no verbal or collateral understandings, agreements,
representations or warranties not expressly set forth in this Lease.  No
subsequent alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant, unless reduced to writing and signed by the
party or parties to be charged therewith.

 

16.24.                  LANDLORD LIABILITY.  Tenant shall neither assert nor
seek to enforce any claim for breach of this Lease against any of Landlord’s
assets other than Landlord’s interest in the Building, and the uncollected
rents, issues and profits therein, and, subject to the rights of any mortgagee
of Landlord and of Landlord to use such proceeds or awards for reconstruction,
the insurance proceeds and taking awards therefor, Tenant agrees to look solely
to such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that neither Landlord, nor any successor
holder of Landlord’s interest hereunder, nor any beneficiary of any Trust of
which any person from time to time holding Landlord’s interest is Trustee, nor
any such Trustee, nor any member, manager, partner, director or stockholder nor
Landlord’s managing agent shall ever be personally liable for any such
liability.  This paragraph shall not limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord or Landlord’s
successors-in-interest, or to take any other action which shall not involve the
personal liability of Landlord, or of any successor holder of Landlord’s
interest hereunder, or of any beneficiary of any trust of which any person from
time to time holding Landlord’s interest is Trustee, or of any such Trustee, or
of any manager, member, partner, director or stockholder of Landlord or of
Landlord’s managing agent, to respond in monetary damages from Landlord’s assets
other than Landlord’s interest in said Building, as aforesaid, but, except as
may be specifically otherwise herein provided, in no event shall Tenant have the
right to terminate or cancel this Lease or to withhold rent or to set-off any
claim or damages against rent as a result of any default by Landlord or breach
by Landlord of its covenants or any warranties or promises hereunder, except in
the case of a wrongful eviction of Tenant from the demised premises
(constructive or actual) by Landlord continuing after notice to Landlord thereof
and a reasonable opportunity for Landlord to cure the same.  In no event shall
Landlord ever be liable for any indirect or consequential damages or loss of
profits or the like.  In the event that Landlord shall be determined to have
wrongfully withheld any consent or approval under this Lease, the sole recourse
and remedy of Tenant in respect thereof shall be to specifically enforce
Landlord’s obligation to grant such consent or approval, and in no event shall
Landlord be responsible for any damages of whatever nature in respect of its
failure to give such consent or approval nor shall the same otherwise affect the
obligations of Tenant under this Lease or act as any termination of this Lease. 
Tenant shall not be liable for any indirect or consequential damages or loss of
profits or the like except as set forth in Section 16.18 in the case where
Tenant holds over in the Premises after the expiration or earlier termination of
this Lease, as the case may be.

 

16.25.                  NO PARTNERSHIP.  The relationship of the parties hereto
is that of landlord and tenant and no partnership, joint venture or
participation is hereby created.

 

70

--------------------------------------------------------------------------------


 

16.26.      SECURITY DEPOSIT.  Intentionally omitted.

 

16.27.      GOVERNING LAW; WAIVER OF TRIAL BY JURY.  This Lease shall be
governed exclusively by the provisions hereof and by the law of The Commonwealth
of Massachusetts, as the same may from time to time exist.

 

As an inducement to both parties entering into this Lease, Landlord and Tenant
hereby each waive any right to trial by jury in any action, proceeding or
counterclaim brought by either Landlord or Tenant on any matters whatsoever
arising out of or any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises and/or any claim
of injury or damage, including but not limited to, any summary process eviction
action.

 

16.28.      SIGNAGE.  Tenant shall have the right, during the Term of this
Lease, to list Tenant’s name on the Building directory.  The initial listing of
Tenant’s name shall be at Landlord’s cost and expense.  Any changes,
replacements or additions by Tenant to such directory shall be at Tenant’s sole
cost and expense.  In addition, in the event that Tenant is leasing a partial
floor only, Landlord shall, at Landlord’s cost and expense, install a Building
standard tenant identification sign on Tenant’s entrance door to the Premises
listing the name of Tenant and, if such partial floor premises are not visible
from the elevator, a Building standard directional sign in the elevator lobby of
such floor listing the name of Tenant.

 

16.29.      INTENTIONALLY OMITTED.

 

16.30.      RULES AND REGULATIONS. Tenant will faithfully observe and comply
with the reasonable rules and regulations as Landlord (or, as to the common
areas and facilities of the Prudential Center, any PruOwner) hereafter at any
time or from time to time may make and for which Landlord provides at least five
(5) business days’ prior notice in writing to Tenant (referred to collectively
herein as “Rules and Regulations”), which in the reasonable judgment of Landlord
shall be necessary for the reputation, safety, care or appearance of the
Building and/or the Prudential Center, or the preservation of good order
therein, or the operation or maintenance of the Building and/or the Prudential
Center, or the equipment thereof, or the comfort of tenants or others in the
Prudential Center, provided, however, that in the case of any conflict between
the provisions of this Lease and any such Rules and Regulations, the provisions
of this Lease shall control, and provided further that nothing contained in this
Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations or the terms, covenants or conditions in any
other lease as against any other tenant and Landlord shall not be liable to
Tenant for violation of the same by any other tenant, its servants, employees,
agents, contractors, visitors, invitees or licensees.  All Rules and Regulations
shall be of general applicability to, and non-discriminatorily applied against,
all office tenants in the Building.  Landlord has designated the entire Building
as non-smoking.

 

71

--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument in two or more counterparts by persons or
officers hereunto duly authorized on the Date set forth in Section 1.2 above.

 

WITNESS:

LANDLORD:

 

 

 

BP PRUCENTER ACQUISITION LLC, a
Delaware limited liability company

 

 

 

By:

Boston Properties Limited Partnership, a
Delaware limited partnership, its sole
member

 

 

 

 

By:

Boston Properties, Inc., a Delaware
corporation, its General Partner

 

 

 

 

By:

/s/ David Provost

 

 

Name:

David C. Provost

 

 

Its:

SVP

 

 

Hereunto duly authorized

 

 

 

 

 

TENANT:

 

 

ATTEST:

FEDERAL HOME LOAN BANK OF
BOSTON, a Federal instrumentality

 

 

 

 

By

/s/Carol H. Pratt

 

By

/s/ Earl Baucom

Name:

Carol H. Pratt

Name:

Earl Baucom

Title:

Secretary

Title:

Senior Vice President

 

Hereunto duly authorized

 

72

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

PRUDENTIAL CENTER

 

PARCEL 1

 

That certain parcel of registered land located in the City of Boston, Suffolk
County, Massachusetts, shown as Lot 12 on a Plan entitled “Subdivision Plan of
Land in Boston, Massachusetts, Suffolk County, being a subdivision of L.C.C.
28611D Lot 8” (Nine (9) Sheets), dated March 6, 1998 on file with the Suffolk
County Registry District of the Land Court as Land Court Plan No. 28611E.

 

PARCEL 2 and PARCEL 3

 

Those two certain parcels of unregistered land located in the City of Boston,
Suffolk County, Massachusetts, shown on a Plan entitled “Plan of Land in Boston,
Massachusetts, Suffolk County,” dated June 25, 1998, prepared by Cullinan
Engineering Co., Inc. and recorded with the Suffolk County Registry of Deeds in
Book 22643, Page 112.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

PRUDENTIAL CENTER

 

TENANT PLAN AND WORKING DRAWING REQUIREMENTS

 

1.             Floor plan indicating location of partitions and doors (details
required of partition and door types).

 

2.             Location of standard electrical convenience outlets and telephone
outlets.

 

3.             Location and details of special electrical outlets; (e.g. Xerox),
including voltage, amperage, phase and NEMA configuration of outlets.

 

4.             Reflected ceiling plan showing layout of standard ceiling and
lighting fixtures. Partitions to be shown lightly with switches located
indicating fixtures to be controlled.

 

5.             Locations and details of special ceiling conditions, lighting
fixtures, speakers, etc.

 

6.             Location and heat load in BTU/Hr. of all special air conditioning
and ventilating requirements and all necessary HVAC mechanical drawings.

 

7.             Location and details of special structural requirements, e.g.,
slab penetrations and areas with floor loadings exceeding a live load of 70
lbs./s.f.

 

8.             Locations and details of all plumbing fixtures; sinks, drinking
fountains, etc.

 

9.             Location and specifications of floor coverings, e.g., vinyl tile,
carpet, ceramic tile, etc.

 

10.           Finish schedule plan indicating wall covering, paint or paneling
with paint colors referenced to standard color system.

 

11.           Details and specifications of special millwork, glass partitions,
rolling doors and grilles, blackboards, shelves, etc.

 

12.           Hardware schedule indicating door number keyed to plan, size,
hardware required including butts, latchsets or locksets, closures, stops, and
any special items such as thresholds, soundproofing, etc. Keying schedule is
required.

 

13.           Verified dimensions of all built-in equipment (file cabinets,
lockers, plan files, etc.).

 

14.           Location of any special soundproofing requirements.

 

15.           All drawings to be uniform size (30” X 42”) and shall incorporate
the standard project electrical and plumbing symbols and be at a scale of 1/8” =
1’ or larger.

 

1

--------------------------------------------------------------------------------


 

16.           Drawing submittal shall include the appropriate quantity required
for Landlord to file for permit along with four half size sets and one full size
set for Landlord’s review and use.

 

17.           Provide all other information necessary to obtain all permits and
approvals for Landlord’s Work.

 

18.           Upon completion of the work, Tenant shall provide Landlord with
two hard copies and one CAD file of updated architectural and mechanical
drawings to reflect all project sketches and changes.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

PLANS AND CONSTRUCTION SCHEDULE

 

Event

 

Date

 

 

 

RFP Submission Date:

 

November 1, 2010

 

 

 

Initial Plans Submission Date:

 

December 1, 2010

 

 

 

GC Selection Date:

 

December 15, 2010

 

 

 

Interim Plans Submission Date (Design Development):

 

February 1, 2011

 

 

 

Final Plans Date:

 

April 1, 2011

 

 

 

Subcontractor Bidding:

 

Month of April, 2011

 

 

 

Long-Lead Items Release Date:

 

May 9, 2011

 

 

 

Subcontractor Selection:

 

May 2, 2011 — May 23, 2011

 

 

 

Authorization to Proceed Date:

 

June 1, 2011

 

 

 

Scheduled Delivery Date:

 

November 1, 2011

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

INITIAL WORK

 

1.  Landlord shall demolish all existing improvements in the Premises and
deliver the Premises to Tenant in “clean shell” condition, as more fully set
forth in Exhibit B-3A.

 

2.  Landlord shall renovate the core restrooms located within the Premises to
Building standard specifications, as more fully set forth in Exhibit B-3B.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-3A

 

CLEAN SHELL CONDITION

 

Floors:                    Removal of all existing floor coverings

 

Walls:                     Removal of all existing tenant improvement walls.
Landlord will be responsible for repairing water leaks in perimeter columns and
performing repairs on perimeter columns prior to completion of demolition.

 

Ceilings:                 Removal of Gypsum Wall Board and ACT ceilings in the
tenant areas.

 

Structure:               Removal of existing staircase and infill stair opening.

 

Sprinklers:             Will be left in place

 

Plumbing               Any tenant related plumbing will be removed and cut back
to the core. Tenant will provide direction to Landlord in regards to plumbing
that will remain prior to the start of demolition.

 

HVAC                    Removal of all ceiling grilles and low pressure duct
work back to the box serving the zone. Landlord will verify operation of all
fire dampers at supply and return air locations prior to completion of
demolition. Landlord will be responsible to restore all modified/split induction
units.

 

Electrical                Cut all existing circuits back to the base building
closet.

·              Remove all electrical and low voltage outlets in perimeter
columns.

·              Maintain power at stair A & B door contacts.

·              Landlord to identify and log all riser wiring to remain in
telephone closet and rooms.

·              Remove all wiring out of walker duct system.

·              If wiring from other tenants exists in premises, landlord will
mark said wiring.

 

Hazardous

Waste:                                                          Landlord will be
responsible for the removal or remediation as required by law of all hazardous
materials from the Premises at its cost.

 

1

--------------------------------------------------------------------------------


 

Window

Film:                        Landlord and Tenant will agree on the scope of
window film replacement prior to tenant construction; such scope will be
installed at Landlord’s cost prior to tenant occupancy.  Film damaged during
tenant construction will be replaced by Landlord at tenant’s expense.

 

Window

Treatment:             Landlord will be responsible for the removal of existing
window blinds and the re-installation of building standard mini-blinds prior to
tenant occupancy.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-3B

 

BUILDING STANDARD CORE RESTROOM SPECIFICATIONS

 

Floors:                    Thin set ceramic tile and carpet in vestibules and
marble thresholds at door openings.

 

Walls:                     6’ high ceramic tile on wet walls.

 

Ceilings:                 Gypsum Wall Board ceilings.

 

Lavatory:               Granite or other solid surface material.

 

Specialties             Mirror at Lavatory with wood surround.

Stainless steel toilet accessories as required

Stainless steel ceiling hung toilet partitions

 

Sprinklers              Modify and relocate existing sprinklers as required by
code.

 

Plumbing               Under-mount china lavatories with automatic faucets and
soap dispensers.  New water closets and urinals.  Manufacturers shall be Toto,
Kohler, American Standard, or equal.

 

HVAC                    Modify and relocate existing toilet exhaust ductwork
with new grills.

 

Electrical                New lighting consisting of a combination of down
lights, sconces and concealed linear lighting.  New fire alarm devices as
required by code.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRUDENTIAL TOWER, BOSTON, MA

 

LANDLORD SERVICES

 

I.                                         CLEANING:

 

Cleaning and janitor services as provided below:

 

A.                                   OFFICE AREAS:

 

Daily:  (Monday through Friday, inclusive, holidays excepted).

 

1.                                       Empty all waste receptacles and
ashtrays and remove waste material from the Premises; wash receptacles as
necessary.

 

2.                                       Sweep and dust mop all uncarpeted areas
using a dust-treated mop.

 

3.                                       Vacuum all rugs and carpeted areas.

 

4.                                       Hand dust and wipe clean with treated
cloths all horizontal surfaces, including furniture, office equipment, window
sills, door ledges, chair rails, and convector tops, within normal reach.

 

5.                                       Wash clean all water fountains and
sanitize.

 

6.                                       Move and dust under all desk equipment
and telephones and replace same (but not computer terminals, specialized
equipment or other materials).

 

7.                                       Wipe clean all chrome and other bright
work.

 

8.                                       Hand dust grill work within normal
reach.

 

9.                                       Main doors to premises shall be locked
and lights shut off upon completion of cleaning.

 

Weekly:

 

1.                                       Dust coat racks and the like.

 

2.                                       Spot clean entrance doors, light
switches and doorways.

 

Quarterly:

 

1.                                       Render high dusting not reached in
daily cleaning to include:

 

1

--------------------------------------------------------------------------------


 

a)                                      dusting all pictures, frames, charts,
graphs and similar wall hangings.

 

b)                                     dusting of all vertical surfaces, such as
walls, partitions, doors and door frames, etc.

 

c)                                      dusting all pipes, ducts and moldings.

 

d)                                     dusting of all vertical blinds.

 

e)                                      dust all ventilating, air conditioning,
louvers and grills.

 

2.                                       Spray buff all resilient floors.

 

B.                                     LAVATORIES:

 

Daily:  (Monday through Friday, inclusive, holidays excepted).

 

1.                                       Sweep and damp mop.

 

2.                                       Clean all mirrors, powder shelves,
dispensers and receptacles, bright work, flushometers, piping and toilet seat
hinges.

 

3.                                       Wash both sides of all toilet seats.

 

4.                                       Wash all basins, bowls and urinals.

 

5.                                       Dust and clean all powder room
fixtures.

 

6.                                       Empty and clean paper towel and
sanitary disposal receptacles.

 

7.                                       Remove waste paper and refuse.

 

8.                                       Refill tissue holders, soap dispensers,
towel dispensers, sanitary dispensers; materials to be furnished by Landlord.

 

Monthly:

 

1.                                       Machine scrub lavatory floors.

 

2.                                       Wash all partitions and tile walls in
lavatories.

 

3.                                       Dust all lighting fixtures and grills
in lavatories.

 

2

--------------------------------------------------------------------------------


 

C.                                     MAIN LOBBIES, ELEVATORS, STAIRWELLS AND
COMMON CORRIDORS:

 

Daily:  (Monday through Friday, inclusive, holidays excepted).

 

1.                                       Sweep and damp mop all floors, empty
and clean waste receptacles, dispose of waste.

 

2.                                       Clean elevators, wash or vacuum floors,
wipe down walls and doors.

 

3.                                       Spot clean any metal work inside
lobbies.

 

4.                                       Spot clean any metal work surrounding
building entrance doors.

 

5.                                       Sweep all stairwells and dust
handrails.

 

Monthly:

 

1.                                       All resilient tile floors in public
areas to be spray buffed.

 

D.                                    WINDOW CLEANING:

 

All exterior windows shall be washed at a frequency necessary to maintain a
first-class appearance.

 

II.                                     HVAC:

 

A.                                   Heating, ventilating and air conditioning
equipment will be provided with sufficient capacity to accommodate a maximum
population density of one (1) person per one hundred fifty (150) square feet of
useable floor area served, and a combined lighting and standard electrical load
of 1.5 watts per square foot of useable floor area for lights and 5.5 watts per
square foot of useable floor area for power.  In the event Tenant introduces
into the Premises personnel or equipment which overloads the system’s ability to
adequately perform its proper functions, Landlord shall so notify Tenant in
writing and supplementary system(s) may be required and installed by Landlord at
Tenant’s expense, if within fifteen (15) days Tenant has not modified its use so
as not to cause such overload.

 

Operating criteria of the basic system are in accordance with the Massachusetts
Energy Code and shall not be less than the following:

 

i)                                         Cooling season indoor temperatures of
not in excess of 73-79 degrees Fahrenheit when outdoor temperature is 91 degrees
Fahrenheit ambient.

 

ii)                                      Heating season minimum room temperature
of 68-75 degrees Fahrenheit when outdoor temperature is 6 degrees Fahrenheit
ambient.

 

B.                                     Landlord shall provide heating,
ventilating and air conditioning as normal seasonal charges may require during
Normal Building Operating Hours (8:00 a.m. to 6:00 p.m., Monday through Friday,
and legal holidays in all cases excepted).

 

3

--------------------------------------------------------------------------------


 

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any season outside Normal Building Operating
Hours, Landlord shall use best efforts to furnish such services for the area or
areas specified by written request of Tenant delivered to the Building
Superintendent or Landlord before 3:00 p.m. of the business day preceding the
extra usage.  For such services, Tenant shall pay Landlord, as Additional Rent,
upon receipt of billing, a sum equal to the cost incurred by Landlord.

 

III.                                 ELECTRICAL SERVICES:

 

A.           Landlord shall provide electric power for a combined load of 1.5
watts per square foot of useable area for lights and 5.5 watts per square foot
of useable floor area for power through standard receptacles for the typical
office space.

 

B.             Landlord, at its option, may require separate metering and direct
billing to Tenant for the electric power required for any special equipment
(such as computers and reproduction equipment) in excess of the wattage set
forth above.  Tenant shall be solely responsible for the cost associated with
such meter(s) required for Tenant’s special equipment, and for the installation
thereof.

 

C.             Landlord will furnish and install, at Tenant’s expense, all
replacement lighting tubes, lamps and ballasts required by Tenant.  Landlord
will clean lighting fixtures on a regularly scheduled basis at Tenant’s expense.

 

IV.                                 ELEVATORS:

 

Provide passenger and freight elevator service.  There is no charge for freight
elevator service except for use by contractors.

 

V.                                     WATER:

 

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI.                                 CARD ACCESS SYSTEM:

 

Landlord will provide a card access system at one entry door of the building for
access when the building is not open for business.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FLOOR PLAN (9TH FLOOR)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FLOOR PLAN (10TH FLOOR)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMMENCEMENT DATE AGREEMENT

 

Reference is made to that certain Lease by and between
                                                                                  ,
a(n)                                         , Landlord and
                                                            ,
a(n)                                             , Tenant, and dated
                                  , a Notice of which is filed for registration
with the [Suffolk Registry District of the Land Court] as Document
No.                                   .

 

Landlord and Tenant hereby confirm and agree that the Commencement Date under
the Lease is                                                  and that the Lease
Term if                             .

 

This Commencement Date Agreement is executed as a sealed instrument as of
                            , 20      .

 

 

 

LANDLORD:

 

a(n)

 

 

 

 

By:  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

TENANT:
                                                                                     ,

 

a(n)

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Name (print):

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PRUDENTIAL CENTER

 

PROCEDURE FOR ADJUSTMENT OF COSTS

OF ELECTRIC POWER USAGE BY TENANTS

 

This memo outlines the procedure for adjusting charges for electric power to
office tenants on Floors 2-18 of the Building.

 

1.                                       Main electric service will be provided
by the local utility company to a central utility metering center. All charges
by the utility will be read from these meters and billed to and paid by Landlord
at rates established by the utility company.

 

2.                                       In order to assure that charges for
electric service are allocated among tenants in relation to the relative amounts
of electricity used by each tenant, meters (known as “check meters”) will be
used to monitor tenant electric usage. On each office floor there shall be one
or more check meter(s) serving all of the floor, and on multi-tenant floors
Landlord may require that the tenants install check meters relating to their
premises. Upon Landlord’s request, Tenant, at its cost, shall install a check
meter in its Premises prior to the Commencement Date in order to monitor usage
as aforesaid.

 

3.                                       Landlord will cause the check meters to
be read periodically by its employees and will perform an analysis of such
information for the purpose of determining whether any adjustments are required
to achieve an allocation of the costs of electric service among the tenants in
relation to the respective amounts of usage of electricity for those tenants.
For this purpose, Landlord shall, as far as possible in each case, read the
check meters to determine usage for periods that include one or more entire
periods used by the utility company for the reading of the meters located within
the central utility metering center (so that Landlord may, in its discretion,
choose periods that are longer than those used by the utility company — for
example, quarterly, semi-annual or annual periods).

 

4.                                       Tenant’s share of electricity shall be
determined by Landlord on the following basis:

 

a.                                       The cost of the total amount of
electricity supplied for usage by tenants during the period being measured shall
be determined by dividing the total cost of electricity through the central
utility metering center as invoiced by the utility company for the same period
by the total amount of kilowatt hour usage as measured by

 

1

--------------------------------------------------------------------------------


 

the meters located within the central utility metering center (herein called
“Cost Per Kilowatt Hour”).

 

b.                                      Tenant’s allocable share of electricity
costs for the period (“Tenant Electricity”) shall be determined by multiplying
the Cost Per Kilowatt Hour by the number of kilowatt hours utilized by Tenant
for such period as indicated by the check meter(s) for Tenant’s Premises.

 

c.                                       Where a floor is occupied by more than
one tenant, and where all of the tenant spaces on such floor are not separately
check-metered, the cost of Tenant Electricity for tenant spaces that are not
separately check-metered shall first be determined by the same procedure as set
forth in paragraph (b) above (after subtracting out the usage shown on any check
meter that runs off such floor meter), and then the allocable share of each
tenant on that floor whose space is not separately check-metered shall be
determined by multiplying the total costs of Tenant Electricity for that floor
by a fraction, the numerator of which is the rentable area leased to such tenant
and the denominator of which is the total rentable area under lease from time to
time to tenants on said floor (other than those who are separately check
metered); provided, however, that if Landlord shall reasonably determine that
the cost of electricity furnished to Tenant at the Premises exceeds the amount
being paid under this Subsection (d), then Landlord shall charge Tenant for such
excess and Tenant shall promptly pay the same upon billing therefor as
Additional Rent under the Lease.

 

d.                                      Where part or all of the rentable area
on a floor has been occupied for less than all of the period for which
adjustments are being made, appropriate and equitable modifications shall be
made to the allocation formula so that each tenant’s allocable share of costs
equitably reflects its period of occupancy, provided that in no event shall the
total of all costs as allocated to tenants (or to unoccupied space) be less than
the total cost of Tenant Electricity for said period.

 

e.                                       Tenant shall make estimated payments on
account of Tenant Electricity, as reasonably estimated by Landlord, on a monthly
basis at the same time and in the same manner as Tenant’s monthly installments
of Annual Fixed Rent.

 

5.                                      
a.                                       Tenant shall pay to Landlord Tenant’s
allocable share of Tenant Electricity costs for the period within thirty (30)
days after billing therefor.

 

2

--------------------------------------------------------------------------------


 

b.                                      In lieu of making payments as provided
in subsection (a) above, at Landlord’s option, Tenant shall pay to Landlord an
amount from time to time reasonably estimated by Landlord to be sufficient to
cover, in the aggregate, a sum equal to Tenant’s allocable share of Tenant
Electricity costs for each calendar year during the Lease Term. No later than
one hundred twenty (120) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Lease Term or fraction thereof at the end of the Lease Term, Landlord shall
render Tenant a statement in reasonable detail certified by an officer of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, Tenant’s allocable share of Tenant Electricity costs. Said
statement to be rendered to Tenant also shall show for the preceding year or
fraction thereof, as the case may be, the amounts already paid by Tenant on
account of Tenant’s allocable share of Tenant Electricity costs and the amount
of Tenant’s allocable share of Tenant Electricity costs remaining due from, or
overpaid by, Tenant for the year or other period covered by the statement. If
such statement shows a balance remaining due to Landlord, Tenant shall pay same
to Landlord on or before the thirtieth (30th) day following receipt by Tenant of
said statement. Any balance shown as due to Tenant shall be credited against
Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has then
expired and Tenant has no further obligation to Landlord. Payments by Tenant on
account of Tenant’s allocable share of Tenant Electricity costs shall be deemed
Additional Rent and shall be made monthly at the time and in the fashion herein
provided for the payment of Annual Fixed Rent.

 

All costs of electricity billed to Landlord through the central utility metering
center other than the costs of Tenant Electricity allocated pursuant to the
procedures established herein, shall be treated as part of the Operating
Expenses for the Building or the Prudential Center for purposes of determining
the allocation of those costs.

 

Tenant shall be required to maintain any meter located within its Premises.
Further, Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and will promptly advise Landlord of
any other alteration or addition to such electrical equipment and/or appliances.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BROKER DETERMINATION OF PREVAILING MARKET RENT

 

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1.                                      Tenant’s Request.  Tenant shall send a
notice to Landlord by the time set for such notice in the applicable section of
the Lease, requesting a Broker Determination of the Prevailing Market Rent,
which notice to be effective must (i) make explicit reference to the Lease and
to the specific section of the Lease pursuant to which said request is being
made, (ii) include the name of a broker selected by Tenant to act for Tenant,
which broker shall be affiliated with a major commercial real estate brokerage
firm selected by Tenant and which broker shall have at least ten (10) years
experience dealing in properties of a nature and type generally similar to the
Building located in the Market Area, and (iii) explicitly state that Landlord is
required to notify Tenant within thirty (30) days of an additional broker
selected by Landlord.

 

2.                                      Landlord’s Response.  Within thirty (30)
days after Landlord’s receipt of Tenant’s notice requesting the Broker
Determination and stating the name of the broker selected by Tenant, Landlord
shall give written notice to Tenant of Landlord’s selection of a broker having
at least the affiliation and experience referred to above.

 

3.                                      Selection of Third Broker.  Within ten
(10) days thereafter the two (2) brokers so selected shall select a third such
broker (the “Third Broker”) also having at least the affiliation and experience
referred to above, provided, as a further qualification, that the Third Broker
shall not be an individual who is then under contract to represent either
Landlord or Tenant.

 

4.                                      Rental Value Determination.  Within
thirty (30) days after the selection of the Third Broker, the three (3) brokers
so selected, by majority opinion, shall make a determination of the annual fair
market rental value of the Premises for the period referred to in the Lease. 
Such annual fair market rental value determination (i) shall require rent to
commence upon the commencement of the period in question, and may include
provision for annual increases in rent during said term if so determined,
(ii) shall take into account the as-is condition of the Premises and the amount,
if any, that Landlord will be making available to Tenant as a leasehold
improvements allowance, as specified in Landlord’s rent quotation as set forth
in the Lease, (iii) shall take account of, and be expressed in relation to, the
applicable tax and operating cost pass-through provisions expressly set forth in
the Lease and provisions for paying for so-called tenant electricity as
contained in the Lease and (iv) shall take into account all relevant factors as
determined by the brokers.  The brokers shall advise Landlord and Tenant in
writing by the expiration of said thirty (30) day period of the annual fair
market rental value which as so determined shall be referred to as the
Prevailing Market Rent.

 

1

--------------------------------------------------------------------------------


 

5.                                      Resolution of Broker Deadlock.  If the
Brokers are unable by the expiration of such thirty (30) day period to agree at
least by majority on a determination of annual fair market rental value, then
the brokers designated by Landlord and Tenant shall submit their individual
determinations of fair market rental value to the Third Broker within five
(5) days after the expiration of such thirty (30) day period and the Third
Broker shall select from these two individual determinations the one closest to
the Third Broker’s own individual determination of fair market rental value, and
the determination so selected shall constitute and be referred to as the
Prevailing Market Rent.

 

6.                                      Costs.  Each party shall pay the costs
and expenses of the broker selected by it and each shall pay one half (1/2) of
the costs and expenses of the Third Broker.

 

7.                                      Failure to Select Broker or Failure of
Broker to Serve.  If Tenant shall have requested a Broker Determination and
Landlord shall not have designated a broker within the time period provided
therefor above, then Tenant’s Broker shall alone make the determination of
Prevailing Market Rent in writing to Landlord and Tenant within thirty (30) days
after the expiration of Landlord’s right to designate a broker hereunder.  If
Tenant and Landlord have both designated brokers but the two brokers so
designated do not, within a period of fifteen (15) days after the appointment of
the second broker, agree upon and designate the Third Broker willing so to act,
Tenant, Landlord or either broker previously designated may request the Greater
Boston Real Estate Board, Inc. (or such organization as may succeed to the
Greater Boston Real Estate Board, Inc.) to designate the Third Broker willing so
to act and a broker so appointed shall, for all purposes, have the same standing
and powers as though he had been seasonably appointed by the brokers first
appointed.  In case of the inability or refusal to serve of any person
designated as a broker, or in case any broker for any reason ceases to be such,
a broker to fill such vacancy shall be appointed by Tenant, Landlord, the
brokers first appointed or the Greater Boston Real Estate Board, Inc. as the
case may be, whichever made the original appointment, or if the person who made
the original appointment fails to fill such vacancy, upon application of any
broker who continues to act or by Landlord or Tenant such vacancy may be filled
by the Greater Boston Real Estate Board, Inc. and any broker so appointed to
fill such vacancy shall have the same standing and powers as though originally
appointed.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PARKING PLAN

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PRE-DATED RIGHTS

 

Portion of 8th Floor:

Lease to MCI expiring 5/31/13, 1 — 5 year extension option.

Right of First Offer to Ropes and Gray.

 

Portion of 8th Floor:

Lease to Unicorn expiring 2/28/13 (no extension option).

Right of First Offer to Ropes and Gray.

 

11th floor:

Lease to Partners Healthcare expiring 10/31/14, 1 — 5 year extension option.

Right of First Offer to Ropes and Gray.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SPACE PLANS AND SPECIFICATIONS FOR SUBMISSION TO GENERAL CONTRACTORS WITH RFP

 

1

--------------------------------------------------------------------------------